
QuickLinks -- Click here to rapidly navigate through this document


NOTE PURCHASE AGREEMENT


    AGREEMENT dated as of January 12, 2001 (i) among Merrill Communications LLC,
a Delaware limited liability company (the "Company"), (ii) Merrill Real Estate
Company, a Minnesota corporation, Merrill/Magnus Publishing Corporation, a
Minnesota corporation, Merrill/New York Company, a Minnesota corporation,
Merrill/May Inc., a Minnesota corporation, Merrill Alternatives, Inc., a
Minnesota corporation, Merrill International, Inc., a Minnesota corporation, FMC
Resource Management Corporation, a Washington corporation, Merrill Training &
Technology, Inc., a Minnesota corporation, Merrill/Global, Inc., a Minnesota
corporation and Merrill/Executech, Inc. a Minnesota corporation (collectively,
the "Subsidiary Guarantors") and Merrill Corporation, a Minnesota corporation
("Holdings" and, together with the Subsidiary Guarantors, the "Guarantors"), and
(iii) DLJMB Funding II, Inc., DLJ First ESC, L.P. and DLJ ESC II, L.P.
(collectively, with their affiliates, the "DLJ Entities") and John W. Castro in
his individual capacity ("Mr. Castro"). Mr. Castro and the DLJ Entities are
herein referred to as the "Purchasers."

    WHEREAS, the Company proposes to issue and sell $23,464,660.77 aggregate
principal amount at maturity of its 14% Senior Discount Notes due 2008 (the
"Notes"), guaranteed by the Guarantors, and the Purchasers have agreed, subject
to the terms and conditions set forth herein, to purchase the Notes;

    NOW, THEREFORE, IT IS AGREED:


ARTICLE 1
ISSUANCE OF NOTES; CONSIDERATION; CONDITIONS


    SECTION 1.01.  Issuance of Notes.  On the basis of the representations,
warranties and covenants contained in this Agreement, and subject to the terms
and conditions contained herein, the Company agrees to issue and sell to each
Purchaser, and each Purchaser agrees to purchase from the Company, a Note in the
aggregate principal amount at maturity set forth opposite its name on Exhibit A
hereto, at the purchase price set forth opposite each Purchaser's name on
Exhibit A hereto (the "Purchase Price").

    SECTION 1.02.  Delivery and Payment.  The Company shall deliver the Notes to
the Purchasers at the offices of Davis Polk & Wardwell, 450 Lexington Avenue,
New York, New York or at such other location as may be mutually acceptable.
Payment of the aggregate Purchase Price for the Notes shall be made by wire
transfer of immediately available funds to an account specified by the Company.
Such delivery and payment shall be made at 10:00 a.m. New York City time, on
January 12, 2001 or at such other time on the same date or such other date as
shall be agreed upon by the Purchasers and the Company.

    SECTION 1.03.  Conditions.  The obligations of the Purchasers to purchase
the Notes and to pay the Purchase Price hereunder shall be subject to the
satisfaction of each of the following conditions:

    (a) DLJMB Funding II, Inc. ("DLJMB") shall have received counterparts of
this Agreement and the Registration Rights Agreement in the form of Exhibit C
hereto (the "Registration Rights Agreement") signed by each of the parties
hereto or thereto (or, in the case of any party as to which an executed
counterpart shall not have been received, DLJMB shall have received telegraphic,
telex or other written confirmation from such party of execution of a
counterpart hereof or thereof by such party);

    (b) DLJMB shall have received copies of the agreed forms of (i) the Note, as
set forth in Exhibit B-1, and (ii) the Indenture as set forth in Exhibit B-2
hereto (the "Indenture");

    (c) No proceeding for the appointment of a trustee, receiver, sequestrator
or other custodian of the Company, any of its Subsidiaries or any Guarantor, or
for a substantial part of the property of any thereof, shall have been
commenced, other than any such proceeding commenced by the Company, any of its
affiliates or any DLJ Entity;

    (d) No bankruptcy, reorganization, debt arrangement or other case or
proceeding under any bankruptcy or insolvency law, or dissolution, winding up or
liquidation proceeding, in respect of

--------------------------------------------------------------------------------

the Company, any of its Subsidiaries or any Guarantor, shall have been commenced
other than any such case or proceeding commenced by the Company, any of its
affiliates or any DLJ Entity;

    (e) No proceeding for the appointment of a trustee, receiver, sequestrator
or other custodian of the Company, any of its Subsidiaries or any Guarantor and
no bankruptcy, reorganization debt arrangement or other case or proceeding under
any bankruptcy or insolvency law, or dissolution, winding or liquidation
proceeding, in each case in respect of the Company, any of its Subsidiaries or
any Guarantor, shall have been commenced by the Company, any of its affiliates
or any DLJ Entity after the acceleration of the loans outstanding under the New
Credit Facility (as defined in the Indenture) or the exercise by any of the
lenders or agents under the New Credit Facility of their remedies thereunder or
under the security arrangements relating thereto.


ARTICLE 2
REPRESENTATIONS BY THE COMPANY AND SUBSIDIARY GUARANTORS


    The Company and the Guarantors represent and warrant to the Purchasers as
follows:

    SECTION 2.01.  Corporate Existence and Power.  The Company and each
Guarantor is a corporation or limited liability company, duly incorporated or
organized, as applicable, validly existing and in good standing under the laws
of its state of organization. The Company and each Guarantor has all corporate
or other power to own its properties and to carry on its business as now
conducted.

    SECTION 2.02.  Authority and Approval.  The execution and delivery by the
Company and each Guarantor of this Agreement, the Notes, the Indenture and the
Registration Rights Agreement (collectively, the "Note Documents") to which it
is a party and the issuance of the Notes by the Company have been duly and
validly authorized and are within its powers. Each of the Note Documents (other
than the Notes) has been duly executed and delivered by the Company and each
Guarantor party thereto and constitutes its valid and binding agreement,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency and other similar laws affecting creditors' rights
generally and to equitable principles of general applicability. When executed
and delivered by the Company against payment therefor in accordance with the
terms hereof, the Notes will constitute valid and binding obligations of the
Company, enforceable in accordance with their terms, subject to applicable
bankruptcy, insolvency and other similar laws affecting creditors' rights
generally and by equitable principles of general applicability.


ARTICLE 3
REPRESENTATIONS OF THE PURCHASERS


    Each Purchaser severally, and not jointly, represents and warrants to the
Company as follows:

    SECTION 3.01.  Authorization.  Such Purchaser has full power and authority
to enter into this Agreement and to perform its obligations hereunder.

    SECTION 3.02.  Enforceability.  With respect to each Purchaser, the
execution and delivery of this Agreement by such Purchaser have been duly and
validly authorized and are within its corporate or other powers. With respect to
each Purchaser, this Agreement has been duly executed and delivered by such
Purchaser and constitutes its valid and binding agreement, enforceable against
it in accordance with its terms, subject to applicable bankruptcy, insolvency
and other similar laws affecting creditors' rights generally and by equitable
principles of general applicability.

    SECTION 3.03.  Private Placement.  

    (a) Such Purchaser understands that the offering and sale of the Notes to
such Purchaser as contemplated hereby are intended to be exempt from
registration under the Securities Act of 1933, as amended (the "1933 Act"),
pursuant to Regulation D and Section 4(2) thereunder.

    (b) The Note to be acquired by such Purchaser pursuant to this Agreement is
being acquired for its own account for investment and without a view to the
public distribution of such Note or any interest therein. Such Purchaser
understands that the Note may not be transferred or sold unless

--------------------------------------------------------------------------------

registered under the 1933 Act and applicable state Blue Sky laws or an exemption
from such registration becomes available.

    (c) Such Purchaser has sufficient knowledge and experience in financial and
business matters so as to be capable of evaluating the merits and risks of its
investment in the Notes, and such Purchaser is capable of bearing the economic
risks of such investment, including a complete loss of its investment in the
Note.

    (d) Such Purchaser has been given the opportunity to ask questions of and
receive answers from the Company concerning the Company, the Guarantors, the
Notes and other related matters. Such Purchaser further represents and warrants
to the Company that it has been furnished with all information it deems
necessary or desirable to evaluate the merits and risks of the acquisition of
the Notes and that the Company and the Guarantors have made available to such
Purchaser or its agents all documents and information relating to an investment
in the Notes requested by or on behalf of such Purchaser. In evaluating the
suitability of an investment in the Notes, such Purchaser has not relied upon
any other representations or other information (other than as contemplated by
the preceding sentences) whether oral or written made by or on behalf of the
Company or the Guarantors.

    (e) Such Purchaser is an "Accredited Investor" as such term is defined in
Regulation D under the 1933 Act.


ARTICLE 4
MISCELLANEOUS


    SECTION 4.01.  Notices.  All notices, requests and other communications to
any party hereunder shall be in writing (including facsimile transmission to the
recipient's then current facsimile number) and shall be given,

    if to the Company or any Guarantor, to:

Merrill Communications LLC
One Merrill Circle
St. Paul, Minnesota 55108
Attention: General Counsel
Fax: 651-632-4141

    and if to any Purchaser, to:

c/o DLJMB Funding II, Inc.
277 Park Avenue
New York, NY 10172
Attention: Ivy Dodes
Fax: 212-892-7272

    and if to Mr. Castro, to:

Mr. John W. Castro
Merrill Corporation
One Merrill Circle
St. Paul, Minnesota 55108
Fax: 208-246-7520

    and, in any case, with a copy to:

Davis Polk & Wardwell
450 Lexington Avenue
New York, New York 10017
Attention: Lawrence E. Wieman, Esq.
Fax: 212-450-4800

--------------------------------------------------------------------------------



All such notices, requests and other communications shall be deemed to have been
duly given: at the time delivered by hand, if personally delivered; five
business days after being deposited in the mail, postage prepaid, if mailed;
when receipt acknowledged, if telecopied; and on the next business day, if
timely delivered to an air courier guaranteeing overnight delivery.

    SECTION 4.02.  Amendments and Waivers.  Any provision of this Agreement may
be amended, modified, supplemented or waived if, but only if, such amendment or
waiver is in writing and is signed, in the case of an amendment, by each party
to this Agreement, or in the case of a waiver, by the party against whom the
waiver is to be effective.

    SECTION 4.03.  Successors and Assigns.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns; provided that no party may assign, delegate
or otherwise transfer any of its rights or obligations under this Agreement
without the consent of each other party hereto; provided further that,
notwithstanding the foregoing, any DLJ Entity may assign, delegate or otherwise
transfer any of its rights or obligations under this Agreement to any of its
affiliates (as such term is defined in Rule 144 under the 1933 Act).

    SECTION 4.04.  Counterparts; Effectiveness; Third Party Beneficiaries.  This
Agreement may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument. This Agreement shall become effective when each party
hereto shall have received a counterpart hereof signed by the other parties
hereto. No provision of this Agreement is intended to confer upon any person
other than the parties hereto any rights or remedies hereunder.

    SECTION 4.05.  Entire Agreement.  This Agreement and the other Note
Documents constitute the entire agreement between the parties with respect to
the subject matter of this Agreement and supersede all prior agreements and
understandings, both oral and written, between the parties with respect to the
subject matter of this Agreement, including, without limitation, the commitment
letter dated December 20, 2000.

    SECTION 4.06.  Captions.  The captions herein are included for convenience
of reference only and shall be ignored in the construction or interpretation
hereof.

    SECTION 4.07.  Governing Law.  This Agreement shall be governed by and
construed in accordance with laws of the State of New York.

    IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

    MERRILL COMMUNICATIONS LLC
 
 
By:
 
/s/ STEVEN J. MACHOV   

--------------------------------------------------------------------------------

        Name:   Steven J. Machov            

--------------------------------------------------------------------------------

        Title:   Vice President, General Counsel and Secretary            

--------------------------------------------------------------------------------


 
 
MERRILL CORPORATION
 
 
By:
 
/s/ STEVEN J. MACHOV   

--------------------------------------------------------------------------------

        Name:   Steven J. Machov            

--------------------------------------------------------------------------------

        Title:   Vice President, General Counsel and Secretary            

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
 
MERRILL REAL ESTATE COMPANY
 
 
By:
 
/s/ STEVEN J. MACHOV   

--------------------------------------------------------------------------------

        Name:   Steven J. Machov            

--------------------------------------------------------------------------------

        Title:   Secretary            

--------------------------------------------------------------------------------


 
 
MERRILL/MAGNUS PUBLISHING CORPORATION
 
 
By:
 
/s/ STEVEN J. MACHOV   

--------------------------------------------------------------------------------

        Name:   Steven J. Machov            

--------------------------------------------------------------------------------

        Title:   Secretary            

--------------------------------------------------------------------------------


 
 
MERRILL/NEW YORK COMPANY
 
 
By:
 
/s/ STEVEN J. MACHOV   

--------------------------------------------------------------------------------

        Name:   Steven J. Machov            

--------------------------------------------------------------------------------

        Title:   Secretary            

--------------------------------------------------------------------------------


 
 
MERRILL/MAY INC.
 
 
By:
 
/s/ STEVEN J. MACHOV   

--------------------------------------------------------------------------------

        Name:   Steven J. Machov            

--------------------------------------------------------------------------------

        Title:   Secretary            

--------------------------------------------------------------------------------


 
 
MERRILL ALTERNATIVES, INC.
 
 
By:
 
/s/ STEVEN J. MACHOV   

--------------------------------------------------------------------------------

        Name:   Steven J. Machov            

--------------------------------------------------------------------------------

        Title:   Secretary            

--------------------------------------------------------------------------------


 
 
MERRILL INTERNATIONAL, INC.
 
 
By:
 
/s/ STEVEN J. MACHOV   

--------------------------------------------------------------------------------

        Name:   Steven J. Machov            

--------------------------------------------------------------------------------

        Title:   Secretary            

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
 
FMC RESOURCE MANAGEMENT CORPORATION
 
 
By:
 
/s/ STEVEN J. MACHOV   

--------------------------------------------------------------------------------

        Name:   Steven J. Machov            

--------------------------------------------------------------------------------

        Title:   Secretary            

--------------------------------------------------------------------------------


 
 
MERRILL TRAINING & TECHNOLOGY, INC.
 
 
By:
 
/s/ STEVEN J. MACHOV   

--------------------------------------------------------------------------------

        Name:   Steven J. Machov            

--------------------------------------------------------------------------------

        Title:   Secretary            

--------------------------------------------------------------------------------


 
 
MERRILL/GLOBAL, INC.
 
 
By:
 
/s/ STEVEN J. MACHOV   

--------------------------------------------------------------------------------

        Name:   Steven J. Machov            

--------------------------------------------------------------------------------

        Title:   Secretary            

--------------------------------------------------------------------------------


 
 
MERRILL/EXECUTECH, INC.     By:   /s/ STEVEN J. MACHOV   

--------------------------------------------------------------------------------

        Name:   Steven J. Machov            

--------------------------------------------------------------------------------

        Title:   Secretary            

--------------------------------------------------------------------------------


 
 
DLJMB FUNDING II, INC., a Delaware corporation
 
 
By:
 
/s/ MATTHEW SIROVICH   

--------------------------------------------------------------------------------

        Name:   Matthew Sirovich            

--------------------------------------------------------------------------------

        Title:   Principal            

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
 
DLJ FIRST ESC, L.P.
 
 
By:
 
DLJ LBO Plans Management Corporation, as general partner
 
 
By:
 
/s/ MATTHEW SIROVICH   

--------------------------------------------------------------------------------

        Name:   Matthew Sirovich            

--------------------------------------------------------------------------------

        Title:   Principal            

--------------------------------------------------------------------------------


 
 
DLJ ESC II, L.P.
 
 
By:
 
DLJ LBO Plans Management Corporation, as general partner
 
 
By:
 
/s/ MATTHEW SIROVICH   

--------------------------------------------------------------------------------

        Name:   Matthew Sirovich            

--------------------------------------------------------------------------------

        Title:   Principal            

--------------------------------------------------------------------------------


 
 
By:
 
/s/ JOHN W. CASTRO   

--------------------------------------------------------------------------------

        JOHN W. CASTRO

--------------------------------------------------------------------------------

EXHIBIT A

 
  Principal Amount at Maturity of Notes to be Purchased

--------------------------------------------------------------------------------

  Purchase Price

--------------------------------------------------------------------------------

DLJMB Funding II, Inc.   $ 16,257,122.11   $ 6,304,792.24 DLJ First ESC, L.P.  
  24,490.73     9,497.93 DLJ ESC II, L.P.     3,428,702.21     1,329,709.83 John
W. Castro     3,754,345.72     1,456,000.00    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Total   $ 23,464,660.77   $ 9,100,000.00    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT B-1

[FORM OF NOTE]

--------------------------------------------------------------------------------

Exhibit B-1
To Note Purchase Agreement


Form of Note


    THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN
A TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), AND MAY NOT BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN
APPLICABLE EXEMPTION THEREFROM. EACH PURCHASER OF THE SECURITY EVIDENCED HEREBY
IS HEREBY NOTIFIED THAT THE SELLER MAY BE RELYING ON THE EXEMPTION FROM THE
PROVISIONS OF SECTION 5 OF THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.
THE HOLDER OF THE SECURITY EVIDENCED HEREBY AGREES FOR THE BENEFIT OF MERRILL
COMMUNICATIONS LLC (THE "COMPANY") THAT (i) SUCH SECURITY MAY BE RESOLD, PLEDGED
OR OTHERWISE TRANSFERRED, ONLY (a)(1) TO A PERSON WHO THE SELLER REASONABLY
BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144, OR IN ACCORDANCE WITH ANOTHER
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT (AND BASED
UPON AN OPINION OF COUNSEL, IF THE COMPANY SO REQUESTS), (2) TO THE COMPANY OR
(3) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR OUTSIDE THE UNITED STATES
TO A FOREIGN PERSON IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 904 UNDER
THE SECURITIES ACT AND (B) IN EACH CASE, IN ACCORDANCE WITH ANY APPLICABLE
SECUITIES LAWS OF ANY OF THE UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION,
AND (ii) THE HOLDER SHALL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO NOTIFY ANY
PURCHASER FROM IT OF THE SECURITY EVIDENCED HEREBY OR ANY SECURITY ISSUED UPON
EXCHANGE OR EXERCISE HEREOF OF THE RESALE RESTRICTIONS SET FORTH IN (i) ABOVE.

    FOR THE PURPOSES OF SECTIONS 1272, 1273 AND 1275 OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED, THIS NOTE IS BEING ISSUED WITH ORIGINAL ISSUE
DISCOUNT.

--------------------------------------------------------------------------------

MERRILL COMMUNICATIONS LLC

14% Senior Discount Notes due 2008

No.        

Issue Date:  January 12, 2001

Issue Price:  $387.82 (for each $1,000 Principal Amount at Maturity)

Principal Amount at Maturity:  $              

MERRILL COMMUNICATIONS LLC (the "Company") promises to pay to        , or
registered assigns, the Principal Amount at Maturity in Dollars on January 12,
2008.

    Reference is hereby made to the further provisions of this Note set forth on
the reverse hereof, which further provisions shall for all purposes have the
same effect as if set forth at this place.

    Dated: January 12, 2001
 
 
MERRILL COMMUNICATIONS LLC
 
 
By:
 


--------------------------------------------------------------------------------


 
 
Name:
 


--------------------------------------------------------------------------------


 
 
Title:
 


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


(Back of Note)
14% Senior Discount Notes due 2008


    This Note is one of a duly authorized issue of Notes of the Company
consisting of other Senior Discount Notes due 2008 of the Company issued on
January 12, 2001 and any replacement Notes issued in exchange for, or in lieu
of, the foregoing in accordance with the terms hereof. The Notes are limited in
aggregate Principal at Maturity to $23,464,660.77 plus the aggregate Principal
Amount at Maturity of any Additional Notes issued pursuant to Section 2.02 of
the Indenture (as defined below) and in compliance with Section 4.09 thereof.
All of such Notes shall be treated as a single issue and vote together as one
class for all purposes of this Note as described herein.

    1.  Incorporation by Reference of Provisions of the Indenture.  Capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Indenture (as amended in accordance herewith, the "Indenture") attached
hereto as Exhibit A. At all times during which an indenture is not required to
be qualified under the TIA with respect to the Notes or the Indenture has not
otherwise been executed and delivered, to the extent not inconsistent with any
other terms of the Notes set forth herein, all of the terms and conditions of
the Indenture shall be and are hereby incorporated by this reference in the
Notes as if fully set forth herein, and shall be binding upon the Company and,
by accepting a Note, each Holder, and inure to the benefit of the Holders of the
Notes, except that, to the extent that the Indenture requires (i) any notices,
certificates or other items to be delivered by the Company to the Trustee or any
Paying Agent, such notices, certificates or other items shall be delivered
instead to each Holder, (ii) any notices, certificates or other items to be
delivered to the Trustee shall be delivered instead to the Company (and shall be
delivered by the Company to each Holder), (iii) any notices, certificates or
other items to be delivered by the Trustee to the Holders, such notices,
certificates or other items shall be delivered instead by the Company to the
Holders, (iv) any payments to be made by the Company to the Trustee or Paying
Agent for payment to Holders, such payments shall instead be paid directly by
the Company to the applicable Holder in the same manner as set forth in Section
3 below, (v) approval of the form of Notes or notations, legends or endorsements
thereon by the Trustee, the Holders of a majority in outstanding principal
amount of the Notes shall instead approve such form and notations, legends or
endorsements (the form of Notes delivered to the initial Holders on the date of
original issuance of the Notes and notations, legends and endorsements thereon
being deemed to have been so approved), (vi) any Note to be authenticated by the
Trustee or an Authenticating Agent, the Notes shall instead be authenticated by
the Company (the execution and delivery of any Note by manual signature of the
Company to be deemed to constitute such authentication for all purposes), (vii)
that a Person other than the Company, Holdco or any Affiliate thereof act as
Paying Agent for presentation or surrender of Notes for payment, the Company,
Holdco or any Affiliate thereof may nonetheless so act, (viii) the Company to
initially appoint the Trustee as Registrar or Paying Agent (to the extent of
acting as agent for receiving surrender or presentations of, but not deposits of
payments on, Notes) and agents for service of demands and notices in connection
with the Notes, the Company instead hereby appoints its office at One Merrill
Circle, St. Paul, Minnesota 55108, for such purpose (with Section 4.02 of the
Indenture not to apply thereto), (ix) Notes to be canceled by the Trustee, such
Notes shall instead be canceled by the Company, (x) the Opinions of Counsel to
be delivered to the Trustee pursuant to the Indenture shall instead be delivered
to the Holders, (xi) any Notes to be surrendered or forwarded to the Trustee or
any Paying Agent or Registrar, such Notes shall be surrendered or forwarded
instead to the Company, (xii) any notices, certificates or other items to be
delivered by the Holders to the Registrar or Paying Agent, such notices,
certificates or other items shall be delivered instead to the Company and (xiii)
Notes to be redeemed upon a partial redemption to be selected by the Trustee,
such Notes shall be selected instead by the Company.

    2.  Accreted Value; Interest.  The Company promises to pay the Principal
Amount at Maturity of this Note on January 12, 2008. Except as set forth in this
section 2, no interest will accrue on this Note.

R-1

--------------------------------------------------------------------------------

    The principal amount owed under this Note at any date prior to January 12,
2008 shall be equal to the Accreted Value.

    "Accreted Value" means, for any Note, as of any date of determination, the
sum of (i) the Issue Price of such Note and (ii) the portion of the excess of
the Principal Amount at Maturity of such Note over the Issue Price of such Note
which shall have been accreted thereon through such date, such amount to be so
accreted on a daily basis at a rate of 14% per annum of the Issue Price of such
Note, compounded semi-annually on each January 12 and July 12 from July 12, 2001
through the date of determination, computed on the basis of a 360-day year of
twelve 30-day months.

    The Company shall pay interest (including, without limitation, post-petition
interest in any proceeding under any Bankruptcy Law) on overdue principal and
premium, if any, from time to time on demand at the rate of 15% per annum to the
extent lawful and shall pay interest (including, without limitation,
post-petition interest in any proceeding under any Bankruptcy Law) on overdue
installments of interest (without regard to any applicable grace period) from
time to time on demand at the same rate to the extent lawful.

    3.  Method Of Payment.  The Company will pay the principal (or Accreted
Value) of, premium and interest, if any, on the Notes to the Persons who are
registered Holders of Notes on the applicable payment date. The Notes will be
payable as to principal (or Accreted Value), premium and interest, if any, by
wire transfer of immediately available funds to the accounts specified in
writing by the Holder hereof, or, if no such account is specified, by mailing a
check to the Holder's registered address. Holders of Notes must surrender their
Notes to the Paying Agent to collect principal (or Accreted Value) payments.
Such payment shall be in such coin or currency of the United States of America
as at the time of payment is legal tender for payment of public and private
debts.

    4.  Paying Agent And Registrar.  Initially, the Company will act as Paying
Agent and Registrar. The Company may change any Paying Agent or Registrar
without notice to any Holder. Holdco or any of its Subsidiaries may act in any
such capacity.

    5.  Indenture.  In the event an indenture is required to be qualified under
the Trust Indenture Act of 1939 (U.S. Code §§ 77aaa-77bbbb), as amended from
time to time (the "TIA"), or at any time after the date hereof, upon the request
of Holders of in excess of 25% in aggregate Principal Amount at Maturity of
outstanding Notes, the Company shall appoint a Trustee (the "Trustee") who
satisfies the eligibility requirements set forth in Section 7.10 of the
Indenture and, in any such event, the Company shall take whatever actions are
necessary to cause an Indenture substantially in the form of Exhibit A attached
hereto to be executed and delivered by the Company, the Guarantors and the
Trustee and to be qualified under the TIA. In such event, (i) this Note shall be
deemed to be one of an issue of Notes of the Company issued under the Indenture;
(ii) the terms of the Notes shall be deemed to include those stated in the
Indenture and those made part of the Indenture by reference to the TIA, as
amended from time to time; and (iii) the Notes shall be subject to all such
terms. Holders of Notes are referred to the Indenture and the TIA for a
statement of all such terms.

    6.  Optional Redemption.  

    (a) The Notes will be subject to redemption at any time at the option of the
Company, in whole or in part, upon not less than 30 nor more than 60 days'
notice, in cash at the redemption prices (expressed as percentages of Accreted
Value at the applicable redemption date) set forth

R-2

--------------------------------------------------------------------------------

below, if redeemed during the twelve-month period beginning on January 12 of the
years indicated below:

Year


--------------------------------------------------------------------------------

  Percentage

--------------------------------------------------------------------------------

  Prior to 2005   114.000 % 2005   107.000 % 2006   103.500 % 2007 and
thereafter   100.000 %

    (b) Any redemption pursuant to this Section 6(b) shall be made pursuant to
the provisions of Section 3.01 through 3.06 of the Indenture and is subject to
the restrictions in Section 7 hereof.

    7.  Restrictions on Redemption.  By its acceptance of this Note, each Holder
of such Note acknowledges that the New Credit Facility prohibits the Company
from voluntarily redeeming all or any portion of the Notes, or from mandatorily
redeeming all or any portion of the Notes pursuant to Section 8 hereof, prior to
payment in full of all obligations under the New Credit Facility, and each
Holder hereby agrees that it shall not accept the redemption price in respect of
any voluntary redemption or any mandatory redemption pursuant to Section 8
hereof at any time prior to the payment in full of all Obligations under the New
Credit Facility.

    8.  Mandatory Redemption.  Except as set forth in Section 8 hereof, the
Company shall not be required to make mandatory redemption payments with respect
to the Notes.

    9.  Repurchase At Option Of Holder.  

    (a) Upon the occurrence of (i) a Change of Control and (ii) repayment in
full of all Obligations under the New Credit Facility (and subject, if and to
the extent that any Notes are held by an Affiliate of Holdco, to the
requirements of the Holdco Note Indenture), each Holder of Notes will have the
right to require the Company to repurchase all or any part (equal to a minimum
of $1,000 Principal Amount at Maturity) of such Holder's Notes pursuant to the
offer described in Section 4.14 of the Indenture (the "Change of Control Offer")
at an offer price in cash equal to 101% of the Accreted Value thereof at the
date of repurchase (the "Change of Control Payment"). Within 90 days following
any Change of Control, the Company will (or will cause the Trustee to) mail a
notice to each Holder describing the transaction or transactions that constitute
the Change of Control and offering to repurchase Notes on the date specified in
such notice, which date shall be no earlier than 30 days and no later than 60
days from the date such notice is mailed, pursuant to the procedures required by
the Indenture and described in such notice.

    (b) Within 365 days after the receipt of any Net Proceeds from an Asset
Sale, Holdco or a Restricted Subsidiary of Holdco, as the case may be, shall
apply such Net Proceeds, at its option (or to the extent the Company or Holdco
is required to apply such Net Proceeds pursuant to the terms of the New Credit
Facility or, as long as and to the extent the Notes are held by an Affiliate of
Holdco, the Holdco Notes Indenture), to (a) (i) repay Indebtedness under the New
Credit Facility or (ii) repay or repurchase Pari Passu Indebtedness of the
Company or any Guarantor, any Indebtedness of any Restricted Subsidiary of
Holdco that is not a Guarantor and, so long as and to the extent the Notes are
held by an Affiliate of Holdco, the Holdco Notes (but only to the extent
required under the Holdco Note Indenture), as the case may be, provided that, if
the Company or any Guarantor shall so repay or purchase Pari Passu Indebtedness
of the Company or such Guarantor, it will equally and ratably reduce
Indebtedness under the Notes and the Note Guarantee if the Notes are then
redeemable, or, if the Notes may not then be redeemed, the Company shall make an
offer (in accordance with the procedures set forth below for an Asset Sale
Offer) to all Holders of Notes to purchase at a purchase price equal to 100% of
the Accreted Value of the Notes at the date of purchase, the Notes that would
otherwise be redeemed, or

R-3

--------------------------------------------------------------------------------

(b) an investment in property, the making of a capital expenditure or the
acquisition of assets that are used or useful in a Permitted Business, or
Capital Stock of any Person primarily engaged in a Permitted Business if (i) as
a result of the acquisition by Holdco or any Restricted Subsidiary thereof, such
Person becomes a Restricted Subsidiary or (ii) the Investment in such Capital
Stock is permitted by clause (f) of the definition of Permitted Investments.
Pending the final application of any such Net Proceeds, Holdco and its
Restricted Subsidiaries may temporarily reduce Indebtedness or otherwise invest
such Net Proceeds in any manner that is not prohibited by the Indenture. Any Net
Proceeds from Asset Sales that are not applied or invested as provided in the
first sentence of this paragraph will be deemed to constitute "Excess Proceeds".
When the aggregate amount of Excess Proceeds exceeds $15.0 million and the
Company has repaid in full all Obligations under the New Credit Facility, the
Company will be required to make an offer to all Holders of Notes (an "Asset
Sale Offer") to purchase the maximum principal amount of Notes that may be
purchased out of the Excess Proceeds (taking into account, if any of the Notes
are held by an Affiliate of Holdco, the requirement of the Holdco Note
Indenture), at an offer price in cash in an amount equal to 100% of the Accreted
Value thereof at the date of purchase, in accordance with the procedures set
forth in the Indenture. To the extent that any Excess Proceeds remain after
consummation of an Asset Sale Offer, the Company may use any remaining Excess
Proceeds for any purpose not otherwise prohibited by the Indenture. If the
aggregate principal amount of Notes surrendered by Holders thereof in connection
with an Asset Sale Offer exceeds the amount of Excess Proceeds, the Trustee
shall select the Notes to be purchased as set forth in Sections 3.02 and 3.03 of
the Indenture. Upon completion of such offer to purchase, the amount of Excess
Proceeds shall be reset at zero. Holders of Notes that are the subject of an
offer to purchase may elect to have such Notes purchased by completing the form
entitled "Option of Holder to Elect Purchase" on the reverse of the Notes.

    10.  Notice Of Redemption.  Notice of redemption will be mailed by first
class mail at least 30 days but not more than 60 days before the redemption date
to each Holder of Notes to be redeemed at its registered address. Only Notes in
denominations larger than $1,000 Principal Amount at Maturity may be redeemed in
part, unless all of the Notes held by a Holder are to be redeemed. On and after
the redemption date further principal ceases to accrete on Notes or portions
thereof called for redemption.

    11.  Denominations, Transfer, Exchange.  The Notes are in registered form
without coupons in minimum denominations of $1,000 Principal Amount at Maturity.
The transfer of Notes may be registered and Notes may be exchanged as provided
in the Indenture. The Registrar and the Trustee may require a Holder, among
other things, to furnish appropriate endorsements and transfer documents and the
Company may require a Holder to pay any taxes and fees required by law or
permitted by the Indenture. The Company need not exchange or register the
transfer of any Note or portion of a Note selected for redemption, except for
the unredeemed portion of any Note being redeemed in part. Also, the Company
need not exchange or register the transfer of any Notes for a period of 15 days
before a selection of Notes to be redeemed or during the period between a record
date and the corresponding Interest Payment Date.

    12.  Persons Deemed Owners.  The registered Holder of a Note may be treated
as its owner for all purposes.

    13.  Amendment, Supplement And Waiver.  Subject to certain exceptions, the
Indenture or the Notes may be amended or supplemented with the consent of the
Holders of at least a majority in Principal Amount at Maturity of the then
outstanding Notes and any existing Default or compliance with any provision of
the Indenture or the Notes may be waived with the consent of the Holders of a
majority in principal amount of the then outstanding Notes. Without the consent
of any Holder of a Note, the Indenture or the Notes may be amended or
supplemented to cure any ambiguity, defect or inconsistency, to provide for the
assumption of the Company's or Guarantors' obligations to Holders of

R-4

--------------------------------------------------------------------------------

the Notes by a successor to the Company or the Guarantors in case of a merger or
consolidation, to make any change that would provide any additional rights or
benefits to the Holders of the Notes or that does not adversely affect the legal
rights under the Indenture of any such Holder, to comply with the requirements
of the Commission in order to effect or maintain the qualification of the
Indenture under the Trust Indenture Act, or to provide for additional guarantees
of the Notes.

    14.  Defaults And Remedies.  Each of the following constitutes an "Event of
Default": (a) default in payment when due of the principal (or Accreted Value)
of or premium, if any, on the Notes; (b) failure by Holdco or any of its
Restricted Subsidiaries for 30 days after receipt of notice from the Trustee or
Holders of at least 25% in Principal Amount at Maturity of the Notes then
outstanding to comply with Sections 4.07, 4.09, 4.10 or 4.14 or Article 5 of the
Indenture; (c) failure by the Company or Holdco for 60 days after notice from
the Trustee or the Holders of at least 25% in Principal Amount at Maturity of
the Notes then outstanding to comply with any of its other agreements in the
Indenture or the Notes; (d) default under any mortgage, indenture or instrument
under which there may be issued or by which there may be secured or evidenced
any Indebtedness for money borrowed by Holdco or any of its Restricted
Subsidiaries (or the payment of which is guaranteed by Holdco or any of its
Restricted Subsidiaries), whether such Indebtedness or guarantee now exists, or
is created after the date hereof, which default (i) is caused by a failure to
pay Indebtedness at its stated final maturity (after giving effect to any
applicable grace period provided in such Indebtedness) (a "Payment Default") or
(ii) results in the acceleration of such Indebtedness prior to its stated final
maturity and, in each case, the principal amount of any such Indebtedness,
together with the principal amount of any other such Indebtedness under which
there has been a Payment Default or the maturity of which has been so
accelerated, aggregates $10.0 million or more; (e) failure by Holdco or any of
its Restricted Subsidiaries to pay final judgments aggregating in excess of
$10.0 million (net of any amounts with respect to which a reputable and
creditworthy insurance company has acknowledged liability in writing), which
judgments are not paid, discharged or stayed for a period of 60 days; (f) except
as permitted by the Indenture, the Note Guarantees shall be held in any judicial
proceeding to be unenforceable or invalid or shall cease for any reason to be in
full force any effect or the Guarantors, or any Person acting on behalf of the
Guarantors, shall deny or disaffirm its obligations under the Note Guarantees;
and (g) certain events of bankruptcy or insolvency as described in the
Indenture.

    15. If any Event of Default (other than certain events of bankruptcy or
insolvency) occurs and is continuing, the Holders of at least 25% in Principal
Amount at Maturity of the then outstanding Notes may direct the Trustee to
declare all the Notes to be due and payable immediately. Upon any such
declaration, the Accreted Value of the Notes shall become due and payable
immediately. However, so long as any Indebtedness permitted to be incurred
pursuant to the New Credit Facility shall be outstanding, such acceleration
shall not be effective until the earlier of (i) an acceleration under any such
Indebtedness under the New Credit Facility or (ii) five Business Days after
receipt by the Company and the administrative agent under the New Credit
Facility of written notice of such acceleration. Notwithstanding the foregoing,
in the case of an Event of Default arising from certain events of bankruptcy or
insolvency, the Accreted Value of all outstanding Notes shall be due and payable
immediately without further action or notice. The Holders of a majority in
aggregate Principal Amount at Maturity of the then outstanding Notes by written
notice to the Trustee may on behalf of all of the Holders rescind an
acceleration and its consequences if the rescission would not conflict with any
judgment or decree and if all existing Events of Default (except nonpayment of
principal (or Accreted Value), interest or premium, if any, that has become due
solely because of the acceleration) have been cured or waived; provided that in
the event of a declaration of acceleration of the Notes because an Event of
Default has occurred and is continuing as a result of the acceleration of any
Indebtedness described in clause (e) of Section 6.01 of the Indenture, the
declaration of acceleration of the Notes shall be automatically annulled if the
holders of any Indebtedness described in clause (e) of Section 6.01 of the
Indenture have rescinded the declaration of acceleration in respect of such
Indebtedness within 30 days of the date of such declaration and if (i) the
annulment of the acceleration of the Notes

R-5

--------------------------------------------------------------------------------

would not conflict with any judgment or decree of a court of competent
jurisdiction and (ii) all existing Events of Default, except non-payment of
principal (or Accreted Value) or interest on the Notes that became due solely
because of the acceleration of the Notes, have been cured or waived. The Company
is required to deliver to the Trustee annually a statement regarding compliance
with the Indenture, and the Company is required upon becoming aware of any
Default or Event of Default to deliver to the Trustee a statement specifying
such Default or Event of Default.

    16.  Trustee Dealings With Company.  The Trustee, in its individual or any
other capacity, may make loans to, accept deposits from, and perform services
for the Company or Holdco or its Affiliates, and may otherwise deal with the
Company or Holdco or its Affiliates, as if it were not the Trustee.

    17.  No Recourse Against Others.  No member, director, officer, employee or
incorporator of the Company or any Guarantor, as such, shall have any liability
for any obligations of the Company or any Guarantor under the Notes or the
Indenture or for any claim based on, in respect of, or by reason of, such
obligations or their creation. Each Holder by accepting a Note waives and
releases all such liability. The waiver and release are part of the
consideration for the issuance of the Notes.

    18.  Authentication.  This Note shall not be valid until authenticated by
the manual signature of the Trustee or an authenticating agent.

    19.  Abbreviations.  Customary abbreviations may be used in the name of a
Holder or an assignee, such as: TEN COM (= tenants in common), TEN ENT
(= tenants by the entireties), JT TEN (= joint69 tenants with right of
survivorship and not as tenants in common), CUST (= Custodian), and U/G/M/A
(= Uniform Gifts to Minors Act).

    20.  Additional Rights Of Holders Of Restricted Notes.  In addition to the
rights provided to Holders of Notes under the Indenture, Holders of Restricted
Notes shall have all the rights set forth in the Registration Rights Agreement.

    21.  CUSIP Numbers.  Pursuant to a recommendation promulgated by the
Committee on Uniform Security Identification Procedures, the Company may cause
CUSIP numbers to be printed on the Notes and the Trustee may use CUSIP numbers
in notices of redemption as a convenience to Holders. No representation is made
as to the accuracy of such numbers either as printed on the Notes or as
contained in any notice of redemption and reliance may be placed only on the
other identification numbers placed thereon.

    The Company will furnish to any Holder upon written request and without
charge a copy of the Indenture or the Registration Rights Agreement. Requests
may be made to:

MERRILL COMMUNICATIONS LLC
One Merrill Circle
St. Paul, Minnesota 55108
Telecopier No.: (651) 659-7986 and (651) 632-4141
Attention: Chief Financial Officer and General Counsel

R-6

--------------------------------------------------------------------------------



ASSIGNMENT FORM

    To assign this Note, fill in the form below: (I) or (we) assign and transfer
this Note to

--------------------------------------------------------------------------------

(Insert assignee's soc. sec. or tax. I.D. no.)

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(Print or type assignee's name, address, and zip code)

and irrevocably appoint                              to transfer this Note on
the books of the Company. The agent may substitute another to act for him.

[THE FOLLOWING PROVISION TO BE INCLUDED ON ALL NOTES PRIOR TO THE DATE OF AN
EFFECTIVE REGISTRATION:]

    In connection with any transfer of this Note occurring prior to the date
which is the earlier of (i) the date of an effective Registration or (ii) two
years after the later of the original issuance of this Note or the last date on
which this Note was held by the Company or an Affiliate of the Company, the
undersigned confirms, without utilizing any general solicitation or general
advertising, that:

[Check One]

(a)this Note is being transferred in compliance with the exemption from
registration under the Securities Act of 1933, as amended, provided by Rule 144A
thereunder.

or

(b)this Note is being transferred other than in accordance with (a) above and
documents are being furnished which comply with the conditions of transfer set
forth in this Note and the Indenture.

If neither of the foregoing boxes is checked, the Registrar shall not be
obligated to register this Note in the name of any Person other than the Holder
hereof unless and until the conditions to any such transfer or registration set
forth herein and in Section 2.06 of the Indenture shall have been satisfied.

Date:  

--------------------------------------------------------------------------------

  Signature:  

--------------------------------------------------------------------------------


 
 
 
 
NOTICE: The signature to this assignment must correspond with the name as
written upon the face of the within-mentioned instrument in every particular,
without alteration or any change whatsoever.

TO BE COMPLETED BY PURCHASER IF (a), ABOVE, IS CHECKED:

    The undersigned represents and warrants that it is purchasing this Note for
its own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a "qualified institutional buyer"
within the meaning of Rule 144A under the Securities Act of 1933, as amended,
and is aware that the sale to it is being made in reliance on Rule 144A and
acknowledges that it has received such information regarding the Company as the
undersigned has requested pursuant to Rule 144A or has determined not to request
such information and that it is aware that the

R-7

--------------------------------------------------------------------------------

transferor is relying upon the undersigned's foregoing representations in order
to claim the exemption from registration provided by Rule 144A.

Date:

Your Signature:  

--------------------------------------------------------------------------------

    (Sign exactly as your name appears on the face of this Note)
Tax Identification No:
 


--------------------------------------------------------------------------------

Signature Guarantee.

(Signature must be guaranteed by a financial institution that is a member of the
Securities Transfer Agent Medallion Program ("STAMP"), in accordance with the
Securities Exchange Act of 1934, as amended.)

R-8

--------------------------------------------------------------------------------


OPTION OF HOLDER TO ELECT PURCHASE


    If you want to elect to have this Note purchased by the Company pursuant to
Section 4.10 or 4.14 of the Indenture, check the box below:

    / / Section 4.10                   / / Section 4.14

    If you want to elect to have only part of the Note purchased by the Company
pursuant to Section 4.10 or Section 4.14 of the Indenture, state the Principal
Amount at Maturity you elect to have purchased: $        

Date   Your Signature:  

--------------------------------------------------------------------------------

    (Sign exactly as your name appears on the Note)
 
 
Tax Identification No:
 


--------------------------------------------------------------------------------

Signature Guarantee.

R-9

--------------------------------------------------------------------------------


NOTE GUARANTEE


    Merrill Real Estate Company, Merrill/Magnus Publishing Corporation,
Merrill/New York Company, Merrill/May Inc., Merrill Alternatives, Inc., Merrill
International, Inc., FMC Resource Management Corporation, Merrill Training &
Technology, Inc., Merrill/Global, Inc., Merrill/Executech, Inc., and Merrill
Corporation (the "Guarantors") hereby unconditionally guarantee, jointly and
severally, to the fullest extent permitted by law, (i) the due and punctual
payment of the principal of the Notes, whether at the maturity, by acceleration,
call for redemption or otherwise, and of interest on the overdue principal of
the Notes and all other obligations of the Issuer to the Holders or the Trustee
under the Indenture or the Notes and (ii) in case of any extension of time of
payment or renewal of any Notes or any of such other obligations, that the same
will be promptly paid in full when due or performed in accordance with the terms
of the extension or renewal, whether at maturity, by acceleration or otherwise.

    The obligations of the Guarantors to the Holders and to the Trustee pursuant
to this Note Guarantee and the Indenture are as expressly set forth in
Article 10 of the Indenture and in such other provisions of the Indenture as are
applicable to the Guarantors, and reference is hereby made to such Indenture for
the precise terms of this Note Guarantee. The terms of Article 10 of the
Indenture (including, without limitation, Section 10.02 of the Indenture) and
such other provisions of the Indenture as are applicable to the Guarantors are
incorporated herein by reference.

    This is a continuing guarantee and shall remain in full force and effect and
shall be binding upon the Guarantors and their successors and assigns until full
and final payment of all of the Company's obligations under the Notes and the
Indenture and shall inure to the benefit of the successors and assigns of the
Trustee and the Holders and, in the event of any transfer or assignment of
rights by any Holder or the Trustee, the rights and privileges herein conferred
upon that party shall automatically extend to and be vested in such transferee
or assignee, all subject to the terms and conditions hereof. This is a guarantee
of payment and not a guarantee of collection.

    This Note Guarantee shall not be valid or obligatory for any purpose until
the certificate of authentication on the Note upon which this Note Guarantee is
noted shall have been executed by the Trustee under the Indenture by the manual
signature of one of its authorized officers.

    In case any provision in this Note Guarantee shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

    THE LAWS OF THE STATE OF NEW YORK SHALL GOVERN AND BE USED TO CONSTRUE THIS
NOTE GUARANTEE WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF
LAW TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF OTHER JURISDICTION WOULD
BE REQUIRED THEREBY.

    THE GUARANTORS, as named above
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:         Title:   Attorney-in-Fact

R-10

--------------------------------------------------------------------------------

EXHIBIT B-2

[FORM OF INDENTURE]

--------------------------------------------------------------------------------

EXHIBIT B-2
To Note Purchase Agreement

MERRILL COMMUNICATIONS LLC

14% SENIOR DISCOUNT NOTES DUE 2008

AND

14% SERIES B SENIOR DISCOUNT NOTES DUE 2008

Guaranteed to the extent set forth herein by
the Guarantors named herein

--------------------------------------------------------------------------------

INDENTURE

Dated as of [         ]

--------------------------------------------------------------------------------

[NAME OF TRUSTEE]

as TRUSTEE

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    INDENTURE dated as of [        ], between Merrill Communications LLC, a
Delaware limited liability company (referred to herein as the "Company"), the
guarantors party hereto (each, a "Guarantor" and together, the "Guarantors"),
and [TRUSTEE], as trustee (the "Trustee").

    The Company, the Guarantors and the Trustee agree as follows for the benefit
of each other and for the equal and ratable benefit of the Holders of the 14%
Senior Discount Notes due 2008 (the "Notes").


ARTICLE 1
DEFINITIONS AND INCORPORATION BY REFERENCE


SECTION 1.01  DEFINITIONS.


    "Accounts Receivable Subsidiary" means an Unrestricted Subsidiary of Holdco
to which Holdco or any of its Restricted Subsidiaries sells any of its accounts
receivable pursuant to a Receivables Facility.

    "Accreted Value" means, for any Note, as of any date of determination, the
sum of (i) the Issue Price of such Note and (ii) the portion of the excess of
the Principal Amount at Maturity of such Note over the Issue Price of such Note
which shall have been accreted thereon through such date, such amount to be so
accreted on a daily basis at a rate of 14% per annum of the Issue Price of such
Note, compounded semi-annually on each January 12 and July 12, from January 12,
2001 through the date of determination, computed on the basis of a 360-day year
of twelve 30-day months.

    "Acquired Indebtedness" means, with respect to any specified Person, (a)
Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Subsidiary of such specified Person, including,
without limitation, Indebtedness incurred in connection with, or in
contemplation of, such other Person merging with or into or becoming a
Subsidiary of such specified Person, and (b) Indebtedness secured by a Lien
encumbering an asset acquired by such specified Person at the time such asset is
acquired by such specified Person.

    "Additional Notes" means Notes (other than the Initial Notes) issued under
this Indenture in accordance with and subject to compliance with Sections 2.02
and 4.09 hereof that (i) are issued as part of the same class as the Initial
Notes and (ii) have the same terms in all respects as the Initial Notes.

    "Affiliate" of any specified Person means any other Person which, directly
or indirectly, controls, is controlled by or is under direct or indirect common
control with, such specified Person. For purposes of this definition, "control,"
when used with respect to any Person, means the power to direct the management
and policies of such Person, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise, and the terms
"controlling" and "controlled" have meanings correlative to the foregoing.

    "Agent" means any Registrar, Paying Agent or co-registrar.

    "Asset Sale" means (a) the sale, lease, conveyance, disposition or other
transfer (a "disposition") of any properties, assets or rights (including,
without limitation, by way of a sale and leaseback) (provided that the sale,
lease, conveyance or other disposition of all or substantially all of the assets
of the Company and its Subsidiaries taken as a whole will be governed by the
Sections 4.14 and/or 5.01 and not by the provisions of Section 4.10), and (b)
the issuance, sale or transfer by the Holdco or any of its Restricted
Subsidiaries of Equity Interests of any of the Holdco's Restricted Subsidiaries,
in the case of either clause (a) or (b) above, whether in a single transaction
or a series of related transactions (i) that have a fair market value in excess
of $5.0 million or (ii) for net proceeds in excess of $5.0 million.
Notwithstanding the foregoing, the following items shall not be deemed to be
Asset Sales: (a) dispositions in the ordinary course of business; (b) a
disposition of assets by the Company or Holdco to a Restricted Subsidiary or by
a Restricted Subsidiary to the Company or Holdco or to another Restricted
Subsidiary; (c) a disposition of Equity Interests by a Restricted Subsidiary to
the

1

--------------------------------------------------------------------------------

Company or Holdco or to another Restricted Subsidiary; (d) the sale and
leaseback of any assets within 90 days of the acquisition thereof; (e)
foreclosures on assets; (f) any exchange of like property pursuant to
Section 1031 of the Internal Revenue Code of 1986, as amended, for use in a
Permitted Business; (g) any sale of Equity Interests in, or Indebtedness or
other securities of, an Unrestricted Subsidiary; (h) a Permitted Investment or a
Restricted Payment that is permitted by Section 4.07 hereof; (i) sales of
accounts receivable, or participations therein, in connection with any
Receivables Facility; and (j) the licensing or sale of intellectual property.

    "Attributable Indebtedness" in respect of a sale and leaseback transaction
means, at the time of determination, the present value (discounted at the rate
of interest implicit in such transaction, determined in accordance with GAAP) of
the obligation of the lessee for net rental payments during the remaining term
of the lease included in such sale and leaseback transaction (including, without
limitation, any period for which such lease has been extended or may, at the
option of the lesser, be extended).

    "Bankruptcy Law" means Title 11, U.S. Code or any similar federal or state
law for the relief of debtors.

    "Board of Directors" means the Board of Directors of Holdco, or any
authorized committee of the Board of Directors.

    "Business Day" means any day other than a Legal Holiday.

    "Capital Expenditure Indebtedness" means Indebtedness or Disqualified Stock
incurred by any Person to finance the purchase or construction of any property
or assets acquired or constructed by such Person which have a useful life of
more than one year so long as (a) the purchase or construction price for such
property or assets is included in "addition to property, plant or equipment" in
accordance with GAAP, (b) the acquisition or construction of such property or
assets is not part of any acquisition of a Person or line of business and (c)
such Indebtedness or Disqualified Stock is incurred within 90 days of the
acquisition or completion of construction of such property or assets.

    "Capital Lease Obligation" means at the time any determination thereof is to
be made, the amount of the liability in respect of a capital lease that would at
such time be required to be capitalized on a balance sheet in accordance with
GAAP.

    "Capital Stock" means (a) in the case of a corporation, corporate stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock, (c) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited) and (d) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person.

    "Cash Equivalents" means (i) Government Securities, (ii) any certificate of
deposit maturing not more than 365 days after the date of acquisition issued by,
or demand deposit or time deposit of, an Eligible Institution or any lender
under the New Credit Facility, (iii) commercial paper maturing not more than 365
days after the date of acquisition of an issuer (other than an Affiliate of
Holdco) with a rating, at the time as of which any investment therein is made,
of "A-3" (or higher) according to S&P or "P-2" (or higher) according to Moody's
or carrying an equivalent rating by a nationally recognized rating agency if
both of the two named rating agencies cease publishing ratings of investments,
(iv) any bankers acceptances or money market deposit accounts issued by an
Eligible Institution, (v) any fund investing exclusively in investments of the
types described in clauses (i) through (iv) above, and (vi) in the case of any
Subsidiary organized or having its principal place of business outside the
United States, investments denominated in the currency of the jurisdiction in
which such Subsidiary is organized or has its principal place of business which
are similar to the items specified in clauses (i) through (v)

2

--------------------------------------------------------------------------------

above (including, without limitation, any deposit with a bank that is a lender
to any Restricted Subsidiary).

    "Change of Control" means the occurrence of any of the following: (a) the
sale, lease, transfer, conveyance or other disposition (other than by way of
merger or consolidation), in one or a series of related transactions, of all or
substantially all of the assets of Holdco and its Subsidiaries, taken as a
whole, to any "person" or "group" (as such terms are used in Section 13(d) of
the Exchange Act), other than the Principals and their Related Parties; (b) the
adoption of a plan for the liquidation or dissolution of the Company; (c) the
consummation of any transaction (including, without limitation, any merger or
consolidation) the result of which is that any "person" or "group" (as such
terms are used in Section 13(d) of the Exchange Act), other than the Principals
and their Related Parties, becomes the "beneficial owner" (as such term is
defined in Rule 13d-3 and Rule 13d-5 under the Exchange Act), directly or
indirectly through one or more intermediaries, of 50% or more of the voting
power of the outstanding voting equity interests of Holdco; or (d) the first day
on which a majority of the members of the Board of Directors are not Continuing
Members.

    "Commission" means the Securities and Exchange Commission.

    "Company" means Merrill Communications LLC, a Delaware limited liability
company, until a successor corporation shall have become such pursuant to
Section 5.02 and thereafter "Company" shall mean such successor corporation.

    "Consolidated Cash Flow" means, with respect to any Person for any period,
the Consolidated Net Income of such Person and its Restricted Subsidiaries for
such period plus, to the extent deducted in computing Consolidated Net Income,
(a) provision for taxes based on income or profits of such Person and its
Restricted Subsidiaries for such period, (b) Fixed Charges of such Person for
such period, (c) depreciation, amortization (including, without limitation,
amortization of goodwill and other intangibles) and all other non-cash charges
(excluding any such non-cash charge, to the extent that it represents an accrual
of or reserve for cash expenses in any future period or amortization of a
prepaid cash expense that was paid in a prior period) of such Person and its
Restricted Subsidiaries for such period, (d) net periodic post-retirement
benefits, (e) other income or expense net as set forth on the face of such
Person's statement of operations, (f) expenses and charges related to the Merger
and the Merger Financing (including, without limitation, the Financial Advisory
Fee and any payments made pursuant to the Merger Agreement), the New Credit
Facility (including, without limitation, commitment, syndication and arrangement
fees payable thereunder) and the Offering (including, without limitation,
underwriting discounts and commissions in connection therewith) and the
application of the proceeds thereof and (g) any non-capitalized transaction
costs incurred in connection with actual, proposed or abandoned financings,
acquisitions or divestitures (including, but not limited to, financing and
refinancing fees and costs incurred in connection with the Merger and Merger
Financing), in each case, on a consolidated basis and determined in accordance
with GAAP. Notwithstanding the foregoing, the provision for taxes based on the
income or profits of, the Fixed Charges of, and the depreciation and
amortization and other non-cash charges of, a Restricted Subsidiary of a Person
shall be added to Consolidated Net Income to compute Consolidated Cash Flow only
to the extent (and in the same proportion) that Net Income of such Restricted
Subsidiary was included in calculating the Consolidated Net Income of such
Person.

    "Consolidated Interest Expense" means, with respect to any Person for any
period, the sum of, without duplication, (a) the interest expense of such Person
and its Restricted Subsidiaries for such period, on a consolidated basis,
determined in accordance with GAAP (including, without limitation, amortization
of original issue discount, non-cash interest payments, the interest component
of all payments associated with Capital Lease Obligations, imputed interest with
respect to Attributable Indebtedness, commissions, discounts and other fees and
charges incurred in respect of letter of credit or bankers' acceptance
financings, and net payments, if any, pursuant to Hedging Obligations; provided

3

--------------------------------------------------------------------------------

that in no event shall (i) any amortization of deferred financing costs (ii)
interest expense attributable to any defeased (covenant or legal) Indebtedness
and (iii) any non-cash interest expense on preferred stock or warrants (other
than non-cash interest expense on Disqualified Stock) be included in
Consolidated Interest Expense); and (b) the consolidated capitalized interest of
such Person and its Restricted Subsidiaries for such period, whether paid or
accrued; provided, however, that Receivables Fees shall be deemed not to
constitute Consolidated Interest Expense. Notwithstanding the foregoing, the
Consolidated Interest Expense with respect to any Restricted Subsidiary that is
not a Wholly Owned Restricted Subsidiary shall be included only to the extent
(and in the same proportion) that the net income of such Restricted Subsidiary
was included in calculating Consolidated Net Income.

    "Consolidated Net Income" means, with respect to any Person for any period,
the aggregate of the Net Income of such Person and its Restricted Subsidiaries
for such period, on a consolidated basis, determined in accordance with GAAP;
provided that (a) the Net Income (or loss) of any Person that is not a
Restricted Subsidiary of the referent Person or that is accounted for by the
equity method of accounting shall be included only to the extent of the amount
of dividends or distributions paid in cash to the referent Person or a
Restricted Subsidiary thereof, (b) the Net Income (or loss) of any Restricted
Subsidiary of the referent Person other than a Subsidiary organized or having
its principal place of business outside the United States shall be excluded to
the extent that the declaration or payment of dividends or similar distributions
by that Restricted Subsidiary of that Net Income (or loss) is not at the date of
determination permitted without any prior governmental approval (that has not
been obtained) or, directly or indirectly, by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Restricted Subsidiary, except for any
such restriction existing under or by reason of the New Credit Facility, (c) the
Net Income (or loss) of any Person acquired in a pooling of interests
transaction for any period prior to the date of such acquisition shall be
excluded and (d) the cumulative effect of a change in accounting principles
shall be excluded.

    "Continuing Members" means, as of any date of determination, any member of
the Board of Directors who (a) was a member of such Board of Directors
immediately after consummation of the Merger and the Merger Financing or (b) was
nominated for election or elected to such Board of Directors with the approval
of, or whose election to the Board of Directors was ratified by, at least a
majority of the Continuing Members who were members of such Board of Directors
at the time of such nomination or election or was proposed by DLJ Merchant
Banking funds.

    "Corporate Trust Office of the Trustee" shall be at the address of the
Trustee specified in Section 11.02 hereof or such other address as to which the
Trustee may give notice to the Company.

    "Custodian" means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.

    "Default" means any event that is or with the passage of time or the giving
of notice or both would be an Event of Default.

    "Designated Noncash Consideration" means the fair market value of non-cash
consideration received by Holdco or one of its Restricted Subsidiaries in
connection with an Asset Sale that is so designated as Designated Noncash
Consideration pursuant to an Officers' Certificate, setting forth the basis of
such valuation, executed by the principal executive officer and the principal
financial officer of the Company, less the amount of cash or Cash Equivalents
received in connection with a sale of such Designated Noncash Consideration.

    "Disqualified Stock" means any Capital Stock that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable), or upon the happening of any event (other than any event solely
within the control of the issuer thereof), matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, is exchangeable for
Indebtedness (except to the

4

--------------------------------------------------------------------------------

extent exchangeable at the option of such Person subject to the terms of any
debt instrument to which such Person is a party) or redeemable at the option of
the holder thereof, in whole or in part, on or prior to the date on which the
Notes mature; provided that any Capital Stock that would constitute Disqualified
Stock solely because the holders thereof have the right to require the issuer to
repurchase such Capital Stock upon the occurrence of a Change of Control or an
Asset Sale shall not constitute Disqualified Stock if the terms of such Capital
Stock provide that the issuer may not repurchase or redeem any such Capital
Stock pursuant to such provisions unless such repurchase or redemption complies
with Section 4.07 hereof; and provided further that, if such Capital Stock is
issued to any plan for the benefit of employees of the Company or its
Subsidiaries or by any such plan to such employees, such Capital Stock shall not
constitute Disqualified Stock solely because it may be required to be
repurchased by the Company in order to satisfy applicable statutory or
regulatory obligations.

    "DLJ Merchant Banking funds" means DLJMB Funding II, Inc. and its
Affiliates.

    "Domestic Subsidiary" means a Subsidiary that is organized under the laws of
the United States or any State, district or territory thereof.

    "Eligible Institution" means a commercial banking institution that has
combined capital and surplus not less than $100.0 million or its equivalent in
foreign currency, whose short-term debt is rated "A-3" or higher according to
Standard & Poor's Ratings Group ("S&P") or "P-2" or higher according to Moody's
Investor Services, Inc. ("Moody's") or carrying an equivalent rating by a
nationally recognized rating agency if both of the two named rating agencies
cease publishing ratings of investments.

    "Equity Interests" means Capital Stock and all warrants, options or other
rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock).

    "Exchange Act" means the Securities Exchange Act of 1934, as amended.

    "Exchange Notes" means the 14% Series B Discount Notes due 2008 issued in
the Exchange Offer pursuant to Section 2.06(a) hereof.

    "Exchange Offer" has the meaning set forth in the Registration Rights
Agreement.

    "Exchange Offer Registration Statement" has the meaning set forth in the
Registration Rights Agreement.

    "Existing Indebtedness" means Indebtedness or Disqualified Stock of Holdco
and its Restricted Subsidiaries (other than Indebtedness under the New Credit
Facility) in existence on the Holdco Note Issuance Date, until such amounts are
repaid.

    "fair market value" means, with respect to any asset or property, the price
which could be negotiated in an arm's-length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction. Unless the TIA
otherwise requires, fair market value shall be determined by the Board of
Directors acting reasonably and in good faith and shall be evidenced by a
resolution of the Board of Directors delivered to the Trustee.

    "Financial Advisory Fee" means the annual advisory fee of $300,000 to be
paid to Donaldson, Lufkin & Jenrette Securities Corporation, as described in the
Company's Offering Memorandum, dated November 18, 1999, relating to the
Offering.

    "Fixed Charges" means, with respect to any Person for any period, the sum,
without duplication, of (a) the Consolidated Interest Expense of such Person for
such period and (b) all dividend payments on any series of preferred stock of
such Person (other than dividends payable solely in Equity Interests that are
not Disqualified Stock) and any non-cash dividends on preferred stock that is
not Disqualified Stock, in each case, on a consolidated basis and in accordance
with GAAP.

5

--------------------------------------------------------------------------------

    "Fixed Charge Coverage Ratio" means, with respect to any Person for any
period, the ratio of the Consolidated Cash Flow of such Person for such period
(exclusive of amounts attributable to discontinued operations, as determined in
accordance with GAAP, or operations and businesses disposed of prior to the
Calculation Date (as defined)) to the Fixed Charges of such Person for such
period (exclusive of amounts attributable to discontinued operations, as
determined in accordance with GAAP, or operations and businesses disposed of
prior to the Calculation Date). In the event that the referent Person or any of
its Subsidiaries incurs, assumes, guarantees or redeems any Indebtedness (other
than revolving credit borrowings) or issues or redeems preferred stock
subsequent to the commencement of the period for which the Fixed Charge Coverage
Ratio is being calculated but prior to the date on which the event for which the
calculation of the Fixed Charge Coverage Ratio is made (the "Calculation Date"),
then the Fixed Charge Coverage Ratio shall be calculated giving pro forma effect
to such incurrence, assumption, guarantee or redemption of Indebtedness, or such
issuance or redemption of preferred stock and the use of the proceeds therefrom,
as if the same had occurred at the beginning of the applicable four-quarter
reference period. In addition, for purposes of making the computation referred
to above, the Merger, and acquisitions that have been made by the Company or any
of its Subsidiaries, including, without limitation, all mergers or
consolidations and any related financing transactions, during the four-quarter
reference period or subsequent to such reference period and on or prior to the
Calculation Date shall be deemed to have occurred on the first day of the
four-quarter reference period and Consolidated Cash Flow for such reference
period shall be calculated to include the Consolidated Cash Flow of the acquired
entities on a pro forma basis after giving effect to cost savings reasonably
expected to be realized in connection with such acquisition, as determined in
good faith by an officer of the Company (regardless of whether such cost savings
could then be reflected in pro forma financial statements under GAAP, Regulation
S-X promulgated by the Commission or any other regulation or policy of the
Commission) and without giving effect to clause (c) of the proviso set forth in
the definition of Consolidated Net Income.

    "Foreign Credit Facilities" means any Indebtedness of a Restricted
Subsidiary organized or having its principal place of business outside the
United States.

    "GAAP" means generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as have been approved by a significant segment of the accounting
profession, which are in effect on the Holdco Note Issuance Date.

    "Government Securities" means direct obligations of, or obligations
guaranteed by, the United States of America, and the payment for which the
United States pledges its full faith and credit.

    "guarantee" means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner (including, without limitation, letters of credit or
reimbursement agreements in respect thereof), of all or any part of any
Indebtedness.

    "Guarantors" means (i) Holdco, (ii) each Wholly Owned Restricted Subsidiary
of the Holdco (other than the Company) on the date of this Indenture that is a
Domestic Subsidiary as set forth on Schedule A hereto and (iii) any other
Subsidiary that executes a guarantee of the Notes in accordance with the
provisions of this Indenture.

    "Hedging Obligations" means, with respect to any Person, the obligations of
such Person under (a) interest rate swap agreements, interest rate cap
agreements and interest rate collar agreements, (b) forward foreign exchange
contracts or currency swap agreements, (c) other agreements or arrangements
designed to protect such Person against fluctuations in interest rates or
currency values and (d) agreements designed to protect such Person against
fluctuations in raw material prices, including paper.

6

--------------------------------------------------------------------------------

    "Holdco" means Merrill Corporation, a Minnesota corporation, the corporate
parent of the Company, or its successors.

    "Holdco Note Indenture" means the indenture dated November 23, 1999, among
Holdco, the guarantors party thereto and Norwest Bank Minnesota, N.A., as
trustee.

    "Holdco Note Issuance Date" means November 23, 1999, the date on which the
Holdco Notes were first issued and authenticated under the Holdco Note
Indenture.

    "Holdco Notes" means the 12% Senior Subordinated Notes due 2009 issued by
Holdco pursuant to the Holdco Note Indenture.

    "Holder" means a Person in whose name a Note is registered.

    "Indebtedness" means, with respect to any Person, any indebtedness of such
Person in respect of borrowed money or evidenced by bonds, notes, debentures or
similar instruments or letters of credit (or reimbursement agreements in respect
thereof) or banker's acceptances or representing Capital Lease Obligations or
the balance deferred and unpaid of the purchase price of any property or
representing any Hedging Obligations, except any such balance that constitutes
an accrued expense or trade payable or customer contract advances, if and to the
extent any of the foregoing Indebtedness (other than letters of credit and
Hedging Obligations) would appear as a liability upon a balance sheet of such
Person prepared in accordance with GAAP, as well as all Indebtedness of others
secured by a Lien on any asset of such Person (whether or not such Indebtedness
is assumed by such Person) and, to the extent not otherwise included, the
guarantee by such Person of any Indebtedness of any other Person; provided that
Indebtedness shall not include the pledge by Holdco or the Company of the
Capital Stock of an Unrestricted Subsidiary of Holdco to secure Non-Recourse
Debt of such Unrestricted Subsidiary. The amount of any Indebtedness outstanding
as of any date shall be (a) the accreted value thereof, in the case of any
Indebtedness that does not require current payments of interest, and (b) the
principal amount thereof (together with any interest thereon that is more than
30 days past due), in the case of any other Indebtedness; provided that the
principal amount of any Indebtedness that is denominated in any currency other
than United States dollars shall be the amount thereof, as determined pursuant
to the foregoing provision, converted into United States dollars at the Spot
Rate in effect on the date that such Indebtedness was incurred (or, if such
Indebtedness was incurred prior to the Holdco Note Issuance Date, the Spot Rate
in effect on the Holdco Note Issuance Date).

    "Indenture" means this Indenture, as amended or supplemented from time to
time.

    "Initial Notes" means the first $23,464,660.77 in aggregate Principal Amount
at Maturity of 14% Senior Discount Notes due 2008 issued pursuant to this
Indenture.

    "Investments" means, with respect to any Person, all investments by such
Person in other Persons (including Affiliates) in the forms of direct or
indirect loans (including, without limitation, guarantees by the referent Person
of, and Liens on any assets of the referent Person securing, Indebtedness or
other obligations of other Persons), advances or capital contributions
(excluding (a) commission, travel and similar advances to officers and employees
made in the ordinary course of business and (b) extensions of trade credit on
commercially reasonable terms in accordance with normal trade practices),
purchases or other acquisitions for consideration of Indebtedness, Equity
Interests or other securities, together with all items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP;
provided that an investment by Holdco, or any Restricted Subsidiary of Holdco
for consideration consisting of common equity securities of Holdco shall not be
deemed to be an Investment (other than for purposes of clause (iii) of the
definition of "Qualified Proceeds"). If Holdco or any Restricted Subsidiary of
Holdco sells or otherwise disposes of any Equity Interests of any direct or
indirect Restricted Subsidiary of Holdco such that, after giving effect to any
such sale or disposition, such Person is no longer a Subsidiary of Holdco,
Holdco shall be deemed to

7

--------------------------------------------------------------------------------

have made an Investment on the date of any such sale or disposition equal to the
fair market value of the Equity Interests of such Restricted Subsidiary not sold
or disposed of in an amount determined as provided in the final paragraph of
Section 4.07 hereof.

    "Issue Price" means, in connection with the original issuance of any Note,
the initial issue price at which such Note is sold, as set forth on the face of
such Note, calculated by discounting the Principal Amount at Maturity of such
Note at a rate of 14% per annum, compounded semi-annually on each January 12 and
July 12, from January 12, 2008 to July 12, 2001.

    "Legal Holiday" means a Saturday, a Sunday or a day on which banking
institutions in the City of New York or the city in which the principal
corporate trust office of the Trustee is located, or at a place of payment, are
authorized by law, regulation or executive order to remain closed. If a payment
date is a Legal Holiday at a place of payment, payment may be made at that place
on the next succeeding day that is not a Legal Holiday, and no interest shall
accrue on such payment for the intervening period.

    "Lien" means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law (including,
without limitation, any conditional sale or other title retention agreement, any
lease in the nature thereof, any option or other agreement to sell or give a
security interest in and any filing of or agreement to give any financing
statement under the Uniform Commercial Code (or equivalent statutes) of any
jurisdiction).

    "Management Loans" means one or more loans by Holdco or the Company to
employees, independent contractors and/or directors of the Company, Holdco and
any of its Restricted Subsidiaries to finance the purchase by such employees,
independent contractors and directors of common stock of Holdco.

    "Merger" means the merger of Viking, a Minnesota corporation, with and into
Holdco pursuant to the terms of the Merger Agreement.

    "Merger Agreement" means that certain Agreement and Plan of Merger dated as
of July 14, 1999 between Holdco and Viking, a company controlled by DLJ Merchant
Banking Partners II, L.P. and its affiliates, as amended.

    "Merger Financing" means (i) the issuance and sale by Viking of its common
stock, warrants to purchase common stock and preferred stock for consideration;
(ii) the issuance and sale by Holdco of the Units; and (iii) the execution and
delivery by the Company, Holdco and certain of its subsidiaries of the New
Credit Facility and the borrowing of loans, and issuance of letters of credit
thereunder; in each case to fund the Merger and related transactions, including
without limitation, the payment of fees and expenses and the refinancing of
outstanding indebtedness of Holdco and its subsidiaries.

    "Net Income" means, with respect to any Person, the net income (loss) of
such Person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends, excluding, however, (a) any gain (or
loss), together with any related provision for taxes on such gain (or loss),
realized in connection with (i) any Asset Sale (including, without limitation,
dispositions pursuant to sale and leaseback transactions) or (ii) the
extinguishment of any Indebtedness of such Person or any of its Restricted
Subsidiaries; and (b) any extraordinary or nonrecurring gain (or loss), together
with any related provision for taxes on such extraordinary or nonrecurring gain
(or loss).

    "Net Proceeds" means the aggregate cash proceeds received by, Holdco or any
of its Restricted Subsidiaries in respect of any Asset Sale (including, without
limitation, any cash received upon the sale or other disposition of any non-cash
consideration received in any Asset Sale), net of, without duplication, (a) the
direct costs relating to such Asset Sale (including, without limitation, legal,
accounting and investment banking fees, and sales commissions, recording fees,
title transfer fees and

8

--------------------------------------------------------------------------------

appraiser fees and cost of preparation of assets for sale and any relocation
expenses incurred as a result thereof, (b) taxes paid or payable as a result
thereof (after taking into account any available tax credits or deductions and
any tax sharing arrangements), (c) amounts required to be applied to the
repayment of Indebtedness (other than revolving credit Indebtedness incurred
pursuant to the New Credit Facility) secured by a Lien on the asset or assets
that were the subject of such Asset Sale and (d) any reserve established in
accordance with GAAP or any amount placed in escrow, in either case for
adjustment in respect of the sale price of such asset or assets until such time
as such reserve is reversed or such escrow arrangement is terminated, in which
case Net Proceeds shall include only the amount of the reserve so reversed or
the amount returned to Holdco or its Restricted Subsidiaries from such escrow
arrangement, as the case may be.

    "New Credit Facility" means that certain Credit Agreement, dated as of
November 23, 1999 among the Company, as borrower, Holdco as guarantor, various
financial institutions party thereto, as amended by the First Amendment dated as
of October 31, 2000, including, without limitation, any related notes,
guarantees, collateral documents, instruments and agreements executed in
connection therewith, and, in each case, as amended, modified, renewed,
refunded, replaced or refinanced from time to time, including, without
limitation, any agreement (i) extending or shortening the maturity of any
Indebtedness incurred thereunder or contemplated thereby, (ii) adding or
deleting lenders, borrowers or guarantors thereunder, (iii) increasing the
amount of Indebtedness incurred thereunder or available to be borrowed
thereunder (provided that on the date such Indebtedness is incurred it would not
be prohibited Section 4.09 hereof) or (iv) otherwise altering the terms and
conditions thereof.

    "Non-Recourse Debt" means Indebtedness (i) no default with respect to which
(including, without limitation, any rights that the holders thereof may have to
take enforcement action against an Unrestricted Subsidiary) would permit (upon
notice, lapse of time or both) any holder of any other Indebtedness of Holdco or
any of its Restricted Subsidiaries to declare a default on such other
Indebtedness or cause the payment thereof to be accelerated or payable prior to
its stated maturity; and (ii) as to which the lenders have been notified in
writing that they will not have any recourse to the stock (other than the stock
of an Unrestricted Subsidiary pledged by Holdco or any of its Restricted
Subsidiaries to secure debt of such Unrestricted Subsidiary) or assets of Holdco
or any of its Restricted Subsidiaries; provided that in no event shall
Indebtedness of any Unrestricted Subsidiary fail to be Non-Recourse Debt solely
as a result of any default provisions contained in a guarantee thereof by Holdco
or any of its Restricted Subsidiaries if Holdco or such Restricted Subsidiary
was otherwise permitted to incur such guarantee pursuant to this Indenture.

    "Note Guarantees" means the guarantees by the Guarantors of the Company's
payment obligations under this Indenture and the Notes.

    "Notes" has the meaning assigned to it in the preamble to this Indenture and
shall include the Additional Notes and, when and if issued pursuant to the
Registration Rights Agreement, the Exchange Notes. The Initial Notes and the
Additional Notes shall be treated as a single class for all purposes under this
Indenture.

    "Obligations" means any principal, interest, penalties, fees,
indemnifications, reimbursements, damages and other liabilities payable under
the documentation governing any Indebtedness.

    "Offering" means the offering of the Units issued on the Holdco Note
Issuance Date by Holdco.

    "Officer" means, with respect to any Person, the Chairman of the Board, the
Chief Executive Officer, the President, the Chief Operating Officer, the Chief
Financial Officer, the Treasurer, any Assistant Treasurer, the Controller, the
Secretary or any Vice-President of such Person.

    "Officers' Certificate" means a certificate signed on behalf of the Company
by two Officers of the Company, one of whom must be the principal executive
officer, the principal financial officer, the

9

--------------------------------------------------------------------------------

treasurer or the principal accounting officer of the Company, that meets the
requirements of Sections 11.04 and 11.05 hereof.

    "OID Legend" means the legend set forth in Section 2.06(b)(ii) to be placed
on all Notes issued under this Indenture.

    "Opinion of Counsel" means an opinion in form and substance reasonably
satisfactory to the Trustee and from legal counsel who is reasonably acceptable
to the Trustee, that meets the requirements of Sections 11.04 and 11.05 hereof.
The counsel may be an employee of or counsel to Holdco, any Subsidiary of Holdco
or the Trustee.

    "Pari Passu Indebtedness" means Indebtedness of the Company or any Guarantor
that ranks pari passu in right of payment to the Notes or any Note Guarantee ,
other than Indebtedness or Guarantees pursuant to the New Credit Facility.

    "Permitted Business" means any Person engaged directly or indirectly in the
communications and document services business or any business reasonably
related, incidental or ancillary thereto.

    "Permitted Investments" means (a) any Investment in Holdco or in a
Restricted Subsidiary of Holdco; (b) any Investment in cash or Cash Equivalents;
(c) any Investment by Holdco or any Restricted Subsidiary of Holdco in a Person,
if as a result of such Investment (i) such Person becomes a Restricted
Subsidiary of Holdco or (ii) such Person is merged, consolidated or amalgamated
with or into, or transfers or conveys substantially all of its assets to, or is
liquidated into, Holdco or a Wholly Owned Restricted Subsidiary of Holdco; (d)
any Investment made as a result of the receipt of non-cash consideration from an
Asset Sale that was made pursuant to and in compliance with Section 4.10 hereof;
(e) any Investment acquired solely in exchange for Equity Interests (other than
Disqualified Stock) of Holdco; (f) any Investment in a Person engaged in a
Permitted Business (other than an Investment in an Unrestricted Subsidiary)
having an aggregate fair market value, taken together with all other Investments
made pursuant to this clause (f) that are at that time outstanding, not to
exceed 15% of Total Assets at the time of such Investment (with the fair market
value of each Investment being measured at the time made and without giving
effect to subsequent changes in value); (g) Investments relating to any special
purpose Wholly Owned Subsidiary of Holdco organized in connection with a
Receivables Facility that, in the good faith determination of the Board of
Directors, are necessary or advisable to effect such Receivables Facility; (h)
the Management Loans or Investment in the Company or Holdco to fund Management
Loans; (i) Hedging Obligations permitted to be incurred under Section 4.09
hereof; and (j) any Investment acquired in exchange for the license or sale of
intellectual property.

    "Permitted Liens" means: (i) Liens on property of a Person existing at the
time such Person is merged into or consolidated with Holdco or any Restricted
Subsidiary of Holdco, provided that such Liens were not incurred in
contemplation of such merger or consolidation and do not secure any property or
assets of Holdco or any Restricted Subsidiary of Holdco other than the property
or assets subject to the Liens prior to such merger or consolidation; (ii) Liens
existing on the Holdco Note Issuance Date; (iii) Liens securing Indebtedness
consisting of Capitalized Lease Obligations, purchase money Indebtedness,
mortgage financings, industrial revenue bonds or other monetary obligations, in
each case incurred solely for the purpose of financing all or any part of the
purchase price or cost of construction or installation of assets used in the
business of Holdco or its Restricted Subsidiaries, or repairs, additions or
improvements to such assets; provided that (A) such Liens secure Indebtedness in
an amount not in excess of the original purchase price or the original cost of
any such assets or repair, additional or improvement thereto (plus an amount
equal to the reasonable fees and expenses in connection with the incurrence of
such Indebtedness), (B) such Liens do not extend to any other assets of Holdco
or its Restricted Subsidiaries (and, in the case of repair, addition or
improvements to any such assets, such Lien extends only to the assets (and
improvements thereto or thereon) repaired, added to or improved), (C) the
incurrence of such Indebtedness is permitted by Section 4.09 hereof

10

--------------------------------------------------------------------------------

and (D) such Liens attach within 365 days of such purchase, construction,
installation, repair, addition or improvement; (iv) Liens to secure any
refinancings, renewals, extensions, modification or replacements (collectively,
"refinancing") (or successive refinancings), in whole or in part, of any
Indebtedness secured by Liens referred to in the clauses above so long as such
Lien does not extend to any other property (other than improvements thereto);
(v) Liens securing letters of credit entered into in the ordinary course of
business and consistent with past business practice; (vi) Liens on and pledges
of the capital stock of any Unrestricted Subsidiary securing Non-Recourse Debt
of such Unrestricted Subsidiary; (vii) Liens securing (A) Indebtedness
(including, without limitation, all Obligations) under the New Credit Facility
or any Foreign Credit Facility and (B) Hedging Obligations payable to a lender
under the New Credit Facility or an Affiliate thereof or to a person that was a
lender or Affiliate thereof at the time the contract was entered into to the
extent such Hedging Obligations are secured by Liens on assets also securing
Indebtedness (including without limitation, all Obligations) under the New
Credit Facility; (viii) Liens created by the defeasance (covenant or legal) of
any Indebtedness; and (ix) other Liens securing Indebtedness that is permitted
by the terms of this Indenture to be outstanding having an aggregate principal
amount at any one time outstanding not to exceed $50.0 million.

    "Permitted Refinancing Indebtedness" means any Indebtedness or Disqualified
Stock of Holdco or any of its Restricted Subsidiaries issued within 60 days
after repayment of, in exchange for, or the net proceeds of which are used to
extend, refinance, renew, replace, defease or refund other Indebtedness or
Disqualified Stock of Holdco or any of its Restricted Subsidiaries; provided
that (a) the principal amount (or accreted value, if applicable) or, in the case
of Disqualified Stock, liquidation preference of such Permitted Refinancing
Indebtedness does not exceed the principal amount of (or accreted value, if
applicable) or, in the case of Disqualified Stock, liquidation preference, plus
premium, if any, and accrued interest on the Indebtedness or Disqualified Stock
so extended, refinanced, renewed, replaced, defeased or refunded (plus the
amount of reasonable expenses incurred in connection therewith), (b) such
Permitted Refinancing Indebtedness has a final maturity date no earlier than the
final maturity date of, and has a Weighted Average Life to Maturity equal to or
greater than the Weighted Average Life to Maturity of, the Indebtedness or
Disqualified Stock being extended, refinanced, renewed, replaced, defeased or
refunded, and (c) in the case of Disqualified Stock or, in the case of
Indebtedness, if the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded is subordinated in right of payment to the Notes, such
Permitted Refinancing Indebtedness is subordinated in right of payment to, the
Notes on terms at least as favorable, taken as a whole, to the Holders of Notes
as those contained in the documentation governing the Disqualified Stock or
Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded.

    "Person" means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization or government or agency or political subdivision thereof
(including, without limitation, any subdivision or ongoing business of any such
entity or substantially all of the assets of any such entity, subdivision or
business).

    "Principal Amount at Maturity" of any Note means the principal amount of
such Note due at maturity on January 12, 2008 as set forth on the face of such
Note.

    "Principals" means DLJ Merchant Banking funds, John Castro and Rick
Atterbury.

    "Private Placement Legend" means the legend set forth in Section 2.06(b)(i)
to be placed on all Notes issued under this Indenture except where otherwise
permitted by the provisions of this Indenture.

    "Public Equity Offering" means any issuance of common stock or preferred
stock by Holdco (other than Disqualified Stock) that is registered pursuant to
the Securities Act, other than issuances registered on Form S-8 and issuances
registered on Form S-4, excluding issuances of common stock pursuant to employee
benefit plans of Holdco or the Company or otherwise as compensation to employees
of Holdco or its Restricted Subsidiaries.

11

--------------------------------------------------------------------------------



    "Qualified Proceeds" means any of the following or any combination of the
following: (i) cash; (ii) Cash Equivalents; (iii) assets (other than
Investments) that are used or useful in a Permitted Business; and (iv) the
Capital Stock of any Person engaged in a Permitted Business if, in connection
with the receipt by Holdco or any Restricted Subsidiary of Holdco of such
Capital Stock, (A) such Person becomes a Restricted Subsidiary of Holdco or any
Restricted Subsidiary of Holdco or (B) such Person is merged, consolidated or
amalgamated with or into, or transfers or conveys substantially all of its
assets to, or is liquidated into, Holdco or any Restricted Subsidiary of Holdco.

    "Receivables Facility" means one or more receivables financing facilities,
as amended from time to time, pursuant to which Holdco or any of its Restricted
Subsidiaries sells its accounts receivable to an Accounts Receivable Subsidiary.

    "Receivables Fees" means distributions or payments made directly or by means
of discounts with respect to any participation interests issued or sold in
connection with, and other fees paid to a Person that is not a Restricted
Subsidiary in connection with, any Receivables Facility.

    "Registration Rights Agreement" means the Registration Rights Agreement,
dated as of January 12, 2001, by and among the Company, the Guarantors and the
other parties named on the signature pages thereof, as such agreement may be
amended, modified or supplemented from time to time, and, with respect to any
Additional Notes, one or more registration rights agreements between the Company
and the other parties thereto, as such agreement(s) may be amended, modified or
supplemented from time to time, relating to rights given by the Company to the
purchasers of Additional Notes to register such Additional Notes under the
Securities Act.

    "Related Party" means, with respect to any Principal, (i) any controlling
stockholder or partner of such Principal on the Holdco Note Issuance Date, or
(ii) any trust, corporation, partnership or other entity, the beneficiaries,
shareholders, partners, owners or Persons beneficially holding (directly or
through one or more Subsidiaries) a majority of the controlling interest of
which consist of the Principals and/or such other Persons referred to in the
immediately preceding clause (i) or this clause (ii).

    "Responsible Officer" when used with respect to the Trustee, means any
officer within the Corporate Trust Administration of the Trustee (or any
successor group of the Trustee) or any other officer of the Trustee customarily
performing functions similar to those performed by any of the above designated
officers and also means, with respect to a particular corporate trust matter,
any other officer to whom such matter is referred because of his knowledge of
and familiarity with the particular subject.

    "Restricted Investment" means an Investment other than a Permitted
Investment.

    "Restricted Subsidiary" of a Person means any Subsidiary of the referent
Person that is not an Unrestricted Subsidiary.

    "Securities Act" means the Securities Act of 1933, as amended.

    "Significant Subsidiary" means any Subsidiary that would be a "significant
subsidiary" as defined in Article 1, Rule 1-02 of Regulation S-X, promulgated
pursuant to the Securities Act, as such Regulation is in effect on the date
hereof.

    "Spot Rate" means, for any currency, the spot rate at which such currency is
offered for sale against United States dollars as determined by reference to the
New York foreign exchange selling rates, as published in The Wall Street Journal
on such date of determination for the immediately preceding business day or, if
such rate is not available, as determined in any publicly available source of
similar market data.

    "Stated Maturity" means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which such payment of
interest or principal was scheduled to be paid in the

12

--------------------------------------------------------------------------------

original documentation governing such Indebtedness, and shall not include any
contingent obligations to repay, redeem or repurchase any such interest or
principal prior to the date originally scheduled for the payment thereof.

    "Subsidiary" means, with respect to any Person, (a) any corporation,
association or other business entity of which more than 50% of the total voting
power of shares of Capital Stock entitled (without regard to the occurrence of
any contingency) to vote in the election of directors, managers or trustees
thereof is at the time owned or controlled, directly or indirectly, by such
Person or one or more of the other Subsidiaries of that Person (or a combination
thereof) and (b) any partnership or limited liability company (i) the sole
general partner or the managing general partner or managing member of which is
such Person or a Subsidiary of such Person or (ii) the only general partners or
managing members of which are such Person or one or more Subsidiaries of such
Person (or any combination thereof).

    "TIA" means the Trust Indenture Act of 1939 (15 U.S.C. §§ 77aaa-77bbbb) as
in effect on the date on which this Indenture is qualified under the TIA.

    "Total Assets" means the total consolidated assets of Holdco and its
Restricted Subsidiaries, as shown on the most recent balance sheet (excluding
the footnotes thereto) of Holdco.

    "Trustee" means, except solely for purposes of Section 8.05 as otherwise
specified therein, the party named as such above until a successor replaces it
in accordance with the applicable provisions of this Indenture and thereafter
means, the successor serving hereunder.

    "Units" means the units offered in the Offering, consisting of the Holdco
Notes and warrants to purchase common stock of Viking (which warrants became
warrants to purchase class B common stock of Holdco upon consummation of the
Merger).

    "Unrestricted Subsidiary" means any Subsidiary of Holdco (other than the
Company) that is designated by the Board of Directors as an Unrestricted
Subsidiary pursuant to a board resolution, but only to the extent that such
Subsidiary: (a) has no Indebtedness other than Non-Recourse Debt; (b) is not
party to any agreement, contract, arrangement or understanding with Holdco or
any Restricted Subsidiary of Holdco unless the terms of any such agreement,
contract, arrangement or understanding are no less favorable to Holdco or such
Restricted Subsidiary than those that might be obtained at the time from Persons
who are not Affiliates of Holdco; (c) is a Person with respect to which neither
Holdco nor any of its Restricted Subsidiaries has any direct or indirect
obligation (i) to subscribe for additional Equity Interests (other than
Investments described in clause (g) of the definition of Permitted Investments)
or (ii) to maintain or preserve such Person's financial condition or to cause
such Person to achieve any specified levels, of operating results; and (d) has
not guaranteed or otherwise directly or indirectly provided credit support for
any Indebtedness of Holdco or any of its Restricted Subsidiaries other than
guarantees that are being released upon designation. Any such designation by the
Board of Directors shall be evidenced to the Trustee by filing with the Trustee
a certified copy of the board resolution giving effect to such designation and
an Officers' Certificate certifying that such designation complied with the
foregoing conditions and was permitted by Section 4.07 hereof. If, at any time,
any Unrestricted Subsidiary would fail to meet the foregoing requirements as an
Unrestricted Subsidiary, it shall thereafter cease to be an Unrestricted
Subsidiary for purposes of this Indenture and any Indebtedness of such
Subsidiary shall be deemed to be incurred by a Restricted Subsidiary of Holdco
as of such date (and, if such Indebtedness is not permitted to be incurred as of
such date under Section 4.09 hereof, the Company shall be in default of such
covenant). The Board of Directors may at any time designate any Unrestricted
Subsidiary to be a Restricted Subsidiary; provided that such designation shall
be deemed to be an incurrence of Indebtedness by a Restricted Subsidiary of
Holdco of any outstanding Indebtedness of such Unrestricted Subsidiary and such
designation shall only be permitted if (i) such Indebtedness is permitted under
Section 4.09 hereof and (ii) no Default or Event of Default would be in
existence following such designation.

13

--------------------------------------------------------------------------------

    "Viking" means Viking Merger Sub, Inc.

    "Weighted Average Life to Maturity" means when applied to any Indebtedness
or Disqualified Stock at any date, the number of years obtained by dividing (a)
the sum of the products obtained by multiplying (i) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal or in the case of Disqualified Stock, liquidation preference,
including payment at final maturity, in respect thereof, by (ii) the number of
years (calculated to the nearest one-twelfth) that will elapse between such date
and the making of such payment, by (b) the then outstanding principal amount of
such Indebtedness or Disqualified Stock.

    "Wholly Owned Restricted Subsidiary" of any Person means a Restricted
Subsidiary of such Person all the outstanding Equity Interests or other
ownership interests of which (other than directors' qualifying shares) shall at
the time be owned by such Person or by one or more Wholly Owned Restricted
Subsidiaries of such Person or by such Person and one or more Wholly Owned
Restricted Subsidiaries of such Person.

    "Wholly Owned Subsidiary" of any Person means a Subsidiary of such Person
all of the outstanding Equity Interests or other ownership interests of which
(other than directors' qualifying shares) shall at the time be owned by such
Person or by one or more Wholly Owned Subsidiaries of such Person.


SECTION 1.02  OTHER DEFINITIONS.


Term


--------------------------------------------------------------------------------

  Defined in Section

--------------------------------------------------------------------------------

"Adjusted Maximum Amount"   10.02 "Aggregate Payments"   10.02 "Asset Sale
Offer"   4.10 "Affiliate Transaction"   4.11 "Authentication Order"   2.02
"Bankruptcy Law"   4.01 "Change of Control Offer"   4.14 "Change of Control
Payment"   4.14 "Change of Control Payment Date"   4.14 "Contributing Guarantor"
  10.02 "Covenant Defeasance"   8.03 "Event of Default"   6.01 "Excess Proceeds"
  4.10 "Fair Share"   10.02 "Fair Share Shortfall   10.02 "Fraudulent Transfer
Laws"   10.02 "Funding Guarantor"   10.02 "incur"   4.09 "Legal Defeasance"  
8.02 "Offer Amount"   3.09 "Offer Period"   3.09 "Paying Agent"   2.03 "Payment
Default"   6.01 "Permitted Indebtedness"   4.09 "Purchase Date"   3.09
"Registrar"   2.03 "Restricted Payments"   4.07

14

--------------------------------------------------------------------------------


SECTION 1.03  INCORPORATION OF TIA PROVISIONS.


    Whenever this Indenture refers to a provision of the TIA, the provision is
incorporated by reference in and made a part of this Indenture.

    The following TIA terms used in this Indenture have the following meanings:

    "indenture securities" means, the Notes;

    "indenture security Holder" means, a Holder of a Note;

    "indenture to be qualified" means, this Indenture;

    "indenture trustee" or "institutional trustee" means, the Trustee; and

    "obligor" on the Notes means, the Company and any successor obligor upon the
Notes.

    All other terms used in this Indenture that are defined by the TIA, defined
by TIA reference to another statute or defined by Commission rule under the TIA
have the meanings so assigned to them.


SECTION 1.04  RULES OF CONSTRUCTION.


    Unless the context otherwise requires:

    (1) a term has the meaning assigned to it;

    (2) an accounting term not otherwise defined has the meaning assigned to it
in accordance with GAAP;

    (3) "or" is not exclusive;

    (4) words in the singular include the plural, and in the plural include the
singular;

    (5) provisions apply to successive events and transactions; and

    (6) references to sections of or rules under the Securities Act shall be
deemed to include substitute, replacement or successor sections or rules adopted
by the Commission from time to time.


ARTICLE 2
THE NOTES


SECTION 2.01  FORM AND DATING.


    (a)  General.  The Notes and the Trustee's certificate of authentication
shall be substantially in the form of Exhibit A hereto. The Notes may have
notations, legends or endorsements required by law, stock exchange rule or
usage. Each Note shall be dated the date of its authentication. The Notes shall
be in minimum denominations of $1,000 Principal Amount at Maturity.

    The terms and provisions contained in the Notes shall constitute, and are
hereby expressly made, a part of this Indenture and the Company, the Guarantors
and the Trustee, by their execution and delivery of this Indenture, expressly
agree to such terms and provisions and to be bound thereby. However, to the
extent any provision of any Note conflicts with the express provisions of this
Indenture, the provisions of this Indenture shall govern and be controlling.


SECTION 2.02  EXECUTION AND AUTHENTICATION.


    One Officer shall sign the Notes for the Company by manual or facsimile
signature.

    If an Officer whose signature is on a Note no longer holds that office at
the time a Note is authenticated, the Note shall nevertheless be valid.

15

--------------------------------------------------------------------------------

    A Note shall not be valid until authenticated by the manual signature of the
Trustee. The signature of the Trustee shall be conclusive evidence that the Note
has been authenticated under this Indenture.

    The Trustee shall, upon a written order of the Company signed by one Officer
(an "Authentication Order"), authenticate Notes for original issue up to
$23,464,660.77 in aggregate Principal Amount at Maturity, plus the aggregate
Principal Amount at Maturity of any Additional Notes issued pursuant to this
Section 2.02 and in compliance with Section 4.09 hereof and shall authenticate
Exchange Notes for original issue in the aggregate Principal Amount at Maturity
of up to such amount, provided that such Exchange Notes shall be issuable only
upon the valid surrender for cancellation of Initial Notes of a like aggregate
principal amount in accordance with the Registration Rights Agreement. The
aggregate Principal Amount at Maturity of Notes outstanding at any time may not
exceed such amount except as provided in Section 2.07 hereof.

    The Trustee may appoint an authenticating agent acceptable to the Company to
authenticate Notes. An authenticating agent may authenticate Notes whenever the
Trustee may do so. Each reference in this Indenture to authentication by the
Trustee includes authentication by such agent. An authenticating agent has the
same rights as an Agent to deal with Holders or an Affiliate of the Company.


SECTION 2.03  REGISTRAR AND PAYING AGENT.


    The Company shall maintain an office or agency where Notes may be presented
for registration of transfer or for exchange ("Registrar") and an office or
agency where Notes may be presented for payment ("Paying Agent"). The Registrar
shall keep a register of the Notes and of their transfer and exchange. The
Company may appoint one or more co-registrars and one or more additional paying
agents. The term "Registrar" includes any co-registrar and the term "Paying
Agent" includes any additional paying agent. The Company may change any Paying
Agent or Registrar without notice to any Holder. The Company shall notify the
Trustee in writing of the name and address of any Agent not a party to this
Indenture. If the Company fails to appoint or maintain another entity as
Registrar or Paying Agent, the Trustee shall act as such. The Company or any of
its Subsidiaries may act as Paying Agent or Registrar.

    The Company initially appoints the Trustee to act as the Registrar and
Paying Agent and agent for service of notices and demands in connection with the
Notes.


SECTION 2.04  PAYING AGENT TO HOLD MONEY IN TRUST.


    The Company shall require each Paying Agent other than the Trustee to agree
in writing that the Paying Agent will hold in trust for the benefit of Holders
or the Trustee all money held by the Paying Agent for the payment of principal,
premium or interest, if any, on the Notes, and will notify the Trustee of any
default by the Company in making any such payment. While any such default
continues, the Trustee may require a Paying Agent to pay all money held by it to
the Trustee. The Company at any time may require a Paying Agent to pay all money
held by it to the Trustee. Upon payment over to the Trustee, the Paying Agent
(if other than the Company or a Subsidiary) shall have no further liability for
the money. If the Company, Holdco or a Subsidiary acts as Paying Agent, it shall
segregate and hold in a separate trust fund for the benefit of the Holders all
money held by it as Paying Agent. Upon any bankruptcy or reorganization
proceedings relating to the Company, the Trustee shall serve as Paying Agent for
the Notes.


SECTION 2.05  HOLDER LISTS.


    The Trustee shall preserve in as current a form as is reasonably practicable
the most recent list available to it of the names and addresses of all Holders
and shall otherwise comply with TIA § 312(a). If the Trustee is not the
Registrar, the Company shall furnish to the Trustee at least seven Business

16

--------------------------------------------------------------------------------

Days before each interest payment date and at such other times as the Trustee
may request in writing, a list in such form and as of such date as the Trustee
may reasonably require of the names and addresses of the Holders of Notes and
the Company shall otherwise comply with TIA § 312(a).


SECTION 2.06  TRANSFER AND EXCHANGE.


    (a)  Exchange Offer.  Upon the occurrence of the Exchange Offer in
accordance with the Registration Rights Agreement, the Company shall issue and,
upon receipt of an Authentication Order in accordance with Section 2.02, the
Trustee shall authenticate Exchange Notes in an amount equal to the aggregate
Principal Amount at Maturity of the Notes accepted for exchange in the Exchange
Offer.

    Concurrently with the issuance of Exchange Notes in the Exchange Offer, the
Company shall deliver an Opinion of Counsel to the Trustee to the effect that
the Exchange Notes have been duly authorized and, when executed and
authenticated in accordance with the provisions of the Indenture and delivered
in exchange for Restricted Securities in accordance with the Indenture and the
Exchange Offer, will be entitled to the benefits of the Indenture and will be
valid and binding obligations of the Company, enforceable in accordance with
their terms except as (x) the enforceability thereof may be limited by
bankruptcy, insolvency or similar laws affecting creditors' rights generally and
(y) rights of acceleration and the availability of equitable remedies may be
limited by equitable principles of general applicability.

    (b)  Legends.  The following legends shall appear on the face of all Notes
issued under this Indenture unless specifically stated otherwise in the
applicable provisions of this Indenture.

    (i)  Private Placement Legend.  

    (A) Except as specified in Section 2.06(b)(i) (B) below, each Note (and all
Notes issued in exchange therefore or upon registration of transfers or
replacement thereof) shall bear the legend in substantially the following form:

"THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGANALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), AND MAY NOT BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN
APPLICABLE EXEMPTION THEREFROM. EACH PURCHASER OF THE SECURITY EVIDENCED HEREBY
IS HEREBY NOTIFIED THAT THE SELLER MAY BE RELYING ON THE EXEMPTION FROM THE
PROVISIONS OF SECTION 5 OF THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.
THE HOLDER OF THE SECURITY EVIDENCED HEREBY AGREES FOR THE BENEFIT OF MERRILL
COMMUNICATIONS LLC (THE "COMPANY") THAT (i) SUCH SECURITY MAY BE RESOLD, PLEDGED
OR OTHERWISE TRANSFERRED, ONLY (a)(1) TO A PERSON WHO THE SELLER REASONABLY
BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144, OR IN ACCORDANCE WITH ANOTHER
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT (AND BASED
UPON AN OPINION OF COUNSEL, IF THE COMPANY SO REQUESTS), (2) TO THE COMPANY OR
(3) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR OUTSIDE THE UNITED STATES
TO A FOREIGN PERSON IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 904 UNDER
THE SECURITIES ACT AND (B) IN EACH CASE, IN ACCORDANCE WITH ANY APPLICABLE
SECUITIES LAWS OF ANY OF THE

17

--------------------------------------------------------------------------------

UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION, AND (ii) THE HOLDER SHALL,
AND EACH SUBSEQUENT HOLDER IS REQUIRED TO NOTIFY ANY PURCHASER FROM IT OF THE
SECURITY EVIDENCED HEREBY OR ANY SECURITY ISSUED UPON EXCHANGE OR EXERCISE
HEREOF OF THE RESALE RESTRICTIONS SET FORTH IN (i) ABOVE."

    (B) Notwithstanding the foregoing, a Note shall not bear the Private
Placement Legend if:

    (1) it is an Exchange Note;

    (2) it is issued upon registration of transfer or replacement of, or in
exchange for, a Note which does not bear the Private Placement Legend; or

    (3) it is issued upon registration of transfer or replacement of, or in
exchange for, a Note which bears the Private Placement Legend, but there is
delivered to the Registrar an Opinion of Counsel reasonably satisfactory to the
Company and the Trustee to the effect that neither such legend nor the related
restrictions on transfer are required in order to maintain compliance with the
provisions of the Securities Act

    (C) By its acceptance of any Note bearing the Private Placement Legend, each
Holder of such Note acknowledges the restrictions on transfer of such Note set
forth in this Indenture and in the Private Placement Legend and agrees that it
will transfer such Note only in accordance herewith and therewith. In connection
with any transfer of Notes, each Holder agrees by its acceptance of the Notes to
furnish the Registrar or the Company such certifications, legal opinions or
other information as either of them may reasonably require to confirm that such
transfer is being made pursuant to an exemption from, or a transaction not
subject to, the registration requirements of the Securities Act; provided that
the Registrar shall not be required to determine (but may rely on a
determination made by the Company with respect to) the sufficiency of any such
certifications, legal opinions or other information.

    (ii)  OID Legend.  Each Note shall bear a legend in substantially the
following form:

"FOR THE PURPOSES OF SECTIONS 1272, 1273 AND 1275 OF THE INTERNAL REVENUE CODE
OF 1986, AS AMENDED, THIS NOTE IS BEING ISSUED WITH ORIGINAL ISSUE DISCOUNT."

    (c)  General Provisions Relating to Transfers and Exchanges.  

     (i) Subject to the provisions of this Section 2.06, when Notes are
presented to the Registrar with a request to register the transfer or to
exchange them for an equal Principal Amount a Maturity of Notes of other
denominations, the Registrar shall register the transfer or make the exchange if
its requirements for such transactions are met; provided, however, that any Note
presented or surrendered for registration of transfer or exchange shall be duly
endorsed or accompanied by a written instruction of transfer in form
satisfactory to the Registrar and the Trustee duly executed by the Holder
thereof or by his attorney duly authorized in writing.

    (ii) To permit registrations of transfers and exchanges, the Company shall
execute and the Trustee shall authenticate Notes upon the Company's order or at
the Registrar's request.

    (iii) No service charge shall be made to a Holder for any registration of
transfer or exchange, but the Company may require payment of a sum sufficient to
cover any transfer tax or similar governmental charge payable in connection
therewith (other than any such transfer taxes or similar governmental charge
payable upon exchange or transfer pursuant to Sections 3.06, 3.09, 4.10 and 4.14
hereof).

18

--------------------------------------------------------------------------------

    (iv) The Registrar shall not be required to register the transfer of or
exchange any Note selected for redemption in whole or in part, except the
unredeemed portion of any Note being redeemed in part.

    (v) All Notes issued upon any registration of transfer or exchange of Notes
shall be the valid obligations of the Company, evidencing the same debt, and
entitled to the same benefits under this Indenture, as the Notes surrendered
upon such registration of transfer or exchange.

    (vi) The Company shall not be required (A) to issue, to register the
transfer of or to exchange any Notes during a period beginning at the opening of
business 15 days before the day of any selection of Notes for redemption under
Section 3.02 hereof and ending at the close of business on the day of selection
or (B) to register the transfer of or to exchange any Note so selected for
redemption in whole or in part, except the unredeemed portion of any Note being
redeemed in part.

   (vii) Prior to due presentment for the registration of a transfer of any
Note, the Trustee, any Agent and the Company may deem and treat the Person in
whose name any Note is registered as the absolute owner of such Note for the
purpose of receiving payment of principal of and interest, if any, on such Notes
and for all other purposes, and none of the Trustee, any Agent or the Company
shall be affected by notice to the contrary.

   (viii) The Trustee shall authenticate Notes in accordance with the provisions
of Section 2.02 hereof.

    (ix) The Registrar shall retain copies of all letters, notices and other
written communications received pursuant to this Section 2.06. The Company shall
have the right to inspect and make copies of all such letters, notices or other
written communications at any reasonable time upon the giving of reasonable
written notice to the Registrar.

    (ix) All certifications, certificates and Opinions of Counsel required to be
submitted to the Registrar pursuant to this Section 2.06 to effect a
registration of transfer or exchange may be submitted by facsimile.


SECTION 2.07  REPLACEMENT NOTES.


    If any mutilated Note is surrendered to the Trustee or the Company and the
Trustee and the Company receive evidence to their satisfaction of the
destruction, loss or theft of any Note, the Company shall issue and the Trustee,
upon receipt of an Authentication Order, shall authenticate a replacement Note
if the Trustee's requirements are met. If required by the Trustee or the
Company, an indemnity bond must be supplied by the Holder that is sufficient in
the judgment of the Trustee and the Company to protect the Company, the Trustee,
any Agent and any authenticating agent from any loss that any of them may suffer
if a Note is replaced. The Company may charge for its expenses in replacing a
Note.

    Every replacement Note is an additional obligation of the Company and shall
be entitled to all of the benefits of this Indenture equally and proportionately
with all other Notes duly issued hereunder.


SECTION 2.08  OUTSTANDING NOTES.


    The Notes outstanding at any time are all the Notes authenticated by the
Trustee except for those cancelled by it, those delivered to it for
cancellation, and those described in this Section as not outstanding. Except as
set forth in Section 2.09 hereof, a Note does not cease to be outstanding
because the Company or an Affiliate of the Company holds the Note; provided,
however, Notes held by the Company, Holdco or a Subsidiary of Holdco shall not
be deemed to be outstanding for purposes of Section 3.07 hereof.

19

--------------------------------------------------------------------------------

    If a Note is replaced pursuant to Section 2.07 hereof, it ceases to be
outstanding unless the Trustee receives proof satisfactory to it that the
replaced Note is held by a bona fide purchaser.

    If the principal amount of any Note is considered paid under Section 4.01
hereof, it ceases to be outstanding.

    If the Paying Agent (other than Holdco, a Subsidiary of Holdco or an
Affiliate of any thereof) holds, on a redemption date or maturity date, money
sufficient to pay Notes payable on that date, then on and after that date such
Notes shall be deemed to be no longer outstanding.


SECTION 2.09  TREASURY NOTES.


    In determining whether the Holders of the required principal amount of Notes
have concurred in any direction, waiver or consent, including, without
limitation, for purposes of Section 9.02, Notes owned by the Company, or by any
Person directly or indirectly controlling or controlled by or under direct or
indirect common control with the Company, shall be considered as though not
outstanding, except that for the purposes of determining whether the Trustee
shall be protected in relying on any such direction, waiver or consent, only
Notes that the Trustee knows are so owned shall be so disregarded.


SECTION 2.10  TEMPORARY NOTES.


    Until certificates representing Notes are ready for delivery, the Company
may prepare, and the Trustee, upon receipt of an Authentication Order, shall
authenticate, temporary Notes. Temporary Notes shall be substantially in the
form of certificated Notes but may have variations that the Company considers
appropriate for temporary Notes and as shall be reasonably acceptable to the
Trustee. Without unreasonable delay, the Company shall prepare and the Trustee
shall, as soon as practicable upon receipt of an Authentication Order,
authenticate Definitive Notes in exchange for temporary Notes.

    Holders of temporary Notes shall be entitled to all of the benefits of this
Indenture.


SECTION 2.11  CANCELLATION.


    The Company at any time may deliver Notes to the Trustee for cancellation.
The Registrar and Paying Agent shall forward to the Trustee any Notes
surrendered to them for registration of transfer, exchange or payment. The
Trustee and no one else shall cancel all Notes surrendered for registration of
transfer, exchange, payment, replacement or cancellation and shall destroy
cancelled Notes (subject to the record retention requirement of the Exchange
Act). Certification of the destruction of all cancelled Notes shall be delivered
to the Company. The Trustee shall provide the Company evidence of all Notes that
have been cancelled from time to time as requested by the Company. The Company
may not issue new Notes to replace Notes that it has paid or that have been
delivered to the Trustee for cancellation.


SECTION 2.12  [INTENTIONALLY OMITTED].



SECTION 2.13  CUSIP NUMBERS.


    The Company in issuing the Notes may use "CUSIP" numbers (if then generally
in use), and, if so, the Trustee shall use "CUSIP" numbers in notices of
redemption as a convenience to Holders; provided that any such notice may state
that no representation is made as to the correctness of such numbers either as
printed on the Notes or as contained in any notice of a redemption and that
reliance may be placed only on the other identification numbers printed on the
Notes, and any such redemption

20

--------------------------------------------------------------------------------

shall not be affected by any defect in or omission of such numbers. The Company
will promptly notify the Trustee of any change in the "CUSIP" numbers.


ARTICLE 3
REDEMPTION AND PREPAYMENT


SECTION 3.01 NOTICES TO TRUSTEE.


    If the Company elects to redeem Notes pursuant to the optional redemption
provisions of Section 3.07 hereof, it shall furnish to the Trustee, at least 30
days but not more than 60 days before a redemption date, an Officers'
Certificate setting forth (i) the clause of this Indenture pursuant to which the
redemption shall occur, (ii) the redemption date, (iii) the Principal Amount at
Maturity of Notes to be redeemed and (iv) the redemption price.


SECTION 3.02  SELECTION OF NOTES TO BE REDEEMED.


    If less than all of the Notes are to be redeemed at any time, selection of
Notes for redemption will be made by the Trustee in compliance with the
requirements of the principal national securities exchange, if any, on which the
Notes are listed, or, if the Notes are not so listed, on a pro rata basis, by
lot or by such method as the Trustee shall deem fair and appropriate; provided
that no Notes of $1,000 Principal Amount at Maturity or less shall be redeemed
in part.

    The Trustee shall promptly notify the Company in writing of the Notes
selected for redemption and, in the case of any Note selected for partial
redemption, the Principal Amount at Maturity thereof to be redeemed. The
Principal Amount at Maturity of Notes and portions of Notes selected shall be in
a minimum amount of $1,000; except that if all of the Notes of a Holder are to
be redeemed, the entire outstanding amount of Notes held by such Holder, even if
less than $1,000, shall be redeemed. Except as provided in the preceding
sentence, provisions of this Indenture that apply to Notes called for redemption
also apply to portions of Notes called for redemption.


SECTION 3.03  NOTICE OF REDEMPTION.


    Subject to the provisions of Section 3.09 hereof, notices of redemption
shall be mailed by first class mail at least 30 but not more than 60 days before
the redemption date to each Holder of Notes to be redeemed at its registered
address. If any Note is to be redeemed in part only, the notice of redemption
that relates to such Note shall state the portion of the Principal Amount at
Maturity thereof to be redeemed. A new Note in Principal Amount at Maturity
equal to the unredeemed portion thereof will be issued in the name of the Holder
thereof upon cancellation of the original Note. Notes called for redemption
become due on the date fixed for redemption. On and after the redemption date,
further Principal Amount at Maturity ceases to accreted on Notes or portions of
them called for redemption.

    The notice shall identify the Notes to be redeemed and shall state:

    (a) the redemption date;

    (b) the redemption price;

    (c) if any Note is being redeemed in part, the portion of the principal
amount of such Note to be redeemed and that, after the redemption date upon
surrender of such Note, a new Note or Notes in principal amount equal to the
unredeemed portion shall be issued upon cancellation of the original Note;

    (d) the name and address of the Paying Agent;

21

--------------------------------------------------------------------------------



    (e) that Notes called for redemption must be surrendered to the Paying Agent
to collect the redemption price;

    (f)  that, unless the Company defaults in making such redemption payment,
further Principal Amount at Maturity on Notes called for redemption ceases to
accreted on and after the redemption date;

    (g) the paragraph of the Notes and/or Section of this Indenture pursuant to
which the Notes called for redemption are being redeemed; and

    (h) that no representation is made as to the correctness or accuracy of the
CUSIP number, if any, listed in such notice or printed on the Notes.

    At the Company's request, the Trustee shall give the notice of redemption in
the Company's name and at its expense; provided, however, that the Company shall
have delivered to the Trustee, at least 45 days prior to the redemption date, an
Officers' Certificate requesting that the Trustee give such notice and setting
forth the information to be stated in such notice as provided in the preceding
paragraph.


SECTION 3.04  EFFECT OF NOTICE OF REDEMPTION.


    Once notice of redemption is mailed in accordance with Section 3.03 hereof,
Notes called for redemption become irrevocably due and payable on the redemption
date at the redemption price. A notice of redemption may not be conditional.


SECTION 3.05  DEPOSIT OF REDEMPTION PRICE.


    Prior to 11:00 a.m. Eastern Time on the redemption date, the Company shall
deposit with the Trustee or with the Paying Agent money sufficient to pay the
redemption price of all Notes or the portion thereof to be redeemed on that
date. The Trustee or the Paying Agent shall promptly return to the Company any
money deposited with the Trustee or the Paying Agent by the Company in excess of
the amounts necessary to pay the redemption price of, and accrued interest on,
all Notes to be redeemed.

    If the Company complies with the provisions of the preceding paragraph, on
and after the redemption date, no further principal shall accrete on the Notes
or the portions of Notes called for redemption. If any Note called for
redemption shall not be so paid upon surrender for redemption because of the
failure of the Company to comply with the preceding paragraph, further principal
shall accrete from the redemption date until the redemption price is paid, in
each case at the rate provided in the Notes and in Section 4.01 hereof.


SECTION 3.06  NOTES REDEEMED IN PART.


    Upon surrender of a Note that is redeemed in part, the Company shall issue
and, upon receipt of the Company's written request, the Trustee shall as soon as
practicable authenticate for the Holder at the expense of the Company a new Note
equal in Principal Amount at Maturity to the unredeemed portion of the Note
surrendered.


SECTION 3.07  OPTIONAL REDEMPTION.


    The Notes will be subject to redemption at any time at the option of the
Company, in whole or in part, upon not less than 30 nor more than 60 days'
notice, in cash at the redemption prices (expressed

22

--------------------------------------------------------------------------------

as percentages of Accreted Value at the applicable redemption date) set forth
below, if redeemed during the twelve-month period beginning on January 12 of the
years indicated below:

Year


--------------------------------------------------------------------------------

  Percentage

--------------------------------------------------------------------------------

  Prior to 2005   114.000 % 2005   107.000 % 2006   103.500 % 2007 and
thereafter   100.000 %

    Any redemption pursuant to this Section 3.07 shall be made pursuant to the
provisions of Section 3.01 through 3.06 hereof and is subject to the
restrictions of Section 3/10 hereof.


SECTION 3.08  MANDATORY REDEMPTION.


    Except as provided in Sections 4.10 and 4.14, the Company is not required to
make mandatory redemption of, or sinking fund payments with respect to, the
Notes.


SECTION 3.09  OFFER TO PURCHASE BY APPLICATION OF EXCESS PROCEEDS.


    In the event that, pursuant to Section 4.10 hereof, the Company shall be
required to commence an Asset Sale Offer, it shall follow the procedures
specified below.

    The Asset Sale Offer shall remain open for a period of 20 Business Days
following its commencement and no longer, except to the extent that a longer
period is required by applicable law (the "Offer Period"). No later than five
Business Days after the termination of the Offer Period (the "Purchase Date"),
the Company shall purchase the principal amount of Notes required to be
purchased pursuant to Section 4.10 hereof (the "Offer Amount") or, if less than
the Offer Amount has been tendered, all Notes tendered in response to the Asset
Sale Offer. Payment for any Notes so purchased shall be made in the same manner
as interest payments are made.

    Upon the commencement of an Asset Sale Offer, the Company shall send, by
first class mail, a notice to the Trustee and each of the Holders, with a copy
to the Trustee. The notice shall contain all instructions and materials
necessary to enable such Holders to tender Notes pursuant to the Asset Sale
Offer. The Asset Sale Offer shall be made to all Holders. The notice, which
shall govern the terms of the Asset Sale Offer, shall state:

    (a) that the Asset Sale Offer is being made pursuant to this Section 3.09
and Section 4.10 hereof and the length of time the Asset Sale Offer shall remain
open;

    (b) the Offer Amount, the purchase price and the Purchase Date;

    (c) that any Note not tendered or accepted for payment shall continue to
accrete or accrue interest;

    (d) that, unless the Company defaults in making such payment, any Note
accepted for payment pursuant to the Asset Sale Offer shall cease to accrete or
accrue interest after the Purchase Date;

    (e) that Holders electing to have a Note purchased pursuant to an Asset Sale
Offer may only elect to have all of such Note purchased and may not elect to
have only a portion of such Note purchased;

    (f)  that Holders electing to have a Note purchased pursuant to any Asset
Sale Offer shall be required to surrender the Note, with the form entitled
"Option of Holder to Elect Purchase" on the reverse of the Note completed, or
transfer by book-entry transfer, to the Company, an

23

--------------------------------------------------------------------------------

exchange agent or depositary, if appointed by the Company, or a Paying Agent at
the address specified in the notice at least three days before the Purchase
Date;

    (g) that Holders shall be entitled to withdraw their election if the
Company, the exchange agent or depositary or the Paying Agent, as the case may
be, receives, not later than the expiration of the Offer Period, a telegram,
telex, facsimile transmission or letter setting forth the name of the Holder,
the Principal Amount at Maturity of the Note the Holder delivered for purchase
and a statement that such Holder is withdrawing his election to have such Note
purchased;

    (h) that, if the Accreted Value of Notes surrendered by Holders exceeds the
Offer Amount, the Company shall select the Notes to be purchased on a pro rata
basis (with such adjustments as may be deemed appropriate by the Company so that
only Notes in a minimum denomination of $1,000 Principal Amount at Maturity
shall be purchased); and

    (i)  that Holders whose Notes were purchased only in part shall be issued
new Notes equal in Principal Amount to the unpurchased Principal Amount at
Maturity of the Notes surrendered (or transferred by book-entry transfer).

    On or before the Purchase Date, the Company shall, to the extent lawful,
accept for payment, on a pro rata basis to the extent necessary, the Notes or
portions thereof tendered pursuant to the Asset Sale Offer having an Accreted
Value equal to the Offer Amount, or if Notes having an aggregate Accreted Value
of less than the Offer Amount have been tendered, all Notes tendered, and shall
deliver to the Trustee an Officers' Certificate stating that such Notes or
portions thereof were accepted for payment by the Company in accordance with the
terms of this Section 3.09. The Company or the Paying Agent, as the case may be,
shall promptly (but in any case not later than five days after the Purchase
Date) mail or deliver to each tendering Holder an amount equal to the purchase
price of the Notes tendered by such Holder and accepted by the Company for
purchase, and the Company shall promptly issue a new Note, and the Trustee, upon
written request from the Company shall authenticate and mail or deliver such new
Note to such Holder, in a Principal Amount at Maturity equal to any unpurchased
portion of the Note surrendered. Any Note not so accepted shall be promptly
mailed or delivered by the Company to the Holder thereof. The Company shall
publicly announce the results of the Asset Sale Offer on the Purchase Date.

    Other than as specifically provided in this Section 3.09, any purchase
pursuant to this Section 3.09 shall be made pursuant to the provisions of
Sections 3.01 through 3.06 hereof.


SECTION 3.10  RESTRICTIONS ON REDEMPTION.


    By its acceptance of any Note, each Holder of such Note acknowledges that
the New Credit Facility prohibits the Company from voluntarily redeeming all or
any portion of the Notes, or from mandatorily redeeming all or any portion of
the Notes pursuant to Section 4.10 or 5.01, prior to payment in full of all
obligations under the New Credit Facility, and each Holder hereby agrees that it
shall not accept the redemption price in respect of any voluntary redemption or
any mandatory redemption pursuant to Section 4.10 or 4.14 at any time prior to
the payment in full of all Obligations under the New Credit Facility.


ARTICLE 4
COVENANTS


SECTION 4.01  PAYMENT OF NOTES.


    The Company shall pay or cause to be paid the principal of, premium and
interest, if any, on the Notes on the dates and in the manner provided in the
Notes. Principal, premium and interest, if any, shall be considered paid on the
date due if the Paying Agent, if other than the Company or a Subsidiary thereof,
(i) holds as of 12:00 noon Eastern Time on the due date money deposited by the

24

--------------------------------------------------------------------------------

Company in immediately available funds and designated for and sufficient to pay
all principal, premium and interest, if any, then due and (ii) is not prohibited
from paying such money to the Holders pursuant to the terms of this Indenture or
the Notes.

    The Company shall pay interest (including, without limitation, post-petition
interest in any proceeding under any Bankruptcy Law) on overdue principal and
premium, if any, from time to time on demand at the rate of 16% per annum to the
extent lawful and shall pay interest (including, without limitation,
post-petition interest in any proceeding under any Bankruptcy Law) on overdue
installments of interest (without regard to any applicable grace period) from
time to time on demand at the same rate to the extent lawful. Except as set
forth in this section 4.01, each Note shall not bear interest.


SECTION 4.02  MAINTENANCE OF OFFICE OR AGENCY.


    The Company shall maintain in the Borough of Manhattan, the City of New
York, an office or agency (which may be an office of the Trustee or an agent of
the Trustee, Registrar or co-registrar) where Notes may be surrendered for
registration of transfer or for exchange and where notices and demands to or
upon the Company in respect of the Notes and this Indenture may be served. The
Company shall give prompt written notice to the Trustee of the location, and any
change in the location, of such office or agency. If at any time the Company
shall fail to maintain any such required office or agency or shall fail to
furnish the Trustee with the address thereof, such presentations, surrenders,
notices and demands may be made or served at the Corporate Trust Office of the
Trustee.

    The Company may also from time to time designate one or more other offices
or agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations; provided, however,
that no such designation or rescission shall in any manner relieve the Company
of its obligation to maintain an office or agency in the Borough of Manhattan,
the City of New York for such purposes. The Company shall give prompt written
notice to the Trustee of any such designation or rescission and of any change in
the location of any such other office or agency.

    The Company hereby designates the Corporate Trust Office of the Trustee as
one such office or agency of the Company in accordance with Section 2.03 hereof.


SECTION 4.03  REPORTS.


    Whether or not required by the rules and regulations of the Commission, so
long as any Notes are outstanding, Holdco will furnish or cause to be furnished
to the Holders of Notes (a) all quarterly and annual financial information that
would be required to be contained in a filing with the Commission on Forms 10-Q
and 10-K if Holdco were required to file such Forms, including, without
limitation, a "Management's Discussion and Analysis of Financial Condition and
Results of Operations" and, with respect to the annual information only, a
report thereon by the Holder's certified independent accountants, and (b) all
current reports that would be required to be filed with the Commission on Form
8-K if Holdco were required to file such reports, in each case, within the time
periods specified in the Commission's rules and regulations. In addition,
following the consummation of the exchange offer contemplated by the
Registration Rights Agreement, whether or not required by the rules and
regulations of the Commission, Holdco will file a copy of all such information
and reports referred to in clauses (a) and (b) above with the Commission for
public availability within the time periods specified in the Commission's rules
and regulations (unless the Commission will not accept such a filing) and make
such information available to securities analysts and prospective investors upon
request.


SECTION 4.04  COMPLIANCE CERTIFICATE.


    (a) The Company and the Guarantors (to the extent the Guarantors are so
required under the TIA) shall deliver to the Trustee, within 90 days after the
end of each fiscal year, an Officers'

25

--------------------------------------------------------------------------------

Certificate stating that a review of the activities of the Holdco and its
Subsidiaries during the preceding fiscal year has been made under the
supervision of the signing Officers with a view to determining whether the
Company and the Guarantors (if applicable) have kept, observed, performed and
fulfilled their obligations under this Indenture, and further stating, as to
each such Officer signing such certificate, that to the best of his or her
knowledge the Company and the Guarantors (if applicable) have kept, observed,
performed and fulfilled each and every covenant contained in this Indenture and
are not in default in the performance or observance of any of the terms,
provisions and conditions of this Indenture (or, if a Default or Event of
Default shall have occurred, describing all such Defaults or Events of Default
of which he or she may have knowledge and what action the Company and the
Guarantors (if applicable) are taking or propose to take with respect thereto)
and that to the best of his or her knowledge no event has occurred and remains
in existence by reason of which payments on account of the principal of or
interest, if any, on the Notes is prohibited or if such event has occurred, a
description of the event and what action the Company and the Guarantors (if
applicable) are taking or propose to take with respect thereto.

    (b) So long as not contrary to the then current recommendations of the
American Institute of Certified Public Accountants, the year-end financial
statements delivered pursuant to Section 4.03(a) above shall be accompanied by a
written statement of Holdco's independent public accountants (which shall be a
firm of established national reputation) that in making the examination
necessary for certification of such financial statements, nothing has come to
their attention that would lead them to believe that the Company or Holdco has
violated any provisions of Article 4 or Article 5 hereof or, if any such
violation has occurred, specifying the nature and period of existence thereof,
it being understood that such accountants shall not be liable directly or
indirectly to any Person for any failure to obtain knowledge of any such
violation.

    (c) The Company shall, so long as any of the Notes are outstanding, deliver
to the Trustee, forthwith upon any Officer becoming aware of any Default or
Event of Default, an Officers' Certificate specifying such Default or Event of
Default and what action the Company is taking or proposes to take with respect
thereto.


SECTION 4.05  TAXES.


    Holdco shall pay, and shall cause each of its Subsidiaries to pay, prior to
delinquency, all material taxes, assessments, and governmental levies except
such as are contested in good faith and by appropriate proceedings or where the
failure to effect such payment is not adverse in any material respect to the
Holders of the Notes.


SECTION 4.06  STAY, EXTENSION AND USURY LAWS.


    Each of the Company and the Guarantors covenants that it shall not at any
time insist upon, plead, or in any manner whatsoever claim or take the benefit
or advantage of, any stay, extension or usury law wherever enacted, now or at
any time hereafter in force, that may affect the covenants or the performance of
this Indenture; and each of the Company and the Guarantors hereby expressly
waive all benefit or advantage of any such law, and covenants that it shall not,
by resort to any such law, hinder, delay or impede the execution of any power
herein granted to the Trustee, but shall suffer and permit the execution of
every such power as though no such law has been enacted.


SECTION 4.07  RESTRICTED PAYMENTS.


    Holdco will not, and will not permit any of its Restricted Subsidiaries to,
directly or indirectly, (a) declare or pay any dividend or make any other
payment or distribution on account of Holdco's or any of its Restricted
Subsidiaries' Equity Interests (other than dividends or distributions payable in
Equity Interests (other than Disqualified Stock) of Holdco or dividends or
distributions payable to

26

--------------------------------------------------------------------------------

Holdco or any Wholly Owned Restricted Subsidiary of Holdco); (b) purchase,
redeem or otherwise acquire or retire for value any Equity Interests of Holdco
(other than any such Equity Interests owned by Holdco or any Restricted
Subsidiary of Holdco); (c) make any principal payment on or with respect to, or
purchase, redeem, defease or otherwise acquire or retire for value, any
Indebtedness of Holdco that is subordinated in right of payment to the Notes or
the Note guarantees, except in accordance with the mandatory redemption or
repayment provisions set forth in the original documentation governing such
Indebtedness (but not pursuant to any mandatory offer to repurchase upon the
occurrence of any event); or (d) make any Restricted Investment (all such
payments and other actions set forth in clauses (a) through (d) above being
collectively referred to as "Restricted Payments"), unless, at the time of and
after giving effect to such Restricted Payment:

     (i) no Default or Event of Default shall have occurred and be continuing or
would occur as a consequence thereof; and

    (ii) Holdco would, immediately after giving pro forma effect thereto as if
such Restricted Payment had been made at the beginning of the applicable
four-quarter period, have been permitted to incur at least $1.00 of additional
Indebtedness pursuant to the Fixed Charge Coverage Ratio test set forth in the
first paragraph of Section 4.09 hereof; and

    (iii) such Restricted Payment, together with the aggregate amount of all
other Restricted Payments made by Holdco and its Restricted Subsidiaries after
the Holdco Note Issuance Date (excluding Restricted Payments permitted by
clauses (a) (to the extent that the declaration of any dividend referred to
therein reduces amounts available for Restricted Payments pursuant to this
clause (iii)), (b) through (g), (i), (j), (l), (m), (n) and (p) of the next
succeeding paragraph), is less than the sum, without duplication, of (A) 50% of
the Consolidated Net Income of Holdco for the period (taken as one accounting
period) commencing August 1, 1999 to the end of the Holdco's most recently ended
fiscal quarter for which internal financial statements are available at the time
of such Restricted Payment (or, if such Consolidated Net Income for such period
is a deficit, less 100% of such deficit), plus (B) 100% of the Qualified
Proceeds received by Holdco after the Holdco Note Issuance Date from
contributions to Holdco's capital or from the issue or sale after the Holdco
Note Issuance Date of Equity Interests of Holdco or of Disqualified Stock or
convertible debt securities of Holdco to the extent that they have been
converted into such Equity Interests (other than Equity Interests, Disqualified
Stock or convertible debt securities sold to a Subsidiary of Holdco and other
than Disqualified Stock or convertible debt securities that have been converted
into Disqualified Stock), plus (C) the amount equal to the net reduction in
Investments in Persons after the Holdco Note Issuance Date who are not
Restricted Subsidiaries (other than Permitted Investments) resulting from
(x) Qualified Proceeds received as a dividend, repayment of a loan or advance or
other transfer of assets (valued at the fair market value thereof) to Holdco or
any Restricted Subsidiary of Holdco from such Persons, (y) Qualified Proceeds
received upon the sale or liquidation of such Investment and (z) the
redesignation of Unrestricted Subsidiaries (excluding any increase in the amount
available for Restricted Payments pursuant to clause (h) or (l) below arising
from the redesignation of such Unrestricted Subsidiary) whose assets are used or
useful in, or which is engaged in, one or more Permitted Business as Restricted
Subsidiaries (valued (proportionate to Holdco's equity interest in such
Subsidiary) at the fair market value of the net assets of such Subsidiary at the
time of such redesignation).

The foregoing provisions will not prohibit:

    (a) the payment of any dividend within 60 days after the date of declaration
thereof if, at said date of declaration, such payment would have complied with
the provisions of this Indenture;

    (b) the redemption, repurchase, retirement, defeasance or other acquisition
of any subordinated Indebtedness or Equity Interests of Holdco in exchange for,
or out of the net cash proceeds of the substantially concurrent sale (other than
to a Subsidiary of Holdco) of other

27

--------------------------------------------------------------------------------

Equity Interests of Holdco (other than any Disqualified Stock); provided that
the amount of any such net cash proceeds that are utilized for any such
redemption, repurchase, retirement, defeasance or other acquisition shall be
excluded from clause (iii)(B) of the preceding paragraph;

    (c) the defeasance, redemption, repurchase, retirement or other acquisition
of subordinated Indebtedness of Holdco with the net cash proceeds from an
incurrence of, or in exchange for, Permitted Refinancing Indebtedness;

    (d) the repurchase, redemption or other acquisition or retirement for value
of any Equity Interests of Holdco held by any employee or independent contractor
of Holdco or any of its Restricted Subsidiaries pursuant to any equity
subscription agreement or stock option agreement; provided that (i) the
aggregate price paid for all such repurchased, redeemed, acquired or retired
Equity Interests shall not exceed (x) $7.5 million in any calendar year, with
unused amounts in any calendar year being carried over to succeeding calendar
years subject to a maximum (without giving effect to the following clause (y))
of $15.0 million in any calendar year, plus (y) the aggregate net cash proceeds
received by Holdco during such calendar year from any reissuance of Equity
Interests by Holdco to members of management of Holdco and its Restricted
Subsidiaries (provided that the amount of any such net cash proceeds that are
used to permit an acquisition or retirement for value pursuant to this clause
(d) shall be excluded from clause (iii)(B) of the preceding paragraph) and (ii)
no Default or Event of Default shall have occurred and be continuing immediately
after such transaction;

    (e) payments and transactions in connection with the Merger (including,
without limitation, the Financial Advisory Fee and any payments made pursuant to
the Merger Agreement), the Merger Financing, the New Credit Facility (including,
without limitation, commitment, syndication and arrangement fees payable
thereunder), and the Offering and the application of the proceeds thereof, and
the payment of the fees and expenses with respect thereto;

    (f)  the payment of dividends by a Restricted Subsidiary of Holdco on any
class of common stock of such Restricted Subsidiary if (i) such dividend is paid
pro rata to all holders of such class of common stock and (ii) at least a
majority of such class of common stock is held by Holdco or one or more of its
Restricted Subsidiaries;

    (g) the repurchase of any class of common stock of a Restricted Subsidiary
of Holdco if (i) such repurchase is made pro rata with respect to such class of
common stock and (ii) at least a majority of such class of common stock is held
by Holdco or one or more of its Restricted Subsidiaries;

    (h) any other Restricted Investment made in a Permitted Business which,
together with all other Restricted Investments made pursuant to this clause (h)
since the Holdco Note Issuance Date, does not exceed $25.0 million (in each
case, after giving effect to all subsequent reductions in the amount of any
Restricted Investment made pursuant to this clause (h), either as a result of
(i) the repayment or disposition thereof for cash or (ii) the redesignation of
an Unrestricted Subsidiary as a Restricted Subsidiary valued (proportionate to
Holdco's equity interest in such Subsidiary at the time of such redesignation)
at the fair market value of the net assets of such Subsidiary at the time of
such redesignation), in the case of clause (i) and (ii), not to exceed the
amount of such Restricted Investment previously made pursuant to this clause
(h); provided that no Default or Event of Default shall have occurred and be
continuing immediately after making such Restricted Investment;

    (i)  the declaration and payment of dividends to holders of any class or
series of Disqualified Stock of Holdco or any Restricted Subsidiary of Holdco
issued on or after the Holdco Note Issuance Date in accordance with Section 4.09
hereof; provided that no Default or Event of Default shall have occurred and be
continuing immediately after making such Restricted Payment;

28

--------------------------------------------------------------------------------

    (j)  repurchases of Equity Interests deemed to occur upon exercise of stock
options if such Equity Interests represent a portion of the exercise price of
such options;

    (k) the payment of dividends or distributions on common stock of Holdco
following the first public offering of common stock of Holdco after the Holdco
Note Issuance Date (other than a public offering of the common stock of Holdco
registered on Form S-8), of up to 6.0% per year of the net proceeds received by
the Company from such public offering of its common stock; provided that no
Default or Event of Default shall have occurred and be continuing immediately
after any such payment of dividends or distributions;

    (l)  any other Restricted Payment which, together with all other Restricted
Payments made pursuant to this clause (l) since the Holdco Note Issuance Date,
does not exceed $25.0 million (in each case, after giving effect to all
subsequent reductions in the amount of any Restricted Investment made pursuant
to this clause (l) either as a result of (i) the repayment or disposition
thereof for cash or (ii) the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary valued (proportionate to the Company's equity interest in
such Subsidiary at the time of such redesignation) at the fair market value of
the net assets of such Subsidiary at the time of such redesignation), in the
case of clause (i) and (ii), not to exceed the amount of such Restricted
Investment previously made pursuant to this clause (l); provided that no Default
or Event of Default shall have occurred and be continuing immediately after
making such Restricted Payment;

    (m) the pledge by the Company or Holdco of the Capital Stock of an
Unrestricted Subsidiary of Holdco to secure Non-Recourse Debt of such
Unrestricted Subsidiary;

    (n) the purchase, redemption or other acquisition or retirement for value of
any Equity Interests of any Restricted Subsidiary issued after the Holdco Note
Issuance Date; provided that the aggregate price paid for any such repurchased,
redeemed, acquired or retired Equity Interests shall not exceed the sum of (x)
the amount of cash and Cash Equivalents received by such Restricted Subsidiary
from the issue or sale thereof and (y) any accrued dividends thereon the payment
of which would be permitted pursuant to clause (i) above;

    (o) any Investment in an Unrestricted Subsidiary that is funded by Qualified
Proceeds received by the Company after the Holdco Note Issuance Date from
contributions to the Holdco's capital or from the issue and sale after the
Holdco Note Issuance Date of Equity Interests of Holdco or of Disqualified Stock
or convertible debt securities to the extent they have been converted into such
Equity Interests (other than Equity Interests, Disqualified Stock or convertible
debt securities sold to a Subsidiary of Holdco and other than Disqualified Stock
or convertible debt securities that have been converted into Disqualified Stock)
in an amount (measured at the time such Investment is made and without giving
effect to subsequent changes in value) that does not exceed the amount of such
Qualified Proceeds (excluding any such Qualified Proceeds to the extent utilized
to permit a prior "Restricted Payment" pursuant to clause (iii)(B) of the
preceding paragraph); and

    (p) distributions or payments of Receivables Fees.

    The Board of Directors may designate any Restricted Subsidiary to be an
Unrestricted Subsidiary if such designation would not cause a Default. For
purposes of making such designation, all outstanding Investments by Holdco and
its Restricted Subsidiaries (except to the extent repaid in cash) in the
Subsidiary so designated will be deemed to be Restricted Payments at the time of
such designation and will reduce the amount available for Restricted Payments
under the first paragraph of this Section 4.07. All such outstanding Investments
will be deemed to constitute Restricted Investments in an amount equal to the
greater of (i) the net book value of such Investments at the time of such
designation and (ii) the fair market value of such Investments at the time of
such designation. Such designation will

29

--------------------------------------------------------------------------------

only be permitted if such Restricted Investment would be permitted at such time
and if such Restricted Subsidiary otherwise meets the definition of an
Unrestricted Subsidiary.

    The amount of (i) all Restricted Payments (other than cash) shall be the
fair market value on the date of the Restricted Payment of the asset(s) or
securities proposed to be transferred or issued by Holdco or such Restricted
Subsidiary, as the case may be, pursuant to the Restricted Payment and
(ii) Qualified Proceeds (other than cash) shall be the fair market value on the
date of receipt thereof by Holdco of such Qualified Proceeds. The fair market
value of any non-cash Restricted Payment shall be determined by the Board of
Directors whose resolution with respect thereto shall be delivered to the
Trustee. Not later than the date of making any Restricted Payment, the Company
shall deliver to the Trustee an Officers' Certificate stating that such
Restricted Payment is permitted and setting forth the basis upon which the
calculations required by this Section 4.07 were computed.


SECTION 4.08  DIVIDEND AND OTHER PAYMENT RESTRICTIONS AFFECTING SUBSIDIARIES.


    Holdco will not, and will not permit any of Holdco's Restricted Subsidiaries
to, directly or indirectly, create or otherwise cause or suffer to exist or
become effective any encumbrance or restriction on the ability of any Restricted
Subsidiary of Holdco to (a)(i) pay dividends or make any other distributions to
Holdco or any of its Restricted Subsidiaries (A) on its Capital Stock or
(B) with respect to any other interest or participation in, or measured by, its
profits, or (ii) pay any Indebtedness owed to Holdco or any of its Restricted
Subsidiaries, (b) make loans or advances to Holdco or any of its Restricted
Subsidiaries or (c) transfer any of its properties or assets to Holdco or any of
its Restricted Subsidiaries. However, the foregoing restrictions will not apply
to encumbrances or restrictions existing under or by reason of (a) Existing
Indebtedness as in effect on the Holdco Note Issuance Date, (b) the New Credit
Facility as in effect as of the Holdco Note Issuance Date, and any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings thereof, (c) the Holdco Note Indenture and the
Holdco Notes, (d) this Indenture and the Notes, (e) applicable law and any
applicable rule, regulation or order, (f) any agreement or instrument of a
Person acquired by Holdco or any of its Restricted Subsidiaries as in effect at
the time of such acquisition (except to the extent created in contemplation of
such acquisition), which encumbrance or restriction is not applicable to any
Person, or the properties or assets of any Person, other than the Person, or the
property or assets of the Person, so acquired; provided that, in the case of
Indebtedness, such Indebtedness was permitted by the terms of this Indenture to
be incurred, (g) customary non-assignment or subletting provisions in leases or
licenses entered into in the ordinary course of business and consistent with
past practices, (h) purchase money obligations for property acquired in the
ordinary course of business that impose restrictions of the nature described in
clause (f) above on the property so acquired, (i) contracts for the sale of
assets, including, without limitation, customary restrictions with respect to a
Subsidiary pursuant to an agreement that has been entered into for the sale or
disposition of all or substantially all of the Capital Stock or assets of such
Subsidiary, (j) Permitted Refinancing Indebtedness; provided that the
restrictions contained in the agreements governing such Permitted Refinancing
Indebtedness are, in the good faith judgment of the Board of Directors, not
materially less favorable, taken as a whole, to the Holders of the Notes than
those contained in the agreements governing the Indebtedness being refinanced,
(k) secured Indebtedness otherwise permitted to be incurred pursuant to Sections
4.09 and 4.12 hereof that limit the right of the debtor to dispose of the assets
securing such Indebtedness, (l) restrictions on cash or other deposits or net
worth imposed by customers under contracts entered into in the ordinary course
of business, (m) other Indebtedness or Disqualified Stock of Restricted
Subsidiaries of Holdco permitted to be incurred subsequent to the Holdco Notes
Issuance Date pursuant to the provisions of Section 4.09 hereof, (n) customary
provisions in joint venture agreements and other similar agreements entered into
in the ordinary course of business, and (o) restrictions created in connection
with any Receivables Facility that, in the good faith determination of the Board
of Directors, are necessary or advisable to effect such Receivables Facility.

30

--------------------------------------------------------------------------------


SECTION 4.09  INCURRENCE OF INDEBTEDNESS AND ISSUANCE OF PREFERRED STOCK.


    Holdco will not, and will not permit any of Holdco's Restricted Subsidiaries
to, directly or indirectly, create, incur, issue, assume, guarantee or otherwise
become directly or indirectly liable, contingently or otherwise, with respect to
(collectively, "incur") any Indebtedness (including, without limitation,
Acquired Indebtedness), Holdco will not, and will not permit any of Holdco's
Restricted Subsidiaries to, issue any shares of Disqualified Stock and Holdco
will not permit any of Holdco's Restricted Subsidiaries to issue any shares of
preferred stock; provided that Holdco or any of its Restricted Subsidiary may
incur Indebtedness (including, without limitation, Acquired Indebtedness) or
issue shares of Disqualified Stock if the Fixed Charge Coverage Ratio for the
Holdco's most recently ended four full fiscal quarters for which internal
financial statements are available immediately preceding the date on which such
additional Indebtedness is incurred or such Disqualified Stock is issued would
have been at least 2.0 to 1, determined on a consolidated pro forma basis
(including, without limitation, a pro forma application of the net proceeds
therefrom), as if the additional Indebtedness had been incurred, or the
Disqualified Stock had been issued, as the case may be, at the beginning of such
four-quarter period.

    The provisions of the first paragraph of this Section 4.09 will not apply to
the incurrence of any of the following items of Indebtedness (collectively,
"Permitted Indebtedness"):

     (i) the incurrence by Holdco and its Restricted Subsidiaries of
Indebtedness under the New Credit Facility and the Foreign Credit Facilities;
provided that the aggregate principal amount of all Indebtedness (with letters
of credit being deemed to have a principal amount equal to the maximum potential
liability of Holdco and such Restricted Subsidiaries thereunder) outstanding
under the New Credit Facility and the Foreign Credit Facilities does not exceed
an amount equal to $325.0 million;

    (ii) the incurrence by Holdco and its Restricted Subsidiaries of Existing
Indebtedness;

    (iii) the incurrence by the Company of Indebtedness represented by the Notes
and this Indenture and guarantees thereof by Holdco and its Restricted
Subsidiaries (other than the Company);

    (iv) the incurrence by Holdco of Indebtedness represented by the Holdco
Notes and the Holdco Notes Indenture and guarantees thereof by the Company and
Holdco's other Restricted Subsidiaries;

    (v) the incurrence by Holdco or any of its Restricted Subsidiaries of
Indebtedness or Disqualified Stock represented by Capital Expenditure
Indebtedness, Capital Lease Obligations or other obligations, in each case, the
proceeds of which are used solely for the purpose of financing all or any part
of the purchase price or cost of construction or improvement of property, plant
or equipment (including, without limitation, acquisitions of Capital Stock of a
Person that becomes a Restricted Subsidiary to the extent of the fair market
value of the property, plant or equipment so acquired) used in the business of
Holdco or such Restricted Subsidiary, in an aggregate principal amount (or
accreted value, as applicable) or, in the case of Disqualified Stock,
liquidation preference after giving effect to that incurrence, including all
Permitted Refinancing Indebtedness incurred to refund, refinance or replace any
Indebtedness or Disqualified Stock incurred pursuant to this clause (v), not to
exceed $30.0 million outstanding after giving effect to such incurrence;

    (vi) Indebtedness arising from agreements of Holdco or any Restricted
Subsidiary of Holdco providing for indemnification, adjustment of purchase price
or similar obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Subsidiary, other than guarantees of
Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or Restricted Subsidiary for the purpose of financing such
acquisition; provided that (A) such Indebtedness is not reflected on the balance
sheet of Holdco or any Restricted Subsidiary

31

--------------------------------------------------------------------------------

(contingent obligations referred to in a footnote or footnotes to financial
statements and not otherwise reflected on the balance sheet will not be deemed
to be reflected on such balance sheet for purposes of this clause (A)) and
(B) the maximum assumable liability in respect of such Indebtedness shall at no
time exceed the gross proceeds including, without limitation, non-cash proceeds
(the fair market value of such non-cash proceeds being measured at the time
received and without giving effect to any subsequent changes in value) actually
received by the Company, Holdco and/or such Restricted Subsidiary in connection
with such disposition;

   (vii) the incurrence by Holdco or any of its Restricted Subsidiaries of
Permitted Refinancing Indebtedness in exchange for, or the net proceeds of which
are used to refund, refinance, defease or replace Indebtedness (other than
intercompany Indebtedness) that was permitted by this Indenture to be incurred;

   (viii) the incurrence by the Company, Holdco or any of its Restricted
Subsidiaries of intercompany Indebtedness or Disqualified Stock between or among
Holdco and/or any of its Restricted Subsidiaries; provided that (i) if Holdco is
the obligor on such Indebtedness or Disqualified Stock, such Indebtedness or
Disqualified Stock is expressly subordinated to the prior payment in full in
cash of all Obligations with respect to the Notes and (ii)(A) any subsequent
issuance or transfer of Equity Interests that results in any such Indebtedness
or Disqualified Stock being held by a Person other than the Holdco or a
Restricted Subsidiary thereof and (B) any sale or other transfer of any such
Indebtedness or Disqualified Stock to a Person that is not either Holdco or a
Restricted Subsidiary thereof shall be deemed, in each case, to constitute an
incurrence of such Indebtedness or Disqualified Stock by Holdco or such
Restricted Subsidiary, as the case may be, that was not permitted by this clause
(viii);

    (ix) the incurrence by Holdco or any of its Restricted Subsidiaries of
Hedging Obligations that are incurred for the purpose of fixing or hedging
(A) interest rate risk with respect to any Indebtedness that is permitted by the
terms of this Indenture to be outstanding; (B) exchange rate risk with respect
to agreements or Indebtedness of such Person payable denominated in a currency
other than U.S. dollars; and (C) risk with respect to fluctuations in the cost
of raw materials, including paper; provided that such agreements do not increase
the Indebtedness of the obligor outstanding at any time other than as a result
of fluctuations in foreign currency exchange rates or interest rates or the cost
of raw materials or by reason of fees, indemnities and compensation payable
thereunder;

    (x) the guarantee by Holdco or any of its Restricted Subsidiaries of
Indebtedness or Disqualified Stock of Holdco or a Restricted Subsidiary of
Holdco that was permitted to be incurred by another provision of this
Section 4.09;

    (xi) the incurrence by Holdco or any of its Restricted Subsidiaries of
Indebtedness or Disqualified Stock in connection with an acquisition in an
aggregate principal amount (or accreted value, as applicable) or, in the case of
Disqualified Stock, liquidation preference after giving effect to that
incurrence, including all Permitted Refinancing Indebtedness incurred to refund,
refinance, defease or replace any Indebtedness or Disqualified Stock incurred
pursuant to this clause (xi), not to exceed $30.0 million outstanding after
giving effect to such incurrence;

   (xii) obligations in respect of performance and surety bonds and completion
guarantees (including, without limitation, related letters of credit) provided
by Holdco or any of its Restricted Subsidiaries in the ordinary course of
business; and

   (xiii) the incurrence by Holdco or any of its Restricted Subsidiaries of
additional Indebtedness or Disqualified Stock in an aggregate principal amount
(or accreted value, as applicable) outstanding or, in the case of Disqualified
Stock, liquidation preference after giving effect to such incurrence, including,
without limitation, all Permitted Refinancing Indebtedness incurred to

32

--------------------------------------------------------------------------------

refund, refinance or replace any Indebtedness or Disqualified Stock incurred
pursuant to this clause (xiii), not to exceed an amount equal to $30.0 million
less the aggregate Accreted Value of the Notes then outstanding.

    For purposes of determining compliance with this Section 4.09, in the event
that an item of Indebtedness or Disqualified Stock meets the criteria of more
than one of the categories of Permitted Indebtedness described in clauses (i)
through (xiii)) above or is entitled to be incurred pursuant to the first
paragraph of this Section 4.09, the Company shall, in its sole discretion,
classify such item of Indebtedness or Disqualified Stock in any manner that
complies with this Section 4.09 and such item of Indebtedness or Disqualified
Stock will be treated as having been incurred pursuant to only one of such
clauses or pursuant to the first paragraph of this Section 4.09. Accrual of
interest or dividends, accretion or amortization of original issue discount will
not be deemed to be an incurrence of Indebtedness or Disqualified Stock for
purposes of this Section 4.09.


SECTION 4.10  ASSET SALES.


    Holdco shall not, and shall not permit any of their Restricted Subsidiaries
to, consummate an Asset Sale unless (a) Holdco or such Restricted Subsidiary, as
the case may be, receives consideration at the time of such Asset Sale at least
equal to the fair market value (evidenced by a resolution of the Board of
Directors set forth in an Officers' Certificate delivered to the Trustee) of the
assets or Equity Interests issued or sold or otherwise disposed of and (b) at
least 75% of the consideration therefore received by the Company, Holdco or such
Restricted Subsidiary is in the form of (i) cash or Cash Equivalents or (ii)
property or assets that are used or useful in a Permitted Business, or the
Capital Stock of any Person engaged in a Permitted Business if, as a result of
the acquisition by Holdco or any Restricted Subsidiary thereof, such Person
becomes a Restricted Subsidiary. For purposes of this Section 4.10 each of the
following shall be deemed cash: (x) any liabilities (as shown on Holdco's or
such Restricted Subsidiary's most recent balance sheet), of Holdco or any
Restricted Subsidiary (other than contingent liabilities and liabilities that
are by their terms subordinated to the Notes and the Holdco Notes or any
guarantee thereof) that are assumed by the transferee of any such assets
pursuant to a customary novation agreement that releases Holdco or such
Restricted Subsidiary from further liability, (y) any securities, notes or other
obligations received by Holdco or any such Restricted Subsidiary from such
transferee that are converted by Holdco or such Restricted Subsidiary into cash
or Cash Equivalents within 180 days of their receipt by Holdco or such
Restricted Subsidiary, but only to the extent of the cash or Cash Equivalents
received, and (z) any Designated Noncash Consideration received by Holdco or any
of its Restricted Subsidiaries in such Asset Sale having an aggregate fair
market value, taken together with all other Designated Noncash Consideration
received pursuant to this clause (z) that is at that time outstanding, not to
exceed 15% of Total Assets at the time of the receipt of such Designated Noncash
Consideration (with the fair market value of each item of Designated Noncash
Consideration being measured at the time received and without giving effect to
subsequent changes in value); provided that the 75% limitation referred to in
clause (b) above will not apply to any Asset Sale in which the cash or Cash
Equivalents portion of the consideration received therefrom, determined in
accordance with subclauses (x), (y) and (z) above, is equal to or greater than
what the after-tax proceeds would have been had such Asset Sale complied with
the aforementioned 75% limitation.

    Within 365 days after the receipt of any Net Proceeds from an Asset Sale,
Holdco or such Restricted Subsidiary, as the case may be, shall apply such Net
Proceeds, at its option (or to the extent Holdco or the Company is required to
apply such Net Proceeds pursuant to the terms of the New Credit Facility or, as
long as and to the extent the Notes are held by an Affiliate of Holdco, the
Holdco Notes Indenture), to (a) (i) repay Indebtedness under the New Credit
Facility, or (ii) repay or repurchase Pari Passu Indebtedness of the Company or
any Guarantor, any Indebtedness of any Restricted Subsidiary of Holdco that is
not a Guarantor and, so long as and to the extent the Notes are

33

--------------------------------------------------------------------------------

held by an Affiliate of Holdco, the Holdco Notes (but only to the extent
required under the Holdco Note Indenture), as the case may be; provided that if
the Company or any Guarantor shall so repay or purchase Pari Passu Indebtedness
of the Company or such Guarantor, it will equally and ratably reduce
Indebtedness under the Notes and the Note Guarantees if the Notes are then
redeemable, or, if the Notes may not then be redeemed, the Company shall make an
offer (in accordance with the procedures set forth below for an Asset Sale
Offer) to all Holders of Notes to purchase at a purchase price equal to the
Accreted Value of the Notes at the date of purchase, the Notes that would
otherwise be redeemed, or (b) an investment in property, the making of a capital
expenditure or the acquisition of assets that are used or useful in a Permitted
Business, or the acquisition of Capital Stock of any Person primarily engaged in
a Permitted Business if (i) as a result of the acquisition by Holdco or any
Restricted Subsidiary thereof, such Person becomes a Restricted Subsidiary of
Holdco or (ii) the Investment in such Capital Stock is permitted by clause
(f) of the definition of Permitted Investments. Pending the final application of
any such Net Proceeds, Holdco and its Restricted Subsidiaries may temporarily
reduce Indebtedness or otherwise invest such Net Proceeds in any manner that is
not prohibited by this Indenture. Any Net Proceeds from Asset Sales that are not
applied or invested as provided in the first sentence of this paragraph will be
deemed to constitute "Excess Proceeds". When the aggregate amount of Excess
Proceeds exceeds $15.0 million and the Company has repaid in full all
Obligations under the New Credit Facility, the Company will be required to make
an offer to all Holders of Notes (an "Asset Sale Offer") to purchase the maximum
principal amount of Notes that may be purchased out of the Excess Proceeds
(taking into account, if any of the Notes are held by an Affiliate of Holdco,
the requirements of the Holdco Note Indenture), at an offer price in cash in an
amount equal to 100% of the Accreted Value thereof at the date of purchase, in
accordance with the procedures set forth in this Indenture. To the extent that
any Excess Proceeds remain after consummation of an Asset Sale Offer, the
Company may use such Excess Proceeds for any purpose not otherwise prohibited by
this Indenture. If the aggregate principal amount of Notes surrendered by
Holders thereof in connection with an Asset Sale Offer exceeds the amount of
Excess Proceeds, the Trustee shall select the Notes to be purchased as set forth
under Sections 3.02 and 3.03 hereof. Upon completion of such offer to purchase,
the amount of Excess Proceeds shall be reset at zero.

    The Company shall comply with the requirements of Rule 14e-1 under the
Exchange Act and any other securities laws and regulations thereunder to the
extent such laws and regulations are applicable in connection with the
repurchase of the Notes pursuant to an Asset Sale Offer. To the extent that the
provisions of any securities laws or regulations conflict with the provisions of
this Indenture relating to such Asset Sale Offer, the Company shall comply with
the applicable securities laws and regulations and shall not be deemed to have
breached its obligations described in this Indenture by virtue thereof.


SECTION 4.11  TRANSACTIONS WITH AFFILIATES.


    Holdco shall not, and shall not permit any of its Restricted Subsidiaries
to, make any payment to, or sell, lease, transfer or otherwise dispose of any of
its properties or assets to, or purchase any property or assets from, or enter
into or make or amend any transaction, contract, agreement, understanding, loan,
advance or guarantee with, or for the benefit of, any Affiliate of the Company
(each of the foregoing, an "Affiliate Transaction"), unless (a) such Affiliate
Transaction is on terms that are no less favorable to Holdco or such Restricted
Subsidiary than those that would have been obtained in a comparable transaction
by Holdco or such Restricted Subsidiary with an unrelated Person and (b) the
Company delivers to the Trustee, with respect to any Affiliate Transaction or
series of related Affiliate Transactions involving aggregate consideration in
excess of $7.5 million, either (i) a resolution of the Board of Directors set
forth in an Officers' Certificate certifying that such Affiliate Transaction
complies with clause (a) above and that such Affiliate Transaction has been
approved by a majority of the disinterested members of the Board of Directors or
(ii) an opinion as to the fairness to the Holders of such Affiliate Transaction
from a financial point of view issued by an accounting, appraisal or investment
banking firm of national standing.

34

--------------------------------------------------------------------------------



    Notwithstanding the foregoing, the following items shall not be deemed to be
Affiliate Transactions: (a) customary directors' fees, indemnification or
similar arrangements or any employment agreement or other compensation plan or
arrangement entered into by Holdco or any of its Restricted Subsidiaries in the
ordinary course of business (including, without limitation, ordinary course
loans to employees not to exceed (i) $7.5 million outstanding in the aggregate
at any time and (ii) $2.0 million to any one employee) and consistent with the
past practice of Holdco or such Restricted Subsidiary; (b) transactions between
or among Holdco and/or its Restricted Subsidiaries; (c) payments of customary
fees by Holdco or any of its Restricted Subsidiaries to DLJ Merchant Banking
funds and their Affiliates made for any financial advisory, financing,
underwriting or placement services or in respect of other investment banking
activities, including, without limitation, in connection with acquisitions or
divestitures which are approved by a majority of the Board of Directors in good
faith; (d) any agreement as in effect on the Holdco Note Issuance Date or any
amendment thereto (so long as such amendment is not disadvantageous to the
Holders of the Notes in any material respect) or any transaction contemplated
thereby; (e) payments and transactions in connection with the Merger and the
Merger Financing (including, without limitation, the Financial Advisory Fee and
any payments made pursuant to the Merger Agreement), the New Credit Facility
(including, without limitation, commitment, syndication and arrangement fees
payable thereunder) and the Offering (including, without limitation,
underwriting discounts and commissions in connection therewith) and the
application of the proceeds thereof, and the payment of the fees and expenses
with respect thereto; (f) Restricted Payments that are permitted by Section 4.07
hereof and any Permitted Investments; (g) this Indenture and the Notes issued
hereunder; and (h) sales of accounts receivable, or participations therein, in
connection with any Receivables Facility.


SECTION 4.12  LIENS.


    Holdco shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly, create, incur, assume or suffer to exist any Lien,
other than a Permitted Lien, that secures obligations under any Pari Passu
Indebtedness or subordinated Indebtedness of the Company or any Guarantor on any
asset or property now owned or hereafter acquired by Holdco or any of its
Restricted Subsidiaries, or any income or profits therefrom or assign or convey
any right to receive income therefrom, unless the Notes are equally and ratably
secured with the obligations so secured until such time as such obligations are
no longer secured by a Lien; provided that, in any case involving a Lien
securing subordinated Indebtedness of the Company, such Lien is subordinated to
the Lien securing the Notes to the same extent that such subordinated
Indebtedness is subordinated to the Notes.


SECTION 4.13  CORPORATE EXISTENCE.


    Subject to Article 5 hereof, the Company and Holdco shall do or cause to be
done all things necessary to preserve and keep in full force and effect (i) the
corporate, partnership or other existence of Holdco and each of its Restricted
Subsidiaries in accordance with the respective organizational documents (as the
same may be amended from time to time) of Holdco or any such Restricted
Subsidiary and (ii) the rights (charter and statutory), licenses and franchises
of Holdco and its Restricted Subsidiaries; provided, however, that the Company
and Holdco shall not be required to preserve any such right, license or
franchise, or the corporate, partnership or other existence of Holdco and any of
its Subsidiaries, if the Board of Directors shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
Holdco and its Subsidiaries, taken as a whole, and that the loss thereof is not
adverse in any material respect to the Holders of the Notes.


SECTION 4.14  OFFER TO REPURCHASE UPON CHANGE OF CONTROL.


    (a) Upon the occurrence of (i) a Change of Control and (ii) repayment in
full of all Obligations under the New Credit Facility (and subject, if and to
the extent that any Notes are held by an Affiliate

35

--------------------------------------------------------------------------------

of Holdco, to the requirement of the Holdco Note Indenture), each Holder of
Notes will have the right to require the Company to repurchase all or any part
(equal to a minimum of $1,000 Principal Amount at Maturity) of such Holder's
Notes pursuant to the offer described below (the "Change of Control Offer") at
an offer price in cash equal to 101% of the Accreted Value thereof at the date
of repurchase (the "Change of Control Payment"). Within 90 days following any
Change of Control, the Company will (or will cause the Trustee to) mail a notice
to each Holder describing the transaction or transactions that constitute the
Change of Control and offering to repurchase Notes on the date specified in such
notice, which date shall be no earlier than 30 days and no later than 60 days
from the date such notice is mailed (the "Change of Control Payment Date"),
pursuant to the procedures required by this Indenture and described in such
notice. The Company shall comply with the requirements of Rule 14e-1 under the
Exchange Act and any other securities laws and regulations thereunder to the
extent such laws and regulations are applicable in connection with the
repurchase of the Notes as a result of a Change of Control. To the extent that
the provisions of any securities laws or regulations conflict with the
provisions of this Indenture relating to such Change of Control Offer, the
Company shall comply with the applicable securities laws and regulations and
shall not be deemed to have breached its obligations described in this Indenture
by virtue thereof.

    On the Change of Control Payment Date, the Company shall, to the extent
lawful, (a) accept for payment all Notes or portions thereof properly tendered
pursuant to the Change of Control Offer, (b) deposit with the Paying Agent an
amount equal to the Change of Control Payment in respect of all Notes or
portions thereof so tendered and (c) deliver or cause to be delivered to the
Trustee the Notes so accepted together with an Officers' Certificate stating the
aggregate Principal Amount at Maturity of Notes or portions thereof being
purchased by the Company. The Paying Agent will promptly mail to each Holder of
Notes so tendered the Change of Control Payment for such Notes, and the Trustee
will promptly authenticate and mail (or cause to be transferred by book-entry)
to each Holder a new Note equal in Principal Amount at Maturity to any
unpurchased portion of the Notes surrendered, if any; provided that each such
new Note will be in a minimum Principal Amount at Maturity of $1,000. The
Company shall publicly announce the results of the Change of Control Offer on or
as soon as practicable after the Change of Control Payment Date.

    Notwithstanding anything to the contrary in this Section 4.14, the Company
will not be required to make a Change of Control Offer upon a Change of Control
if a third party makes the Change of Control Offer in the manner, at the times
and otherwise in compliance with the requirements set forth in this Indenture
applicable to a Change of Control Offer made by the Company and purchases all
Notes validly tendered and not withdrawn under such Change of Control Offer.


SECTION 4.15  [INTENTIONALLY OMITTED].


SECTION 4.16  LIMITATION ON SALE AND LEASEBACK TRANSACTIONS.


    Holdco shall not, and shall not permit any of its Restricted Subsidiaries
to, enter into any sale and leaseback transaction; provided that Holdco or any
of its Restricted Subsidiaries may enter into a sale and leaseback transaction
if (a) Holdco or such Restricted Subsidiary, as the case may be, could have (i)
incurred Indebtedness in an amount equal to the Attributable Indebtedness
relating to such sale and leaseback transaction pursuant to the Fixed Charge
Coverage Ratio test set forth in Section 4.09 hereof and (ii) incurred a Lien to
secure such Indebtedness pursuant to Section 4.12 hereof, (b) the gross cash
proceeds of such sale and leaseback transaction are at least equal to the fair
market value (as determined in good faith by the Board of Directors and set
forth in an Officers' Certificate delivered to the Trustee) of the property that
is the subject of such sale and leaseback transaction and (c) the transfer of
assets in such sale and leaseback transaction is permitted by, and the Company
or Holdco applies the proceeds of such transaction in compliance with, Section
4.10 hereof.

36

--------------------------------------------------------------------------------


SECTION 4.17  PAYMENTS FOR CONSENT.


    Neither Holdco nor any of its Subsidiaries shall, directly or indirectly,
pay or cause to be paid any consideration, whether by way of interest, fee or
otherwise, to any Holder of any Notes for or as an inducement to any consent,
waiver or amendment of any of the terms or provisions of this Indenture or the
Notes unless such consideration is offered to be paid or is paid to all Holders
of the Notes that consent, waive or agree to amend in the time frame set forth
in the solicitation documents relating to such consent, waiver or agreement.


SECTION 4.18  ADDITIONAL NOTE GUARANTEES.


    If Holdco or any of its Subsidiaries shall acquire or create a Wholly Owned
Restricted Subsidiary after the date of this Indenture, then such newly acquired
or created Wholly Owned Restricted Subsidiary shall execute a Note Guarantee in
the form of a Supplemental Indenture and deliver an Opinion of Counsel, in
accordance with the terms of this Indenture, except for (i) all Subsidiaries
organized outside of the United States and its territories, (ii) all
Subsidiaries that have properly been designated as Unrestricted Subsidiaries in
accordance with this Indenture for so long as they continue to constitute
Unrestricted Subsidiaries and (iii) all Subsidiaries that have not guaranteed
any Indebtedness under the New Credit Facility.


ARTICLE 5
SUCCESSORS


SECTION 5.01  MERGER, CONSOLIDATION, OR SALE OF ASSETS.


    Neither the Company nor Holdco may consolidate or merge with or into
(whether or not the Company or Holdco is the surviving corporation), or sell,
assign, transfer, convey or otherwise dispose of all or substantially all of its
properties or assets in one or more related transactions to, another Person,
unless (a) the Company or Holdco is the surviving corporation or the Person
formed by or surviving any such consolidation or merger (if other than the
Company or Holdco) or to which such sale, assignment, transfer, conveyance or
other disposition shall have been made is a corporation organized or existing
under the laws of the United States, any state thereof or the District of
Columbia, (b) the Person formed by or surviving any such consolidation or merger
(if other than the Company or Holdco) or the Person to which such sale,
assignment, transfer, conveyance or other disposition shall have been made
assumes all the obligations of the Company or Holdco, as applicable, under the
Registration Rights Agreement, the Notes and this Indenture pursuant to a
supplemental indenture in a form reasonably satisfactory to the Trustee, (c)
immediately after such transaction no Default or Event of Default exists and (d)
the Company, Holdco or the Person formed by or surviving any such consolidation
or merger (if other than the Company or Holdco), or to which such sale,
assignment, transfer, conveyance or other disposition shall have been made (i)
will, at the time of such transaction and after giving pro forma effect thereto
as if such transaction had occurred at the beginning of the applicable
four-quarter period, be permitted to incur at least $1.00 of additional
Indebtedness pursuant to the Fixed Charge Coverage Ratio test set forth in the
first paragraph of Section 4.09 hereof or (ii) would (together with its
Restricted Subsidiaries) have a higher Fixed Charge Coverage Ratio immediately
after such transaction (after giving pro forma effect thereto as if such
transaction had occurred at the beginning of the applicable four-quarter period)
than the Fixed Charge Coverage Ratio of the Holdco and its Restricted
Subsidiaries immediately prior to such transaction. The foregoing clause (d)
will not prohibit (i) a merger between Holdco or the Company and a Wholly Owned
Subsidiary of Holdco created for the purpose of holding the Capital Stock of the
Company or Holdco, (ii) a merger between the Company or Holdco and a Wholly
Owned Restricted Subsidiary of Holdco or (iii) a merger between the Company or
Holdco and an Affiliate incorporated solely for the purpose of reincorporating
the Company or Holdco in another State of the United States so long as, in the
case of clauses (i), (ii), and (iii), the amount of Indebtedness of Holdco and
its Restricted Subsidiaries is not

37

--------------------------------------------------------------------------------

increased thereby. Neither Holdco nor the Company shall lease all or
substantially all of its assets to any Person.


SECTION 5.02  SUCCESSOR CORPORATION SUBSTITUTED.


    Upon any consolidation of the Company or Holdco with or any merger of the
Company or Holdco into another Person, or any sale, assignment, transfer, lease,
conveyance or other disposition of all or substantially all of the assets of the
Company or Holdco in accordance with Section 5.01 hereof, the successor
corporation formed by such consolidation or into or with which the Company or
Holdco is merged or to which such sale, assignment, transfer, lease, conveyance
or other disposition is made shall succeed to, and be substituted for (so that
from and after the date of such consolidation, merger, sale, lease, conveyance
or other disposition, the provisions of this Indenture referring to the
"Company" or "Holdco", as the case may be, shall refer instead to the successor
corporation and not to the Company or Holdco, as the case may be), and may
exercise every right and power of the Company or Holdco, as the case may be,
under this Indenture with the same effect as if such successor Person had been
named as the Company or Holdco, as the case may be, herein; provided, however,
that the predecessor Company or Holdco, as the case may be, shall not be
relieved from the obligation to pay the principal of and interest, if any, on
the Notes except in the case of a sale of all of the Company's or Holdco's, as
the case may be, assets that meets the requirements of Section 5.01 hereof.


ARTICLE 6
DEFAULTS AND REMEDIES


SECTION 6.01  EVENTS OF DEFAULT.


    Each of the following constitutes an Event of Default:

    (a) [INTENTIONALLY OMITTED]

    (b) default in payment when due of the principal (or Accreted Value) of or
premium, if any, on the Notes;

    (c) failure by Holdco or any of its Restricted Subsidiaries for 30 days
after receipt of notice from the Trustee or Holders of at least 25% in Principal
Amount at Maturity of the Notes then outstanding to comply with Sections 4.07,
4.09, 4.10 or 4.14 or Article 5 hereof;

    (d) failure by the Company or Holdco for 60 days after notice from the
Trustee or the Holders of at least 25% in Principal Amount at Maturity of the
Notes then outstanding to comply with any of its other agreements in this
Indenture or the Notes;

    (e) default under any mortgage, indenture or instrument under which there
may be issued or by which there may be secured or evidenced any Indebtedness for
money borrowed by Holdco or any of its Restricted Subsidiaries (or the payment
of which is guaranteed by Holdco or any of its Restricted Subsidiaries), whether
such Indebtedness or guarantee now exists, or is created after January 12, 2001,
which default (i) is caused by a failure to pay Indebtedness at its stated final
maturity (after giving effect to any applicable grace period provided in such
Indebtedness) (a "Payment Default") or (ii) results in the acceleration of such
Indebtedness prior to its stated final maturity and, in each case, the principal
amount of any such Indebtedness, together with the principal amount of any other
such Indebtedness under which there has been a Payment Default or the maturity
of which has been so accelerated, aggregates $10.0 million or more;

    (f)  failure by Holdco or any of its Restricted Subsidiaries to pay final
judgments aggregating in excess of $10.0 million (net of any amounts with
respect to which a reputable and creditworthy insurance company has acknowledged
liability in writing), which judgments are not paid, discharged or stayed for a
period of 60 days;

38

--------------------------------------------------------------------------------

    (g) except as permitted by this Indenture, any Note Guarantee shall be held
in any judicial proceeding to be unenforceable or invalid or shall cease for any
reason to be in full force and effect or any Guarantor, or any Person acting on
behalf of any Guarantor, shall deny or disaffirm its obligations under the Note
Guarantees;

    (h) the Company, Holdco or any of its other Restricted Subsidiaries that is
a Significant Subsidiary:

     (i) commences a voluntary case under any Bankruptcy Law,

    (ii) consents to the entry of an order for relief against it in an
involuntary case under any Bankruptcy Law,

    (iii) consents to the appointment of a Custodian of it or for all or
substantially all of its property,

    (iv) makes a general assignment for the benefit of its creditors, or

    (v) generally is not paying its debts as they become due; or

    (i)  a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

     (i) is for relief against the Company, Holdco or any of its other
Restricted Subsidiaries that is a Significant Subsidiary in an involuntary case;

    (ii) appoints a Custodian of the Company, Holdco or any of its other
Restricted Subsidiaries that is a Significant Subsidiary or for all or
substantially all of the property of the Company, Holdco or any of its
Restricted Subsidiaries that is a Significant Subsidiary; or

    (iii) orders the liquidation of Holdco, the Company or any of its other
Restricted Subsidiaries that is a Significant Subsidiary;

and the order or decree remains unstayed and in effect for 60 consecutive days.


SECTION 6.02  ACCELERATION.


    If any Event of Default (other than an Event of Default specified in clause
(h) or (i) of Section 6.01 hereof with respect to the Company, Holdco or any of
its other Restricted Subsidiaries that is a Significant Subsidiary) occurs and
is continuing, the Holders of at least 25% in Principal Amount at Maturity of
the then outstanding Notes may direct the Trustee to declare all the Notes to be
due and payable immediately. Upon any such declaration, the Accreted Value of
the Notes shall become due and payable immediately. However, so long as any
Indebtedness permitted to be incurred pursuant to the New Credit Facility shall
be outstanding, such acceleration shall not be effective until the earlier of
(i) an acceleration of any such Indebtedness under the New Credit Facility or
(ii) five Business Days after receipt by the Company and the administrative
agent under the New Credit Facility of written notice of such acceleration.
Notwithstanding the foregoing, if an Event of Default specified in clause (h) or
(i) of Section 6.01 hereof occurs with respect to the Company, Holdco or any of
its other Restricted Subsidiaries that is a Significant Subsidiary, (i) the
Accreted Value of all outstanding Notes shall, ipso facto, be due and payable
immediately without further action or notice and (ii) the Company shall promptly
notify the Trustee of such Event of Default (although the Notes shall become due
and payable immediately upon the occurrence of such Event of Default as
specified in clause (i) regardless of whether the Company so notifies the
Trustee). The Holders of a majority in aggregate Principal Amount at Maturity of
the then outstanding Notes by written notice to the Trustee may on behalf of all
of the Holders rescind an acceleration and its consequences if the rescission
would not conflict with any judgment or decree and if all existing Events of
Default (except nonpayment of principal (or Accreted Value), interest or
premium, if any, that has become due solely because of the

39

--------------------------------------------------------------------------------

acceleration) have been cured or waived; provided that in the event of a
declaration of acceleration of the Notes because an Event of Default has
occurred and is continuing as a result of the acceleration of any Indebtedness
described in clause (e) of Section 6.01 hereof, the declaration of acceleration
of the Notes shall be automatically annulled if the holders of any Indebtedness
described in clause (e) of Section 6.01 hereof have rescinded the declaration of
acceleration in respect of such Indebtedness within 30 days of the date of such
declaration and if (i) the annulment of the acceleration of the Notes would not
conflict with any judgment or decree of a court of competent jurisdiction and
(ii) all existing Events of Default, except non-payment of principal (or
Accreted Value) or interest on the Notes that became due solely because of the
acceleration of the Notes, have been cured or waived.


SECTION 6.03  OTHER REMEDIES.


    If an Event of Default occurs and is continuing, the Trustee may pursue any
available remedy to collect the payment of principal (or Accreted Value),
premium, if any, and interest, on the Notes or to enforce the performance of any
provision of the Notes or this Indenture.

    The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding. A delay or omission by
the Trustee or any Holder of a Note in exercising any right or remedy accruing
upon an Event of Default shall not impair the right or remedy or constitute a
waiver of or acquiescence in the Event of Default. All remedies are cumulative
to the extent permitted by law.


SECTION 6.04  WAIVER OF PAST DEFAULTS.


    Holders of not less than a majority in aggregate Principal Amount at
Maturity of the then outstanding Notes by notice to the Trustee may on behalf of
the Holders of all of the Notes waive an existing Default or Event of Default
and its consequences hereunder, except a continuing Default or Event of Default
in the payment of the principal of (or Accreted Value), premium and interest, if
any, on, the Notes (including, without limitation, in connection with an offer
to purchase) (provided, however, that the Holders of a majority in aggregate
principal amount of the then outstanding Notes may rescind an acceleration and
its consequences, including, without limitation, any related payment default
that resulted from such acceleration). Upon any such waiver, such Default shall
cease to exist, and any Event of Default arising therefrom shall be deemed to
have been cured for every purpose of this Indenture; but no such waiver shall
extend to any subsequent or other Default or impair any right consequent
thereon.


SECTION 6.05  CONTROL BY MAJORITY.


    Holders of a majority in Principal Amount at Maturity of the then
outstanding Notes may direct the time, method and place of conducting any
proceeding for exercising any remedy available to the Trustee or exercising any
trust or power conferred on it. However, the Trustee may refuse to follow any
direction that conflicts with law or this Indenture that the Trustee determines
may be unduly prejudicial to the rights of other Holders of Notes or that may
result in the incurrence of liability by the Trustee.


SECTION 6.06  LIMITATION ON SUITS.


    A Holder of a Note may pursue a remedy with respect to this Indenture or the
Notes only if:

    (a) the Holder of a Note gives to the Trustee written notice of a continuing
Event of Default;

    (b) the Holders of at least 25% in Principal Amount at Maturity of the then
outstanding Notes make a written request to the Trustee to pursue the remedy;

    (c) such Holder of a Note or Holders of Notes offer and, if requested,
provide to the Trustee indemnity satisfactory to the Trustee against any loss,
liability or expense;

40

--------------------------------------------------------------------------------

    (d) the Trustee does not comply with the request within 60 days after
receipt of the request and the offer and, if requested, the provision of
indemnity; and

    (e) during such 60-day period the Holders of a majority in Principal Amount
at Maturity of the then outstanding Notes do not give the Trustee a direction
inconsistent with the request.

    A Holder of a Note may not use this Indenture to prejudice the rights of
another Holder of a Note or to obtain a preference or priority over another
Holder of a Note.


SECTION 6.07  RIGHTS OF HOLDERS OF NOTES TO RECEIVE PAYMENT.


    Notwithstanding any other provision of this Indenture, the right of any
Holder of a Note to receive payment of principal, premium and interest, if any,
on the Note, on or after the respective due dates expressed in the Note
(including, without limitation, in connection with an offer to purchase), or to
bring suit for the enforcement of any such payment on or after such respective
dates, shall not be impaired or affected without the consent of such Holder.


SECTION 6.08  COLLECTION SUIT BY TRUSTEE.


    If an Event of Default specified in Section 6.01(b) occurs and is
continuing, the Trustee is authorized to recover judgment in its own name and as
trustee of an express trust against the Company for the whole amount of
principal of, premium, if any, and interest remaining unpaid on the Notes and
interest, on overdue principal and, to the extent lawful, interest and such
further amount as shall be sufficient to cover the costs and expenses of
collection, including, without limitation, the reasonable compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel.


SECTION 6.09  TRUSTEE MAY FILE PROOFS OF CLAIM.


    The Trustee is authorized to file such proofs of claim and other papers or
documents as may be necessary or advisable in order to have the claims of the
Trustee (including, without limitation, any claim for the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel) and the Holders of the Notes allowed in any judicial proceedings
relative to the Company (or any other obligor upon the Notes), its creditors or
its property and shall be entitled and empowered to collect, receive and
distribute any money or other property payable or deliverable on any such claims
and any custodian in any such judicial proceeding is hereby authorized by each
Holder to make such payments to the Trustee, and in the event that the Trustee
shall consent to the making of such payments directly to the Holders, to pay to
the Trustee any amount due to it for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel, and any other
amounts due the Trustee under Section 7.07 hereof. To the extent that the
payment of any such compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel, and any other amounts due the Trustee under
Section 7.07 hereof out of the estate in any such proceeding, shall be denied
for any reason, payment of the same shall be secured by a Lien on, and shall be
paid out of, any and all distributions, dividends, money, securities and other
properties that the Holders may be entitled to receive in such proceeding
whether in liquidation or under any plan of reorganization or arrangement or
otherwise. Nothing herein contained shall be deemed to authorize the Trustee to
authorize or consent to or accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or composition affecting the Notes or
the rights of any Holder, or to authorize the Trustee to vote in respect of the
claim of any Holder in any such proceeding.

41

--------------------------------------------------------------------------------


SECTION 6.10  PRIORITIES.


    If the Trustee collects any money pursuant to this Article 6, it shall pay
out the money in the following order:

    First: to the Trustee, its agents and attorneys for amounts due under
Section 7.07 hereof, including, without limitation, payment of all compensation,
expense and liabilities incurred, and all advances made, by the Trustee and the
costs and expenses of collection;

    Second: to Holders of Notes for amounts due and unpaid on the Notes for
principal (or Accreted Value), premium and interest, if any, ratably, without
preference or priority of any kind, according to the amounts due and payable on
the Notes for principal (or Accreted Value), premium and interest, if any,
respectively;

    Third: without duplication, to the Holders for any other Obligations owing
to the Holders under this Indenture and the Notes; and

    Fourth: to the Company or to such party as a court of competent jurisdiction
shall direct.

    The Trustee may fix a record date and payment date for any payment to
Holders of Notes pursuant to this Section 6.10.


SECTION 6.11  UNDERTAKING FOR COSTS.


    In any suit for the enforcement of any right or remedy under this Indenture
or in any suit against the Trustee for any action taken or omitted by it as a
Trustee, a court in its discretion may require the filing by any party litigant
in the suit of an undertaking to pay the costs of the suit, and the court in its
discretion may assess reasonable costs, including, without limitation,
reasonable attorneys' fees, against any party litigant in the suit, having due
regard to the merits and good faith of the claims or defenses made by the party
litigant. This Section does not apply to a suit by the Trustee, a suit by a
Holder of a Note pursuant to Section 6.07 hereof, or a suit by Holders of more
than 10% in Principal Amount at Maturity of the then outstanding Notes.


ARTICLE 7
TRUSTEE


SECTION 7.01  DUTIES OF TRUSTEE.


    (a) If an Event of Default has occurred and is continuing, the Trustee shall
exercise such of the rights and powers vested in it by this Indenture, and use
the same degree of care and skill in its exercise, as a prudent man would
exercise or use under the circumstances in the conduct of his own affairs.

    (b) Except during the continuance of an Event of Default:

     (i) the duties of the Trustee shall be determined solely by the express
provisions of this Indenture and the Trustee need perform only those duties that
are specifically set forth in this Indenture and no others, and no implied
covenants or obligations shall be read into this Indenture against the Trustee;
and

    (ii) in the absence of bad faith on its part, the Trustee may conclusively
rely, as to the truth of the statements and the correctness of the opinions
expressed therein, upon certificates or opinions furnished to the Trustee and
conforming to the requirements of this Indenture. However, the Trustee shall
examine the certificates and opinions to determine whether or not they conform
to the requirements of this Indenture but need not verify the contents thereof.

42

--------------------------------------------------------------------------------

    (c) The Trustee may not be relieved from liabilities for its own negligent
action, its own negligent failure to act, or its own willful misconduct, except
that:

     (i) this paragraph does not limit the effect of paragraph (b) of this
Section 7.01;

    (ii) the Trustee shall not be liable for any error of judgment made in good
faith by a Responsible Officer, unless it is proved that the Trustee was
negligent in ascertaining the pertinent facts; and

    (iii) the Trustee shall not be liable with respect to any action it takes or
omits to take in good faith in accordance with a direction received by it
pursuant to Sections 6.02, 6.04 or 6.05 hereof.

    (d) Whether or not therein expressly so provided, every provision of this
Indenture that in any way relates to the Trustee is subject to paragraphs (a),
(b), (c), (e) and (f) of this Section 7.01 and Section 7.02 hereof.

    (e) No provision of this Indenture shall require the Trustee to expend or
risk its own funds or incur any liability. The Trustee shall be under no
obligation to exercise any of its rights and powers under this Indenture at the
request of any Holders, unless such Holder shall have offered to the Trustee
security and indemnity satisfactory to it against any loss, liability or
expense.

    (f)  The Trustee shall not be liable for interest on any money received by
it except as the Trustee may agree in writing with the Company. Money held in
trust by the Trustee need not be segregated from other funds except to the
extent required by law.


SECTION 7.02  RIGHTS OF TRUSTEE.


    (a) The Trustee may conclusively rely and shall be fully protected in acting
or refraining from acting upon any document believed by it to be genuine and to
have been signed or presented by the proper Person. The Trustee need not
investigate any fact or matter stated in the document.

    (b) Before the Trustee acts or refrains from acting, it may require an
Officers' Certificate or an Opinion of Counsel or both. The Trustee shall not be
liable for any action it takes or omits to take in good faith in reliance on
such Officers' Certificate or Opinion of Counsel. The Trustee may consult with
counsel and the advice of such counsel or any Opinion of Counsel shall be full
and complete authorization and protection from liability in respect of any
action taken, suffered or omitted by it hereunder in good faith and in reliance
thereon.

    (c) The Trustee may act through its attorneys and agents and shall not be
responsible for the misconduct or negligence of any agent appointed with due
care.

    (d) The Trustee shall not be liable for any action it takes or omits to take
in good faith that it believes to be authorized or within the rights or powers
conferred upon it by this Indenture.

    (e) Unless otherwise specifically provided in this Indenture, any demand,
request, direction or notice from the Company shall be sufficient if signed by
an Officer of the Company.

    (f)  The Trustee shall be under no obligation to exercise any of the rights
or powers vested in it by this Indenture at the request or direction of any of
the Holders unless such Holders shall have offered to the Trustee reasonable
security or indemnity against the costs, expenses and liabilities that might be
incurred by it in compliance with such request or direction.

    (g) Except with respect to Section 4.01 hereof, the Trustee shall have no
duty to inquire as to the performance of the Company's or Holdco's covenants in
Article 4 hereof. In addition, the Trustee shall not be deemed to have knowledge
of any Default or Event of Default except (i) any Event of Default occurring
pursuant to Sections 6.01(b) and 4.01 or (ii) any Default or Event of Default of
which the Trustee shall have received written notification or obtained actual
knowledge.

43

--------------------------------------------------------------------------------

    (h) The Trustee shall not be bound to make any investigation into the facts
or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture,
note, other evidence of indebtedness or other paper or document, but the Trustee
may, in its discretion, make such further inquiry or investigation into such
facts or matters as it may see fit and if the Trustee shall determine to make
such further inquiry or investigation, it shall be entitled to examine the
books, records and premises of the Company personally or by agent or attorney.

    (i)  The Trustee shall not be required to give any bond or surety in respect
of the performance of its powers and duties hereunder.

    (j)  Delivery of reports, information and documents to the Trustee under
Section 4.03 is for informational purposes only and the Trustee's receipt of the
foregoing shall not constitute constructive notice of any information contained
therein or determinable from information contained therein, including the
Company's and Holdco's compliance with any of their covenants hereunder (as to
which the Trustee is entitled to rely exclusively on Officers' Certificates).


SECTION 7.03  INDIVIDUAL RIGHTS OF TRUSTEE.


    The Trustee may become the owner or pledgee of Notes and may otherwise deal
with the Company or Holdco or any Affiliate of the Company or Holdco with the
same rights it would have if it were not Trustee. However, in the event that the
Trustee acquires any conflicting interest it must eliminate such conflict within
90 days, apply to the Commission for permission to continue as trustee or
resign. Any Agent may do the same with like rights and duties. The Trustee is
also subject to Sections 7.10 and 7.11 hereof.


SECTION 7.04  TRUSTEE'S DISCLAIMER.


    The Trustee shall not be responsible for and makes no representation as to
the validity or adequacy of this Indenture or the Notes, it shall not be
accountable for the Company's use of the proceeds from the Notes or any money
paid to the Company or Holdco or upon the Company's or Holdco's direction under
any provision of this Indenture, it shall not be responsible for the use or
application of any money received by any Paying Agent other than the Trustee,
and it shall not be responsible for any statement or recital herein or any
statement in the Notes or any other document in connection with the sale of the
Notes or pursuant to this Indenture other than its certificate of
authentication.


SECTION 7.05  NOTICE OF DEFAULTS.


    If a Default or Event of Default occurs and is continuing and if it is known
to the Trustee, the Trustee shall mail to Holders of Notes a notice of the
Default or Event of Default within 90 days after such Default or Event Default
becomes known to the Trustee. Except in the case of a Default or Event of
Default in payment of principal (or Accreted Value) of, premium or interest, if
any, on any Note, the Trustee may withhold the notice if and so long as a
committee of its Responsible Officers in good faith determines that withholding
the notice is in the interests of the Holders of the Notes.


SECTION 7.06  REPORTS BY TRUSTEE TO HOLDERS OF THE NOTES.


    Within 60 days after each March 1 beginning with the March 1 following the
date of this Indenture, and for so long as Notes remain outstanding, the Trustee
shall mail to the Holders of the Notes a brief report dated as of such reporting
date that complies with TIA § 313(a) (but if no event described in TIA § 313(a)
has occurred within the twelve months preceding the reporting date, no report
need be transmitted). The Trustee also shall comply with TIA § (b)(2). The
Trustee shall also transmit by mail all reports as required by TIA § 313(c). A
copy of each report at the time of its

44

--------------------------------------------------------------------------------

mailing to the Holders of Notes shall be mailed to the Company and filed with
the Commission and each stock exchange on which the Notes are listed in
accordance with TIA § 313(d). The Company shall promptly notify the Trustee when
the Notes are listed on any stock exchange.


SECTION 7.07  COMPENSATION AND INDEMNITY.


    The Company shall pay the Trustee from time to time reasonable compensation
for its acceptance of this Indenture and services hereunder. The Trustee's
compensation shall not be limited by any law on compensation of a trustee of an
express trust. The Company shall reimburse the Trustee promptly upon request for
all reasonable disbursements, advances and expenses incurred or made by it in
addition to the compensation for its services. Such expenses shall include the
reasonable compensation, disbursements and expenses of the Trustee's agents and
counsel.

    The Company and the Guarantors shall jointly and severally indemnify the
Trustee and its agents, employees, officers, directors and shareholders for, and
hold the same harmless against, any and all losses, liabilities or expenses
(including, without limitation, reasonable attorneys' fees and expenses)
incurred by it arising out of or in connection with the acceptance or
administration of its duties under this Indenture, including, without
limitation, the costs and expenses of enforcing this Indenture against the
Company or any Guarantor (including, without limitation, this Section 7.07) and
defending itself against any claim (whether asserted by the Company, any
Guarantor or any Holder or any other person) or liability in connection with the
exercise or performance of any of its powers or duties hereunder, except to the
extent any such loss, liability or expense may be attributable to its negligence
or bad faith. The Trustee shall notify the Company promptly of any claim for
which it may seek indemnity. Failure by the Trustee to so notify the Company
shall not relieve the Company and the Guarantors of their obligations hereunder.
The Company shall defend the claim with counsel reasonably satisfactory to the
Trustee, and the Trustee shall cooperate in the defense at the Company's
expense. The Trustee may have separate counsel but shall not be indemnified by
the Company or any Guarantor for fees and expenses of such counsel except to the
extent that a conflict exists with respect to the representation of both parties
by the same counsel. The Company and the Guarantor need not pay for any
settlement made without the Company's consent, which consent shall not be
unreasonably withheld.

    The obligations of the Company and the Guarantors under this Section 7.07
shall survive the resignation or removal of the Trustee and/or the satisfaction
and discharge or termination of this Indenture.

    To secure the Company's payment obligations in this Section, the Trustee
shall have a Lien prior to the Notes on all money or property held or collected
by the Trustee, except that held in trust to pay principal (or Accreted Value)
and interest, if any, on particular Notes. Such Lien shall survive the
resignation or removal of the Trustee and/or the satisfaction and discharge or
termination of this Indenture.

    When the Trustee incurs expenses or renders services after an Event of
Default specified in Section 6.01(g) or (h) hereof occurs, the expenses and the
compensation for the services (including, without limitation, the fees and
expenses of its agents and counsel) are intended to constitute expenses of
administration under any Bankruptcy Law.

    The Trustee shall comply with the provisions of TIA § 313(b)(2) to the
extent applicable.


SECTION 7.08  REPLACEMENT OF TRUSTEE


    A resignation or removal of the Trustee and appointment of a successor
Trustee shall become effective only upon the successor Trustee's acceptance of
appointment as provided in this Section.

45

--------------------------------------------------------------------------------

    The Trustee may resign in writing at any time and be discharged from the
trust hereby created by so notifying the Company. The Holders of Notes of a
majority in Principal Amount at Maturity of the then outstanding Notes may
remove the Trustee by so notifying the Trustee and the Company in writing. The
Company may remove the Trustee if:

    (a) the Trustee fails to comply with Section 7.10 hereof;

    (b) the Trustee is adjudged a bankrupt or an insolvent or an order for
relief is entered with respect to the Trustee under any Bankruptcy Law;

    (c) a Custodian or public officer takes charge of the Trustee or its
property; or

    (d) the Trustee becomes incapable of acting.

    If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, the Company shall promptly appoint a successor Trustee.
Within one year after the successor Trustee takes office, the Holders of a
majority in principal amount of the then outstanding Notes may appoint a
successor Trustee to replace the successor Trustee appointed by the Company.

    If a successor Trustee does not take office within 60 days after the
retiring Trustee resigns or is removed, the retiring Trustee, the Company, or
the Holders of Notes of at least 10% in Principal Amount at Maturity of the then
outstanding Notes may petition any court of competent jurisdiction for the
appointment of a successor Trustee.

    If the Trustee, after written request by any Holder of a Note who has been a
Holder of a Note for at least six months, fails to comply with Section 7.10
hereof, such Holder of a Note may petition any court of competent jurisdiction
for the removal of the Trustee and the appointment of a successor Trustee.

    A successor Trustee shall deliver a written acceptance of its appointment to
the retiring Trustee and to the Company. Thereupon, the resignation or removal
of the retiring Trustee shall become effective, and the successor Trustee shall
have all the rights, powers and duties of the Trustee under this Indenture. The
successor Trustee shall mail a notice of its succession to Holders of the Notes.
The retiring Trustee shall promptly transfer all property held by it as Trustee
to the successor Trustee, provided all sums owing to the Trustee hereunder have
been paid and subject to the Lien provided for in Section 7.07 hereof.
Notwithstanding replacement of the Trustee pursuant to this Section 7.08, the
Company's and the Guarantors' obligations under Section 7.07 hereof shall
continue for the benefit of the retiring Trustee.


SECTION 7.09  SUCCESSOR TRUSTEE BY MERGER, ETC.


    If the Trustee consolidates, merges or converts into, or transfers all or
substantially all of its corporate trust business to, another corporation, the
successor corporation without any further act shall be the successor Trustee.


SECTION 7.10  ELIGIBILITY; DISQUALIFICATION.


    There shall at all times be a Trustee hereunder that is a corporation
organized and doing business under the laws of the United States of America or
of any state thereof that is authorized under such laws to exercise corporate
trustee power, that is subject to supervision or examination by federal or state
authorities and that has a combined capital and surplus of at least $100.0
million as set forth in its most recent published annual report of condition.
This Indenture shall always have a Trustee who satisfies the requirements of TIA
§ 310(a)(1), (2) and (5). The Trustee is subject to TIA § 310(b).

46

--------------------------------------------------------------------------------


SECTION 7.11  PREFERENTIAL COLLECTION OF CLAIMS AGAINST COMPANY.


    The Trustee is subject to TIA § 311(a), excluding any creditor relationship
listed in TIA § 311(b). A Trustee who has resigned or been removed shall be
subject to TIA § 311(a) to the extent indicated therein.


ARTICLE 8
LEGAL DEFEASANCE AND COVENANT DEFEASANCE


SECTION 8.01  OPTION TO EFFECT LEGAL DEFEASANCE OR COVENANT DEFEASANCE.


    The Company may, at the option of its Board of Directors evidenced by a
resolution set forth in an Officers' Certificate, at any time, elect to have
either Section 8.02 or 8.03 hereof be applied to all outstanding Notes upon
compliance with the conditions set forth below in this Article 8.


SECTION 8.02  LEGAL DEFEASANCE AND DISCHARGE.


    Upon the Company's exercise under Section 8.01 hereof of the option
applicable to this Section 8.02, the Company and the Guarantors shall, subject
to the satisfaction of the conditions set forth in Section 8.04 hereof, be
deemed to have been discharged from their obligations with respect to all
outstanding Notes and Note Guarantees on the date the conditions set forth below
are satisfied (hereinafter, "Legal Defeasance"). For this purpose, Legal
Defeasance means that the Company shall be deemed to have paid and discharged
the entire Indebtedness represented by the outstanding Notes, which shall
thereafter be deemed to be "outstanding" only for the purposes of Section 8.05
hereof and the other Sections of this Indenture referred to in (a) and (b)
below, and to have satisfied all its other obligations under such Notes and this
Indenture (and the Trustee, on demand of and at the expense of the Company,
shall execute proper instruments acknowledging the same), except for the
following provisions which shall survive until otherwise terminated or
discharged hereunder:

    (a) the rights of Holders of outstanding Notes to receive payments in
respect of the principal (or Accreted Value) of, premium, if any, and interest,
if any, on such Notes when such payments are due from the trust referred to
below,

    (b) the Company's obligations with respect to the Notes concerning issuing
temporary Notes, registration of Notes, mutilated, destroyed, lost or stolen
Notes and the maintenance of an office or agency for payment and money for
security payments held in trust,

    (c) the rights, powers, trusts, duties and immunities of the Trustee, and
the Company's and the Guarantors' obligations in connection therewith, and

    (d) the Legal Defeasance provisions of this Indenture.


SECTION 8.03  COVENANT DEFEASANCE.


    Upon the Company's exercise under Section 8.01 hereof of the option
applicable to this Section 8.03, the Company shall, subject to the satisfaction
of the conditions set forth in Section 8.04 hereof, be released from its
obligations under the covenants contained in Sections 4.07, 4.08, 4.09, 4.10,
4.11, 4.12, 4.14, 4.16 and 4.17 hereof with respect to the outstanding Notes on
and after the date the conditions set forth in Section 8.04 are satisfied
(hereinafter, "Covenant Defeasance"), and the Notes shall thereafter be deemed
not "outstanding" for the purposes of any direction, waiver, consent or
declaration or act of Holders (and the consequences of any thereof) in
connection with such covenants, but shall continue to be deemed "outstanding"
for all other purposes hereunder (it being understood that such Notes shall not
be deemed outstanding for accounting purposes). For this purpose, Covenant
Defeasance means that, with respect to the outstanding Notes, the Company may
omit to comply with and shall have no liability in respect of any term,
condition or limitation set forth in any such covenant,

47

--------------------------------------------------------------------------------

whether directly or indirectly, by reason of any reference elsewhere herein to
any such covenant or by reason of any reference in any such covenant to any
other provision herein or in any other document and such omission to comply
shall not constitute a Default or an Event of Default under Section 6.01 hereof,
but, except as specified above, the remainder of this Indenture and such Notes
shall be unaffected thereby. In addition, upon the Company's exercise under
Section 8.01 hereof of the option applicable to this Section 8.03 hereof,
subject to the satisfaction of the conditions set forth in Section 8.04 hereof,
Sections 6.01(d) through 6.01(f) hereof shall not constitute Events of Default.


SECTION 8.04  CONDITIONS TO LEGAL OR COVENANT DEFEASANCE.


    The following shall be the conditions to the application of either
Section 8.02 or 8.03 hereof to the outstanding Notes:

    In order to exercise either Legal Defeasance or Covenant Defeasance,

    (a) the Company must irrevocably deposit with the Trustee, in trust, for the
benefit of the Holders of the Notes, cash in U.S. dollars, non-callable
Government Securities, or a combination thereof, in such amounts as will be
sufficient, in the opinion of a nationally recognized firm of independent public
accountants, to pay the principal (or Accreted Value) of, premium, if any, and
interest on the outstanding Notes on the stated maturity or on the applicable
redemption date, as the case may be, and the Company must specify whether the
Notes are being defeased to maturity or to a particular redemption date;

    (b) in the case of Legal Defeasance, the Company shall have delivered to the
Trustee an Opinion of Counsel in the United States reasonably acceptable to the
Trustee confirming that (i) the Company has received from, or there has been
published by, the Internal Revenue Service a ruling or (ii) since the Original
Issuance Date, there has been a change in the applicable federal income tax law,
in either case to the effect that, and based thereon such Opinion of Counsel
shall confirm that, subject to customary assumptions and exclusions, the Holders
of the outstanding Notes will not recognize income, gain or loss for federal
income tax purposes as a result of such Legal Defeasance and will be subject to
federal income tax on the same amounts, in the same manner and at the same times
as would have been the case if such Legal Defeasance had not occurred;

    (c) in the case of Covenant Defeasance, the Company shall have delivered to
the Trustee an Opinion of Counsel in the United States reasonably acceptable to
the Trustee confirming that, subject to customary assumptions and exclusions,
the Holders of the outstanding Notes will not recognize income, gain or loss for
federal income tax purposes as a result of such Covenant Defeasance and will be
subject to federal income tax on the same amounts, in the same manner and at the
same times as would have been the case if such Covenant Defeasance had not
occurred;

    (d) no Default or Event of Default shall have occurred and be continuing on
the date of such deposit (other than a Default or Event of Default resulting
from the borrowing of funds to be applied to such deposit) or, insofar as Events
of Default from bankruptcy or insolvency events are concerned, at any time in
the period ending on the 123rd day after the date of deposit;

    (e) such Legal Defeasance or Covenant Defeasance will not result in a breach
or violation of, or constitute a default under, any material agreement or
instrument (other than this Indenture) to which Holdco or any of its
Subsidiaries is a party or by which Holdco or any of its Subsidiaries is bound;

    (f)  the Company must have delivered to the Trustee an Opinion of Counsel to
the effect that, subject to customary assumptions and exclusions, after the
123rd day following the deposit, the trust funds will not be subject to the
effect of Section 547 of the United States Bankruptcy

48

--------------------------------------------------------------------------------

Code or any analogous New York State law provision or any other applicable
federal or New York bankruptcy, insolvency, reorganization or similar laws
affecting creditors' rights generally;

    (g) the Company must deliver to the Trustee an Officers' Certificate stating
that the deposit was not made by the Company with the intent of preferring the
Holders of Notes over the other creditors of the Company with the intent of
defeating, hindering, delaying or defrauding creditors of the Company or others;
and

    (h) the Company must deliver to the Trustee an Officers' Certificate and an
Opinion of Counsel (which opinion may be subject to customary assumptions and
exclusions), each stating that all conditions precedent provided for relating to
the Legal Defeasance or the Covenant Defeasance have been complied with.


SECTION 8.05  DEPOSITED MONEY AND GOVERNMENT SECURITIES TO BE HELD IN TRUST;
OTHER MISCELLANEOUS PROVISIONS.


    Subject to Section 8.06 hereof, all money and non-callable Government
Securities (including, without limitation, the proceeds thereof) deposited with
the Trustee (or other qualifying trustee, collectively for purposes of this
Section 8.05, the "Trustee") pursuant to Section 8.04 hereof in respect of the
outstanding Notes shall be held in trust and applied by the Trustee, in
accordance with the provisions of such Notes and this Indenture, to the payment,
either directly or through any Paying Agent (including, without limitation, the
Company acting as Paying Agent) as the Trustee may determine, to the Holders of
such Notes of all sums due and to become due thereon in respect of principal (or
Accreted Value), premium and interest, if any, but such money need not be
segregated from other funds except to the extent required by law.

    The Company shall pay and indemnify the Trustee against any tax, fee or
other charge imposed on or assessed against the cash or non-callable Government
Securities deposited pursuant to Section 8.04 hereof or the principal and
interest received in respect thereof other than any such tax, fee or other
charge which by law is for the account of the Holders of the outstanding Notes.

    Anything in this Article 8 to the contrary notwithstanding, the Trustee
shall deliver or pay to the Company from time to time upon the request of the
Company any money or non-callable Government Securities held by it as provided
in Section 8.04 hereof which, in the opinion of a nationally recognized firm of
independent public accountants expressed in a written certification thereof
delivered to the Trustee (which may be the opinion delivered under
Section 8.04(a) hereof), are in excess of the amount thereof that would then be
required to be deposited to effect an equivalent Legal Defeasance or Covenant
Defeasance.


SECTION 8.06  REPAYMENT TO COMPANY.


    Any money deposited with the Trustee or any Paying Agent, or then held by
the Company, in trust for the payment of the principal (or Accreted Value) of,
premium or interest, if any, on any Note and remaining unclaimed for two years
after such principal (or Accreted Value), and premium or interest, if any, has
become due and payable shall be paid to the Company on its request or (if then
held by the Company) shall be discharged from such trust; and the Holder of such
Note shall thereafter, as a secured creditor, look only to the Company for
payment thereof, and all liability of the Trustee or such Paying Agent with
respect to such trust money, and all liability of the Company as trustees
thereof, shall thereupon cease; provided, however, that the Trustee or such
Paying Agent, before being required to make any such repayment, may at the
expense of the Company cause to be published once, in the New York Times and The
Wall Street Journal (national edition), notice that such money remains unclaimed
and that, after a date specified therein, which shall not be less than 30 days
from the date of such notification or publication, any unclaimed balance of such
money then remaining will be repaid to the Company.

49

--------------------------------------------------------------------------------




SECTION 8.07  REINSTATEMENT.


    If the Trustee or Paying Agent is unable to apply any United States dollars
or non-callable Government Securities in accordance with Section 8.02 or 8.03
hereof, as the case may be, by reason of any order or judgment of any court or
governmental authority enjoining, restraining or otherwise prohibiting such
application, then the Company's obligations under this Indenture and the Notes
shall be revived and reinstated as though no deposit had occurred pursuant to
Section 8.02 or 8.03 hereof until such time as the Trustee or Paying Agent is
permitted to apply all such money in accordance with Section 8.02 or 8.03
hereof, as the case may be; provided, however, that, if the Company makes any
payment of principal (or Accreted Value) of, premium or interest, if any, on any
Note following the reinstatement of its obligations, the Company shall be
subrogated to the rights of the Holders of such Notes to receive such payment
from the money held by the Trustee or Paying Agent.


ARTICLE 9
AMENDMENT, SUPPLEMENT AND WAIVER


SECTION 9.01  WITHOUT CONSENT OF HOLDERS OF NOTES.


    Notwithstanding Section 9.02 of this Indenture, the Company, the Guarantors
and the Trustee may amend or supplement this Indenture, the Note Guarantees or
the Notes without the consent of any Holder of a Note:

    (a) to cure any ambiguity, defect or inconsistency;

    (b) to provide for uncertificated Notes in addition to or in place of
certificated Notes or to alter the provisions of Article 2 hereof (including,
without limitation, the related definitions) in a manner that does not
materially adversely affect any Holder;

    (c) to provide for the assumption of the Company's or any Guarantor's
obligations to the Holders of the Notes by a successor to the Company or such
Guarantor pursuant to Article 5 hereof;

    (d) to make any change that would provide any additional rights or benefits
to the Holders of the Notes or that does not adversely affect the legal rights
hereunder of any Holder of the Note;

    (e) to comply with requirements of the Commission in order to effect or
maintain the qualification of this Indenture under the TIA;

    (f)  to provide for guarantees of the Notes; or

    (g) to evidence and provide acceptance of the appointment of a successor
Trustee under the Indenture.

    Upon the request of the Company accompanied by a resolution of its Board of
Directors authorizing the execution of any such amended or supplemental
Indenture, and upon receipt by the Trustee of the documents described in
Section 7.02 hereof, the Trustee shall join with the Company in the execution of
any amended or supplemental Indenture authorized or permitted by the terms of
this Indenture and to make any further appropriate agreements and stipulations
that may be therein contained, but the Trustee shall not be obligated to enter
into such amended or supplemental Indenture that affects its own rights, duties
or immunities under this Indenture or otherwise.


SECTION 9.02  WITH CONSENT OF HOLDERS OF NOTES.


    Except as provided below in this Section 9.02, the Company, the Guarantors
and the Trustee may amend or supplement this Indenture (including, without
limitation, Section 3.09, 4.10 and 4.14 hereof), the Note Guarantees and the
Notes with the consent of the Holders of at least a majority in Principal Amount
at Maturity of the Notes (including, without limitation, Additional Notes, if
any) then

50

--------------------------------------------------------------------------------

outstanding voting as a single class (including, without limitation, consents
obtained in connection with a purchase of, or tender offer or exchange offer
for, the Notes), and, subject to Sections 6.04 and 6.07 hereof, any existing
Default or Event of Default (other than a Default or Event of Default in the
payment of the principal (or Accreted Value) of, premium or interest, if any, on
the Notes, except a payment default resulting from an acceleration that has been
rescinded) or compliance with any provision of this Indenture, the Note
Guarantees or the Notes may be waived with the consent of the Holders of a
majority in Principal Amount at Maturity of the then outstanding Notes
(including, without limitation, Additional Notes, if any) voting as a single
class (including, without limitation, consents obtained in connection with the
purchase of, or tender offer or exchange offer for, the Notes). Notwithstanding
the foregoing, any amendment to or waiver of Section 4.14 hereof will require
the consent of the Holders of at least two-thirds in aggregate Principal Amount
at Maturity of the Notes then outstanding if such amendment would materially
adversely affect the rights of Holders of Notes. Sections 2.08 and 2.09 hereof
shall determine which Notes are considered to be "outstanding" for purposes of
this Section 9.02.

    Upon the request of the Company accompanied by a resolution of its Board of
Directors authorizing the execution of any such amended or supplemental
Indenture, and upon the filing with the Trustee of evidence satisfactory to the
Trustee of the consent of the Holders of Notes as aforesaid, and upon receipt by
the Trustee of the documents described in Section 7.02 hereof, the Trustee shall
join with the Company in the execution of such amended or supplemental Indenture
unless such amended or supplemental Indenture directly affects the Trustee's own
rights, duties or immunities under this Indenture or otherwise, in which case
the Trustee may in its discretion, but shall not be obligated to, enter into
such amended or supplemental Indenture.

    It shall not be necessary for the consent of the Holders of Notes under this
Section 9.02 to approve the particular form of any proposed amendment or waiver,
but it shall be sufficient if such consent approves the substance thereof.

    After an amendment, supplement or waiver under this Section 9.02 becomes
effective, the Company shall mail to the Holders of Notes affected thereby a
notice briefly describing the amendment, supplement or waiver. Any failure of
the Company to mail such notice, or any defect therein, shall not, however, in
any way impair or affect the validity of any such amended or supplemental
Indenture or waiver. Subject to Sections 6.04 and 6.07 hereof, the Holders of a
majority, or at least two-thirds, as the case may be, in aggregate Principal
Amount at Maturity of the Notes (including, without limitation, Additional
Notes, if any) then outstanding voting as a single class may waive compliance in
a particular instance by the Company with any provision of this Indenture or the
Notes. However, without the consent of each Holder affected, an amendment or
waiver under this Section 9.02 may not (with respect to any Notes held by a
non-consenting Holder):

    (a) reduce the Principal Amount at Maturity of Notes whose Holders must
consent to an amendment, supplement or waiver,

    (b) reduce the Principal Amount at Maturity of or change the fixed maturity
of any Note or alter the provisions with respect to the redemption of the Notes
(other than Sections 4.10 and 4.14 hereof),

    (c) reduce the rate of or extend the time for payment of interest, if any,
on any Note,

    (d) change the definition or the method of calculation of the Accreted Value
of the Notes;

    (e) waive a Default or Event of Default in the payment of principal (or
Accreted Value) of or premium or interest, if any, on the Notes (except a
rescission of acceleration of the Notes by the Holders of at least a majority in
aggregate Principal Amount at Maturity of the Notes and a waiver of the payment
default that resulted from such acceleration),

51

--------------------------------------------------------------------------------

    (f)  make any Note payable in money other than that stated in the Notes,

    (g) make any change in the provisions of this Indenture relating to waivers
of past Defaults,

    (h) waive a redemption payment with respect to any Note (other than Sections
4.10 and 4.14 hereof), or

    (i)  release any Guarantor from its obligations under its Note Guarantee or
this Indenture, except in accordance with the terms of this Indenture; or

    (j)  make any change in the foregoing amendment and waiver provisions.


SECTION 9.03  COMPLIANCE WITH TRUST INDENTURE ACT.


    Every amendment or supplement to this Indenture or the Notes shall be set
forth in an amended or supplemental Indenture that complies with the TIA as then
in effect.


SECTION 9.04  REVOCATION AND EFFECT OF CONSENTS.


    Until an amendment, supplement or waiver becomes effective, a consent to it
by a Holder of a Note is a continuing consent by the Holder of a Note and every
subsequent Holder of a Note or portion of a Note that evidences the same debt as
the consenting Holder's Note, even if notation of the consent is not made on any
Note. However, any such Holder of a Note or subsequent Holder of a Note may
revoke the consent as to its Note if the Trustee receives written notice of
revocation before the date the waiver, supplement or amendment becomes
effective. An amendment, supplement or waiver becomes effective in accordance
with its terms and thereafter binds every Holder.


SECTION 9.05  NOTATION ON OR EXCHANGE OF NOTES.


    The Trustee may place an appropriate notation about an amendment, supplement
or waiver on any Note thereafter authenticated. The Company in exchange for all
Notes may issue and the Trustee shall, upon receipt of an Authentication Order,
authenticate new Notes that reflect the amendment, supplement or waiver.

    Failure to make the appropriate notation or issue a new Note shall not
affect the validity and effect of such amendment, supplement or waiver.


SECTION 9.06  TRUSTEE TO SIGN AMENDMENTS, ETC.


    The Trustee shall sign any amended or supplemental Indenture authorized
pursuant to this Article 9 if the amendment or supplement does not adversely
affect the rights, duties, liabilities or immunities of the Trustee. The Company
may not sign an amendment or supplemental Indenture until its Board of Directors
approves it. In executing any amended or supplemental indenture, the Trustee
shall be entitled to receive and (subject to Section 7.01 hereof) shall be fully
protected in relying upon, in addition to the documents required by
Section 11.04 hereof, an Officer's Certificate and an Opinion of Counsel stating
that the execution of such amended or supplemental indenture is authorized or
permitted by this Indenture.


ARTICLE 10
NOTE GUARANTEES


SECTION 10.01  GUARANTEES.


    Subject to this Article 10, each Guarantor hereby unconditionally guarantees
to each Holder of a Note authenticated and delivered by the Trustee and to the
Trustee and its successors and assigns, irrespective of the validity and
enforceability of this Indenture, the Notes or the obligations of the

52

--------------------------------------------------------------------------------

Company hereunder and thereunder, that: (a) the principal (or Accreted Value) on
the Notes will be promptly paid in full when due, whether at maturity, by
acceleration, redemption or otherwise, and interest on the overdue principal of
the Notes, if any, if lawful, and all other obligations of the Company to the
Holders and the Trustee hereunder or thereunder will be promptly paid in full or
performed, all in accordance with the terms hereof and thereof; and (b) in case
of any extension of time of payment or renewal of any Notes or any of such other
obligations, that the same will be promptly paid in full when due or performed
in accordance with the terms of the extension or renewal, whether at stated
maturity, by acceleration or otherwise. Failing payment when due of any amount
so guaranteed or any performance so guaranteed for whatever reason, each
Guarantor shall be obligated to pay the same immediately. Each Guarantor agrees
that this is a guarantee of payment and not a guarantee of collection.

    Each Guarantor hereby agrees that its obligations hereunder shall be
unconditional, irrespective of the validity, regularity or enforceability of the
Notes or this Indenture, the absence of any action to enforce the same, any
waiver or consent by any Holder of the Notes with respect to any provisions
hereof or thereof, the recovery of any judgment against the Company, any action
to enforce the same or any other circumstance which might otherwise constitute a
legal or equitable discharge or defense of such Guarantor. Each Guarantor hereby
waives diligence, presentment, demand of payment, filing of claims with a court
in the event of insolvency or bankruptcy of the Company, any right to require a
proceeding first against the Company, protest, notice and all demands whatsoever
and covenants that its Note Guarantee shall not be discharged except by complete
performance of the obligations contained in the Notes and this Indenture.

    If any Holder or the Trustee is required by any court or otherwise to return
to the Company, any Guarantor or any custodian, trustee, liquidator or other
similar official acting in relation to either the Company or any Guarantor, any
amount paid by any of them to the Trustee or such Holder, the Note Guarantees,
to the extent theretofore discharged, shall be reinstated in full force and
effect.

    Each Guarantor agrees that it shall not be entitled to any right of
subrogation in relation to the Holders in respect of any obligations guaranteed
hereby until payment in full of all obligations guaranteed hereby. Each
Guarantor further agrees that, as between such Guarantor, on the one hand, and
the Holders and the Trustee, on the other hand, (x) the maturity of the
obligations guaranteed hereby may be accelerated as provided in Article 6 hereof
for the purposes of the Note Guarantees, notwithstanding any stay, injunction or
other prohibition preventing such acceleration in respect of the obligations
guaranteed hereby, and (y) in the event of any declaration of acceleration of
such obligations as provided in Article 6 hereof, such obligations (whether or
not due and payable) shall forthwith become due and payable by such Guarantor
for the purpose of the Note Guarantees.


SECTION 10.02  LIMITATION ON GUARANTORS LIABILITY.


    Each Guarantor and, by its acceptance of the Notes, each Holder, hereby
confirms that it is the intention of all such parties that the Note Guarantees
not constitute a fraudulent transfer or conveyance for purposes of Bankruptcy
Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act
or any similar federal or state laws to the extent applicable to the Note
Guarantees (collectively, the "Fraudulent Transfer Laws"). To effectuate the
foregoing intention, the Trustee, the Holders and the Guarantors hereby
irrevocably agree that the obligations of the Guarantors under the Note
Guarantees and this Article 10 shall be limited to the maximum amounts as will,
after giving effect to such maximum amount and all other contingent and fixed
liabilities including, without limitation, liabilities under the New Credit
Facility or guarantees of the New Credit Facility, of the Guarantors that are
relevant under such laws (specifically excluding however, any liabilities of the
undersigned (x) in respect of intercompany indebtedness to the Company or other
affiliates of the Company to the extent that such indebtedness would be
discharged in an amount equal to the amount paid by the undersigned hereunder
and (y) under any guarantee of subordinated indebtedness which

53

--------------------------------------------------------------------------------

guarantee contains a limitation as to maximum amount similar to that set forth
in this paragraph, pursuant to which liability of the undersigned hereunder is
included in the liabilities taken into account in determining such maximum
amount) and after giving effect as assets to the value (as determined under the
applicable provisions of the Fraudulent Transfer Laws) of any rights of
subrogation, reimbursement, indemnification or contribution of the undersigned
pursuant to applicable law or pursuant to the terms of any agreement (including
any such right of contribution under this paragraph). The undersigned desire to
allocate among themselves (collectively, the "Contributing Guarantors"), in a
fair and equitable manner, their obligations arising under this Note Guarantee.
Accordingly, in the event any payment or distribution is made on any date by any
of the Guarantors under this Note Guarantee (a "Funding Guarantor") that exceeds
its Fair Share (as defined below) as of such date, that Funding Guarantor shall
be entitled to a contribution from each of the other Contributing Guarantors in
the amount of such other Contributing Guarantor's Fair Share Shortfall (as
defined below) as of such date with the result that all such contributions will
cause each Contributing Guarantor's Aggregate Payments (as defined below) to
equal its Fair Share as of such date. "Fair Share" means, with respect to an
undersigned as of any date of determination, an amount equal to (i) the ratio of
(x) the Adjusted Maximum Amounts (as defined below) with respect to such
undersigned to (y) the aggregate of the Adjusted Maximum Amounts with respect to
all of the undersigned multiplied by (ii) the aggregate amount paid or
distributed on or before such date by all Funding Guarantors under this Note
Guarantee in respect to the obligations guaranteed. "Fair Share Shortfall"
means, with respect to a Contributing Guarantor as of any date of determination,
the excess, if any, of the Fair Share of such Contributing Guarantor over the
Aggregate Payments of such Contributing Guarantor. "Adjusted Maximum Amount"
means, with respect to a Contributing Guarantor as of any date of determination,
the maximum aggregate amount of the obligations of such Contributing Guarantor
under this Guarantee determined as of such date in accordance with this
paragraph; provided that, solely for purposes of calculating the "Adjusted
Maximum Amount" with respect to any Contributing Guarantor for purposes of this
paragraph, any assets or liabilities of such Contributing Guarantor arising by
virtue of any rights to subrogation, reimbursement or indemnification or any
rights to or obligations of contribution hereunder shall not be considered as
assets or liabilities of such Contributing Guarantor. "Aggregate Payments"
means, with respect to a Contributing Guarantor as of any date of determination,
an amount equal to (i) the aggregate amount of all payments and distributions
made on or before such date by such Contributing Guarantor in respect of this
Note Guarantee minus (ii) the aggregate amount of all payments received on or
before such date by such Contributing Guarantor from the other Contributing
Guarantors as contributions under this paragraph. The amounts payable as
contributions hereunder shall be determined as of the date on which the related
payment or distribution is made by the applicable Funding Guarantor. The
allocation among Contributing Guarantors of their obligations as set forth in
this paragraph shall not be construed in any way to limit the liability of any
Contributing Guarantor hereunder.


SECTION 10.03  EXECUTION AND DELIVERY OF NOTE GUARANTEES.


    To evidence the Note Guarantees set forth in Section 10.01, each Guarantor
hereby agrees that this Indenture shall be executed on its behalf by the
president or one of its vice presidents.

    If an officer whose signature is on this Indenture no longer holds that
office at the time the Trustee authenticates the Notes, the Note Guarantees
shall be valid nevertheless.

    The delivery of any Note by the Trustee, after the authentication thereof
hereunder, shall constitute due delivery of the Note Guarantees set forth in
this Indenture on behalf of the Guarantors.

54

--------------------------------------------------------------------------------


SECTION 10.04  GUARANTORS MAY CONSOLIDATE, ETC. ON CERTAIN TERMS.


    No Guarantor (other than Holdco, which shall be governed by Section 5.01)
shall consolidate with or merge with or into (whether or not such Guarantor is
the surviving Person) another Person whether or not affiliated with such
Guarantor unless:

    (a) subject to Section 10.06 hereof, the Person formed by or surviving any
such consolidation or merger (if other than such Guarantor or the Company or
Holdco) unconditionally assumes all of the obligations of such Guarantor,
pursuant to a supplemental indenture in form and substance reasonably
satisfactory to the Trustee, under the Indenture, the Registration Rights
Agreement and the Note Guarantees on the terms set forth herein or therein; and

    (b) immediately after giving effect to such transaction, no Default or Event
of Default exists.

    In case of any such consolidation, merger, sale or conveyance and upon the
assumption by the successor Person, by supplemental indenture, executed and
delivered to the Trustee and satisfactory in form and substance to the Trustee,
of the Note Guarantees and the due and punctual performance of all of the
covenants and conditions of this Indenture to be performed by any Guarantor,
such successor Person shall succeed to and be substituted for such Guarantor
with the same effect as if it had been named herein as a Guarantor. All of the
Note Guarantees so issued shall in all respects have the same legal rank and
benefit under this Indenture as the Note Guarantees theretofore and thereafter
issued in accordance with the terms of this Indenture as though all of the Note
Guarantees had been issued at the date of the execution hereof.


SECTION 10.05  RELEASES OF NOTE GUARANTEE.


    In the event of (i) a sale or other disposition of all or substantially all
of the assets of any Guarantor (other than Holdco), by way of merger,
consolidation or otherwise, if such Guarantor applies the Net Proceeds of such
sale in accordance with the applicable provisions of this Indenture, including,
without limitation, Section 4.10 hereof, (ii) a sale or other disposition of all
of the capital stock of any Guarantor (other than Holdco) if the Net Proceeds of
such sale are applied in accordance with the applicable provisions of this
Indenture, including, without limitation, Section 4.10 hereof, or (iii) the
designation of any Restricted Subsidiary of Holdco that is a Guarantor as an
Unrestricted Subsidiary in accordance with the applicable provisions of this
Indenture, then such Guarantor (in the event of a sale or other disposition, by
way of merger, consolidation or otherwise, of all of the capital stock of such
Guarantor or the designation of any Restricted Subsidiary of Holdco as an
Unrestricted Subsidiary) or the corporation acquiring the property (in the event
of a sale or other disposition of all or substantially all of the assets of such
Guarantor) will be released and relieved of any obligations under the Note
Guarantees. Upon delivery by the Company to the Trustee of an Officers'
Certificate and an Opinion of Counsel to the foregoing effect, the Trustee shall
execute any documents reasonably required in order to evidence the release of
the relevant Guarantor from its obligations under the Note Guarantees.


SECTION 10.06  TRUSTEE'S COMPENSATION NOT PREJUDICED.


    Nothing in Section 10.02 shall apply to amounts due to the Trustee pursuant
to other sections of this Indenture.


ARTICLE 11
MISCELLANEOUS


SECTION 11.01  TRUST INDENTURE ACT CONTROLS.


    If any provision of this Indenture limits, qualifies or conflicts with the
duties imposed by TIA § 318(c), the imposed duties shall control.

55

--------------------------------------------------------------------------------


SECTION 11.02  NOTICES.


    Any notice or communication by the Company, the Guarantors or the Trustee to
the others is duly given if in writing and delivered in Person or mailed by
first class mail (registered or certified, return receipt requested), telex,
telecopier or overnight air courier guaranteeing next day delivery, to the
others' address.

    If to the Company or to the Guarantors:

Merrill Communications LLC
One Merrill Circle
St. Paul, Minnesota
Telecopier No.: (651) 659-7986 and (651) 632-4141
Attention: Chief Financial Officer and General Counsel

    With a copy to:

Davis Polk & Wardwell
450 Lexington Avenue
New York, New York 10017
Telecopier No.: (212) 450-4800
Attention: Lawrence E. Wieman, Esq.

    If to the Trustee:






Telecopier No.:
Attention:

    The Company, the Guarantors or the Trustee, by notice to the others may
designate additional or different addresses for subsequent notices or
communications.

    All notices and communications (other than those sent to Holders) shall be
deemed to have been duly given: at the time delivered by hand, if personally
delivered; five Business Days after being deposited in the mail, postage
prepaid, if mailed; when receipt acknowledged, if telecopied; and the next
Business Day after timely delivery to the courier, if sent by overnight air
courier guaranteeing next day delivery.

    Any notice or communication to a Holder shall be mailed by first class mail,
certified or registered, return receipt requested, or by overnight air courier
guaranteeing next day delivery to its address shown on the register kept by the
Registrar. Any notice or communication shall also be so mailed to any Person
described in TIA § 313(c), to the extent required by the TIA. Failure to mail a
notice or communication to a Holder or any defect in it shall not affect its
sufficiency with respect to other Holders.

    If a notice or communication is mailed in the manner provided above within
the time prescribed, it is duly given, whether or not the addressee receives it.

    If the Company mails a notice or communication to Holders, it shall mail a
copy to the Trustee and each Agent at the same time.

56

--------------------------------------------------------------------------------


SECTION 11.03  COMMUNICATION BY HOLDERS OF NOTES WITH OTHER HOLDERS OF NOTES.


    Holders may communicate pursuant to TIA § 312(b) with other Holders with
respect to their rights under this Indenture or the Notes. The Company, the
Guarantors, the Trustee, the Registrar and anyone else shall have the protection
of TIA § 312(c).


SECTION 11.04  CERTIFICATE AND OPINION AS TO CONDITIONS PRECEDENT.


    Upon any request or application by the Company to the Trustee to take any
action under this Indenture, the Company shall furnish to the Trustee:

    (a) an Officers' Certificate in form and substance reasonably satisfactory
to the Trustee (which shall include the statements set forth in Section 11.05
hereof) stating that, in the opinion of the signers, all conditions precedent
and covenants, if any, provided for in this Indenture relating to the proposed
action have been satisfied; and

    (b) an Opinion of Counsel in form and substance reasonably satisfactory to
the Trustee (which shall include the statements set forth in Section 11.05
hereof) stating that, in the opinion of such counsel, all such conditions
precedent and covenants have been satisfied.


SECTION 11.05  STATEMENTS REQUIRED IN CERTIFICATE OR OPINION.


    Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture (other than a certificate provided
pursuant to TIA § 314(a)(4)) shall comply with the provisions of TIA § 314(e)
and shall include:

    (a) a statement that the Person making such certificate or opinion has read
such covenant or condition;

    (b) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

    (c) a statement that, in the opinion of such Person, he or she has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
satisfied; and

    (d) a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been satisfied.


SECTION 11.06  RULES BY TRUSTEE AND AGENTS.


    The Trustee may make reasonable rules for action by or at a meeting of
Holders. The Registrar or Paying Agent may make reasonable rules and set
reasonable requirements for its functions.


SECTION 11.07  NO PERSONAL LIABILITY OF DIRECTORS, OFFICERS, EMPLOYEES AND
SHAREHOLDERS; CONSENT TO SHAREHOLDER PAYMENT.


    No member, director, officer, employee, incorporator or stockholder of the
Company or any Guarantor, as such, shall have any liability for any obligations
of the Company or any Guarantor under the Notes or this Indenture or for any
claim based on, in respect of, or by reason of, such obligations or their
creation. Each Holder of Notes by accepting a Note waives and releases all such
liability. The waiver and release are part of the consideration for issuance of
the Notes.

57

--------------------------------------------------------------------------------


SECTION 11.08  GOVERNING LAW.


    THE INTERNAL LAW OF THE STATE OF NEW YORK SHALL GOVERN AND BE USED TO
CONSTRUE THIS INDENTURE AND THE NOTES WITHOUT GIVING EFFECT TO APPLICABLE
PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.


SECTION 11.09  NO ADVERSE INTERPRETATION OF OTHER AGREEMENTS.


    This Indenture may not be used to interpret any other indenture, loan or
debt agreement of Holdco or its Subsidiaries or of any other Person. Any such
indenture, loan or debt agreement may not be used to interpret this Indenture.


SECTION 11.10  SUCCESSORS


    All agreements of the Company and the Guarantors in this Indenture and the
Notes shall bind their respective successors. All agreements of the Trustee in
this Indenture shall bind its successors.


SECTION 11.11  SEVERABILITY


    In case any provision in this Indenture or in the Notes shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.


SECTION 11.12  COUNTERPART ORIGINALS


    The parties may sign any number of copies of this Indenture. Each signed
copy shall be an original, but all of them together represent the same
agreement.


SECTION 11.13  TABLE OF CONTENTS, HEADINGS, ETC.


    The Table of Contents, Cross-Reference Table and Headings of the Articles
and Sections of this Indenture have been inserted for convenience of reference
only, are not to be considered a part of this Indenture and shall in no way
modify or restrict any of the terms or provisions hereof.

[Signatures on following page]

58

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed as of the date first written above.

    MERRILL COMMUNICATIONS LLC
 
 
By:
 


--------------------------------------------------------------------------------

Name:
Title:
 
 
THE GUARANTORS,
named in Schedule A hereto
 
 
By:
 


--------------------------------------------------------------------------------

Name:
Title: Attorney-in-fact
 
 
[Name of Trustee],
as trustee
 
 
By:
 


--------------------------------------------------------------------------------

Name:
Title:

59

--------------------------------------------------------------------------------



SCHEDULE A

Guarantors

Merrill Corporation

Merrill Real Estate Company

Merrill/Magnus Publishing Corporation

Merrill/New York Company

Merrill/May Inc.

Merrill Alternatives, Inc.

Merrill International, Inc.

FMC Resource Management Corporation

Merrill Training & Technology, Inc.

Merrill/Global, Inc.

Merrill/Executech, Inc.

A1-F-1

--------------------------------------------------------------------------------


CUSIP

14% Senior Discount Notes due 2008

No.

Issue Date:  

Issue Price:  $387.82 (for each $1,000 Principal Amount at Maturity)

Principal Amount at Maturity:  $

MERRILL COMMUNICATIONS LLC

promises to pay to                        , or registered assigns, the Principal
Amount at Maturity in Dollars on January 12, 2008.

[Insert the Private Placement Legend, if applicable, pursuant to Section
2.06(b)(i) of the Indenture]

[Insert the OID Legend, pursuant to Section 2.06(b)(ii) of the Indenture]

    Reference is hereby made to the further provisions of this Note set forth on
the reverse hereof, which further provisions shall for all purposes have the
same effect as if set forth at this place.

    Dated:
 
 
MERRILL COMMUNICATIONS LLC
 
 
By:
 
 
 
         

--------------------------------------------------------------------------------

        Name:                

--------------------------------------------------------------------------------

        Title:                

--------------------------------------------------------------------------------

This is one of the Notes referred to
in the within-mentioned Indenture:
[NAME OF TRUSTEE]
as Trustee By:            

--------------------------------------------------------------------------------

    Name:            

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------

A1-F-2

--------------------------------------------------------------------------------


(Back of Note)
14% Senior Discount Notes due 2008


    Capitalized terms used herein shall have the meanings assigned to them in
the Indenture referred to below unless otherwise indicated.

    1.  Accreted Value; Interest.  Merrill Communications LLC, a Delaware
limited liability company (the "Company"), promises to pay the Principal Amount
at Maturity of this Note on January 12, 2008. Except as set forth in this
Section 1, no interest will accrue on this Note.

    The principal amount owed under this Note at any date prior to January 12,
2008 shall be equal to the Accreted Value.

    "Accreted Value" means, for any Note, as of any date of determination, the
sum of (i) the Issue Price of such Note and (ii) the portion of the excess of
the Principal Amount at Maturity of such Note over the Issue Price of such Note
which shall have been accreted thereon through such date, such amount to be so
accreted on a daily basis at a rate of 14% per annum of the Issue Price of such
Note, compounded semi-annually on each January 12 and July 12 from July 12, 2001
through the date of determination, computed on the basis of a 360-day year of
twelve 30-day months.

    The Company shall pay interest (including, without limitation, post-petition
interest in any proceeding under any Bankruptcy Law) on overdue principal and
premium, if any, from time to time on demand at the rate of 16% per annum to the
extent lawful and shall pay interest (including, without limitation,
post-petition interest in any proceeding under any Bankruptcy Law) on overdue
installments of interest (without regard to any applicable grace period) from
time to time on demand at the same rate to the extent lawful.

    2.  Method Of Payment.  The Company will pay the principal (or Accreted
Value) of, premium and interest, if any, on the Notes to the Persons who are
registered Holders of Notes on the applicable payment date. The Notes will be
payable as to principal (or Accreted Value), premium and interest, if any, at
the office of the Paying Agent and Registrar. Holders of Notes must surrender
their Notes to the Paying Agent to collect principal (or Accreted Value)
payments, and the Company may pay principal (or Accreted Value) and interest, if
any, by check and may mail checks to a Holder's registered address. Such payment
shall be in such coin or currency of the United States of America as at the time
of payment is legal tender for payment of public and private debts.

    3.  Paying Agent And Registrar.  Initially, [        ], the Trustee under
the Indenture, will act as Paying Agent and Registrar. The Company may change
any Paying Agent or Registrar without notice to any Holder. Holdco or any of its
Subsidiaries may act in any such capacity.

    4.  Indenture.  The Company issued the Notes under an Indenture dated as of
[          ] ("Indenture"), among the Company, the Guarantors and the Trustee.
The terms of the Notes include those stated in the Indenture and those made part
of the Indenture by reference to the Trust Indenture Act of 1939, as amended (15
U.S. Code §§ 77aaa-77bbbb). The Notes are subject to all such terms, and Holders
are referred to the Indenture and such Act for a statement of such terms. To the
extent any provision of this Note conflicts with the express provisions of the
Indenture, the provisions of the Indenture shall govern and be controlling. The
Notes are obligations of the Company limited in aggregate Principal Amount at
Maturity to $23,464,660.77 plus the aggregate Principal Amount at Maturity of
any Additional Notes issued pursuant to Section 2.02 of the Indenture and in
compliance with Section 4.09 thereof.

    5.  Optional Redemption.  

    (a) The Notes will be subject to redemption at any time at the option of the
Company, in whole or in part, upon not less than 30 nor more than 60 days'
notice, in cash at the redemption prices (expressed as percentages of Accreted
Value at the applicable redemption date) set forth

A1-F-3

--------------------------------------------------------------------------------

below, if redeemed during the twelve-month period beginning on January 12 of the
years indicated below:

Year


--------------------------------------------------------------------------------

  Percentage

--------------------------------------------------------------------------------

  Prior to 2005   114.000 % 2005   107.000 % 2006   103.500 % 2007 and
thereafter   100.000 %

    (b) Any redemption pursuant to this subparagraph 5 shall be made pursuant to
the provisions of Section 3.01 through 3.06 of the Indenture and is subject to
the restrictions in Section 3.10 of the Indenture.

    6.  Restrictions on Redemption.  By its acceptance of this Note, each Holder
of such Note acknowledges that the New Credit Facility prohibits the Company
from voluntarily redeeming all or any portion of the Notes, or from mandatorily
redeeming all or any portion of the Notes pursuant to paragraph 8 below, prior
to payment in full of all obligations under the New Credit Facility, and each
Holder hereby agrees that it shall not accept the redemption price in respect of
any voluntary redemption or any mandatory redemption pursuant to paragraph 8
below at any time prior to the payment in full of all Obligations under the New
Credit Facility.

    7.  Mandatory Redemption.  Except as set forth in paragraph 8 below, the
Company shall not be required to make mandatory redemption payments with respect
to the Notes.

    8.  Repurchase At Option Of Holder.  

    (a) Upon the occurrence of (i) a Change of Control and (ii) repayment in
full of all Obligations under the New Credit Facility (and subject, if and to
the extent that any Notes are held by an Affiliate of Holdco, to the
requirements of the Holdco Note Indenture), each Holder of Notes will have the
right to require the Company to repurchase all or any part (equal to a minimum
of $1,000 Principal Amount at Maturity) of such Holder's Notes pursuant to the
offer described in Section 4.14 of the Indenture (the "Change of Control Offer")
at an offer price in cash equal to 101% of the Accreted Value thereof at the
date of repurchase (the "Change of Control Payment"). Within 90 days following
any Change of Control, the Company will (or will cause the Trustee to) mail a
notice to each Holder describing the transaction or transactions that constitute
the Change of Control and offering to repurchase Notes on the date specified in
such notice, which date shall be no earlier than 30 days and no later than 60
days from the date such notice is mailed, pursuant to the procedures required by
the Indenture and described in such notice.

    (b) Within 365 days after the receipt of any Net Proceeds from an Asset
Sale, Holdco or a Restricted Subsidiary of Holdco, as the case may be, shall
apply such Net Proceeds, at its option (or to the extent the Company or Holdco
is required to apply such Net Proceeds pursuant to the terms of the New Credit
Facility or, as long as and to the extent the Notes are held by an Affiliate of
Holdco, the Holdco Notes Indenture), to (a) (i) repay Indebtedness under the New
Credit Facility or (ii) repay or repurchase Pari Passu Indebtedness of the
Company or any Guarantor, any Indebtedness of any Restricted Subsidiary of
Holdco that is not a Guarantor and, so long as and to the extent the Notes are
held by an Affiliate of Holdco, the Holdco Notes (but only to the extent
required under the Holdco Note Indenture), as the case may be, provided that, if
the Company or any Guarantor shall so repay or purchase Pari Passu Indebtedness
of the Company or such Guarantor, it will equally and ratably reduce
Indebtedness under the Notes and the Note Guarantee if the Notes are then
redeemable, or, if the Notes may not then be redeemed, the Company shall make an
offer (in accordance with the procedures set forth below for an Asset Sale
Offer) to all Holders of Notes to purchase at a purchase price equal to 100% of
the Accreted Value of the Notes at the date of purchase, the Notes that would
otherwise be redeemed, or

A1-F-4

--------------------------------------------------------------------------------

(b) an investment in property, the making of a capital expenditure or the
acquisition of assets that are used or useful in a Permitted Business, or
Capital Stock of any Person primarily engaged in a Permitted Business if (i) as
a result of the acquisition by Holdco or any Restricted Subsidiary thereof, such
Person becomes a Restricted Subsidiary or (ii) the Investment in such Capital
Stock is permitted by clause (f) of the definition of Permitted Investments.
Pending the final application of any such Net Proceeds, Holdco and its
Restricted Subsidiaries may temporarily reduce Indebtedness or otherwise invest
such Net Proceeds in any manner that is not prohibited by the Indenture. Any Net
Proceeds from Asset Sales that are not applied or invested as provided in the
first sentence of this paragraph will be deemed to constitute "Excess Proceeds".
When the aggregate amount of Excess Proceeds exceeds $15.0 million and the
Company has repaid in full all Obligations under the New Credit Facility, the
Company will be required to make an offer to all Holders of Notes (an "Asset
Sale Offer") to purchase the maximum principal amount of Notes that may be
purchased out of the Excess Proceeds (taking into account, if any of the Notes
are held by an Affiliate of Holdco, the requirement of the Holdco Note
Indenture), at an offer price in cash in an amount equal to 100% of the Accreted
Value thereof at the date of purchase, in accordance with the procedures set
forth in the Indenture. To the extent that any Excess Proceeds remain after
consummation of an Asset Sale Offer, the Company may use any remaining Excess
Proceeds for any purpose not otherwise prohibited by the Indenture. If the
aggregate principal amount of Notes surrendered by Holders thereof in connection
with an Asset Sale Offer exceeds the amount of Excess Proceeds, the Trustee
shall select the Notes to be purchased as set forth in Sections 3.02 and 3.03 of
the Indenture. Upon completion of such offer to purchase, the amount of Excess
Proceeds shall be reset at zero. Holders of Notes that are the subject of an
offer to purchase may elect to have such Notes purchased by completing the form
entitled "Option of Holder to Elect Purchase" on the reverse of the Notes.

    9.  Notice Of Redemption.  Notice of redemption will be mailed by first
class mail at least 30 days but not more than 60 days before the redemption date
to each Holder of Notes to be redeemed at its registered address. Only Notes in
denominations larger than $1,000 Principal Amount at Maturity may be redeemed in
part, unless all of the Notes held by a Holder are to be redeemed. On and after
the redemption date further principal ceases to accrete on Notes or portions
thereof called for redemption.

    10.  Denominations, Transfer, Exchange.  The Notes are in registered form
without coupons in minimum denominations of $1,000 Principal Amount at Maturity.
The transfer of Notes may be registered and Notes may be exchanged as provided
in the Indenture. The Registrar and the Trustee may require a Holder, among
other things, to furnish appropriate endorsements and transfer documents and the
Company may require a Holder to pay any taxes and fees required by law or
permitted by the Indenture. The Company need not exchange or register the
transfer of any Note or portion of a Note selected for redemption, except for
the unredeemed portion of any Note being redeemed in part. Also, the Company
need not exchange or register the transfer of any Notes for a period of 15 days
before a selection of Notes to be redeemed or during the period between a record
date and the corresponding Interest Payment Date.

    11.  Persons Deemed Owners.  The registered Holder of a Note may be treated
as its owner for all purposes.

    12.  Amendment, Supplement And Waiver.  Subject to certain exceptions, the
Indenture or the Notes may be amended or supplemented with the consent of the
Holders of at least a majority in Principal Amount at Maturity of the then
outstanding Notes and any existing Default or compliance with any provision of
the Indenture or the Notes may be waived with the consent of the Holders of a
majority in principal amount of the then outstanding Notes. Without the consent
of any Holder of a Note, the Indenture or the Notes may be amended or
supplemented to cure any ambiguity, defect or inconsistency, to provide for the
assumption of the Company's or Guarantors' obligations to Holders of the Notes
by a successor to the Company or the Guarantors in case of a merger or
consolidation, to

A1-F-5

--------------------------------------------------------------------------------

make any change that would provide any additional rights or benefits to the
Holders of the Notes or that does not adversely affect the legal rights under
the Indenture of any such Holder, to comply with the requirements of the
Commission in order to effect or maintain the qualification of the Indenture
under the Trust Indenture Act, or to provide for additional guarantees of the
Notes.

    13.  Defaults And Remedies.  Each of the following constitutes an "Event of
Default": (a) default in payment when due of the principal (or Accreted Value)
of or premium, if any, on the Notes; (b) failure by Holdco or any of its
Restricted Subsidiaries for 30 days after receipt of notice from the Trustee or
Holders of at least 25% in Principal Amount at Maturity of the Notes then
outstanding to comply with Sections 4.07, 4.09, 4.10 or 4.14 or Article 5 of the
Indenture; (c) failure by the Company or Holdco for 60 days after notice from
the Trustee or the Holders of at least 25% in Principal Amount at Maturity of
the Notes then outstanding to comply with any of its other agreements in the
Indenture or the Notes; (d) default under any mortgage, indenture or instrument
under which there may be issued or by which there may be secured or evidenced
any Indebtedness for money borrowed by Holdco or any of its Restricted
Subsidiaries (or the payment of which is guaranteed by Holdco or any of its
Restricted Subsidiaries), whether such Indebtedness or guarantee now exists, or
is created after the date hereof, which default (i) is caused by a failure to
pay Indebtedness at its stated final maturity (after giving effect to any
applicable grace period provided in such Indebtedness) (a "Payment Default") or
(ii) results in the acceleration of such Indebtedness prior to its stated final
maturity and, in each case, the principal amount of any such Indebtedness,
together with the principal amount of any other such Indebtedness under which
there has been a Payment Default or the maturity of which has been so
accelerated, aggregates $10.0 million or more; (e) failure by Holdco or any of
its Restricted Subsidiaries to pay final judgments aggregating in excess of
$10.0 million (net of any amounts with respect to which a reputable and
creditworthy insurance company has acknowledged liability in writing), which
judgments are not paid, discharged or stayed for a period of 60 days; (f) except
as permitted by the Indenture, the Note Guarantees shall be held in any judicial
proceeding to be unenforceable or invalid or shall cease for any reason to be in
full force any effect or the Guarantors, or any Person acting on behalf of the
Guarantors, shall deny or disaffirm its obligations under the Note Guarantees;
and (g) certain events of bankruptcy or insolvency as described in the
Indenture.

    14. If any Event of Default (other than certain events of bankruptcy or
insolvency) occurs and is continuing, the Holders of at least 25% in Principal
Amount at Maturity of the then outstanding Notes may direct the Trustee to
declare all the Notes to be due and payable immediately. Upon any such
declaration, the Accreted Value of the Notes shall become due and payable
immediately. However, so long as any Indebtedness permitted to be incurred
pursuant to the New Credit Facility shall be outstanding, such acceleration
shall not be effective until the earlier of (i) an acceleration under any such
Indebtedness under the New Credit Facility or (ii) five Business Days after
receipt by the Company and the administrative agent under the New Credit
Facility of written notice of such acceleration. Notwithstanding the foregoing,
in the case of an Event of Default arising from certain events of bankruptcy or
insolvency, the Accreted Value of all outstanding Notes shall be due and payable
immediately without further action or notice. The Holders of a majority in
aggregate Principal Amount at Maturity of the then outstanding Notes by written
notice to the Trustee may on behalf of all of the Holders rescind an
acceleration and its consequences if the rescission would not conflict with any
judgment or decree and if all existing Events of Default (except nonpayment of
principal (or Accreted Value), interest or premium, if any, that has become due
solely because of the acceleration) have been cured or waived; provided that in
the event of a declaration of acceleration of the Notes because an Event of
Default has occurred and is continuing as a result of the acceleration of any
Indebtedness described in clause (e) of Section 6.01 of the Indenture, the
declaration of acceleration of the Notes shall be automatically annulled if the
holders of any Indebtedness described in clause (e) of Section 6.01 of the
Indenture have rescinded the declaration of acceleration in respect of such
Indebtedness within 30 days of the date of such declaration and if (i) the
annulment of the acceleration of the Notes would not conflict with any judgment
or decree of a court of competent jurisdiction and

A1-F-6

--------------------------------------------------------------------------------

(ii) all existing Events of Default, except non-payment of principal (or
Accreted Value) or interest on the Notes that became due solely because of the
acceleration of the Notes, have been cured or waived. The Company is required to
deliver to the Trustee annually a statement regarding compliance with the
Indenture, and the Company is required upon becoming aware of any Default or
Event of Default to deliver to the Trustee a statement specifying such Default
or Event of Default.

    15.  Trustee Dealings With Company.  The Trustee, in its individual or any
other capacity, may make loans to, accept deposits from, and perform services
for the Company or Holdco or its Affiliates, and may otherwise deal with the
Company or Holdco or its Affiliates, as if it were not the Trustee.

    16.  No Recourse Against Others.  No member, director, officer, employee or
incorporator of the Company or any Guarantor, as such, shall have any liability
for any obligations of the Company or any Guarantor under the Notes or the
Indenture or for any claim based on, in respect of, or by reason of, such
obligations or their creation. Each Holder by accepting a Note waives and
releases all such liability. The waiver and release are part of the
consideration for the issuance of the Notes.

    17.  Authentication.  This Note shall not be valid until authenticated by
the manual signature of the Trustee or an authenticating agent.

    18.  Abbreviations.  Customary abbreviations may be used in the name of a
Holder or an assignee, such as: TEN COM (= tenants in common), TEN ENT
(= tenants by the entireties), JT TEN (= joint69 tenants with right of
survivorship and not as tenants in common), CUST (= Custodian), and U/G/M/A
(= Uniform Gifts to Minors Act).

    19.  Additional Rights Of Holders Of Restricted Notes.  In addition to the
rights provided to Holders of Notes under the Indenture, Holders of Restricted
Notes shall have all the rights set forth in the Registration Rights Agreement.

    20.  CUSIP Numbers.  Pursuant to a recommendation promulgated by the
Committee on Uniform Security Identification Procedures, the Company has caused
CUSIP numbers to be printed on the Notes and the Trustee may use CUSIP numbers
in notices of redemption as a convenience to Holders. No representation is made
as to the accuracy of such numbers either as printed on the Notes or as
contained in any notice of redemption and reliance may be placed only on the
other identification numbers placed thereon.

    The Company will furnish to any Holder upon written request and without
charge a copy of the Indenture or the Registration Rights Agreement. Requests
may be made to:

MERRILL COMMUNICATIONS LLC
One Merrill Circle
St. Paul, Minnesota 55108
Telecopier No.: (651) 659-7986
Attention: Chief Financial Officer

A1-F-7

--------------------------------------------------------------------------------

ASSIGNMENT FORM

    To assign this Note, fill in the form below: (I) or (we) assign and transfer
this Note to

--------------------------------------------------------------------------------

(Insert assignee's soc. sec. or tax. I.D. no.)

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(Print or type assignee's name, address, and zip code)

and irrevocably appoint                            to transfer this Note on the
books of the Company. The agent may substitute another to act for him.

[THE FOLLOWING PROVISION TO BE INCLUDED ON ALL NOTES PRIOR TO THE DATE OF AN
EFFECTIVE REGISTRATION:]

    In connection with any transfer of this Note occurring prior to the date
which is the earlier of (i) the date of an effective Registration or (ii) two
years after the later of the original issuance of this Note or the last date on
which this Note was held by the Company or an Affiliate of the Company, the
undersigned confirms, without utilizing any general solicitation or general
advertising, that:

[Check One]

/ /   (a)   this Note is being transferred in compliance with the exemption from
registration under the Securities Act of 1933, as amended, provided by Rule 144A
thereunder.
or
/ /
 
(b)
 
this Note is being transferred other than in accordance with (a) above and
documents are being furnished which comply with the conditions of transfer set
forth in this Note and the Indenture.

If neither of the foregoing boxes is checked, the Registrar shall not be
obligated to register this Note in the name of any Person other than the Holder
hereof unless and until the conditions to any such transfer or registration set
forth herein and in Section 2.06 of the Indenture shall have been satisfied.

Date:       Signature:     

--------------------------------------------------------------------------------


 
 
 
 
NOTICE: The signature to this assignment must correspond with the name as
written upon the face of the within-mentioned instrument in every particular,
without alteration or any change whatsoever.

TO BE COMPLETED BY PURCHASER IF (a), ABOVE, IS CHECKED:

    The undersigned represents and warrants that it is purchasing this Note for
its own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a "qualified institutional buyer"
within the meaning of Rule 144A under the Securities Act of 1933, as amended,
and is aware that the sale to it is being made in reliance on Rule 144A and
acknowledges that it has received such information regarding the Company as the
undersigned has requested

A1-F-8

--------------------------------------------------------------------------------

pursuant to Rule 144A or has determined not to request such information and that
it is aware that the transferor is relying upon the undersigned's foregoing
representations in order to claim the exemption from registration provided by
Rule 144A.

Date:

Your Signature:     

--------------------------------------------------------------------------------

    (Sign exactly as your name appears on the face of this Note)
Tax Identification No:
 
  

--------------------------------------------------------------------------------

Signature Guarantee.

    (Signature must be guaranteed by a financial institution that is a member of
the Securities Transfer Agent Medallion Program ("STAMP"), in accordance with
the Securities Exchange Act of 1934, as amended.)

A1-F-9

--------------------------------------------------------------------------------

OPTION OF HOLDER TO ELECT PURCHASE

    If you want to elect to have this Note purchased by the Company pursuant to
Section 4.10 or 4.14 of the Indenture, check the box below:

    / / Section 4.10                   / / Section 4.14

    If you want to elect to have only part of the Note purchased by the Company
pursuant to Section 4.10 or Section 4.14 of the Indenture, state the Principal
Amount at Maturity you elect to have purchased: $        

Date   Your Signature:     

--------------------------------------------------------------------------------

    (Sign exactly as your name appears on the Note)


 
 
Tax Identification No:
 
  

--------------------------------------------------------------------------------


Signature Guarantee.
 
 
 
 

A1-F-10

--------------------------------------------------------------------------------

NOTE GUARANTEE

    Merrill Real Estate Company, Merrill/Magnus Publishing Corporation,
Merrill/New York Company, Merrill/May Inc., Merrill Alternatives, Inc., Merrill
International, Inc., FMC Resource Management Corporation, Merrill Training &
Technology, Inc., Merrill/Global, Inc., Merrill/Executech, Inc., and Merrill
Corporation (the "Guarantors") hereby unconditionally guarantee, jointly and
severally, to the fullest extent permitted by law, (i) the due and punctual
payment of the principal of the Notes, whether at the maturity, by acceleration,
call for redemption or otherwise, and of interest on the overdue principal of
the Notes and all other obligations of the Issuer to the Holders or the Trustee
under the Indenture or the Notes and (ii) in case of any extension of time of
payment or renewal of any Notes or any of such other obligations, that the same
will be promptly paid in full when due or performed in accordance with the terms
of the extension or renewal, whether at maturity, by acceleration or otherwise.

    The obligations of the Guarantors to the Holders and to the Trustee pursuant
to this Note Guarantee and the Indenture are as expressly set forth in
Article 10 of the Indenture and in such other provisions of the Indenture as are
applicable to the Guarantors, and reference is hereby made to such Indenture for
the precise terms of this Note Guarantee. The terms of Article 10 of the
Indenture (including, without limitation, Section 10.02 of the Indenture) and
such other provisions of the Indenture as are applicable to the Guarantors are
incorporated herein by reference.

    This is a continuing guarantee and shall remain in full force and effect and
shall be binding upon the Guarantors and their successors and assigns until full
and final payment of all of the Company's obligations under the Notes and the
Indenture and shall inure to the benefit of the successors and assigns of the
Trustee and the Holders and, in the event of any transfer or assignment of
rights by any Holder or the Trustee, the rights and privileges herein conferred
upon that party shall automatically extend to and be vested in such transferee
or assignee, all subject to the terms and conditions hereof. This is a guarantee
of payment and not a guarantee of collection.

    This Note Guarantee shall not be valid or obligatory for any purpose until
the certificate of authentication on the Note upon which this Note Guarantee is
noted shall have been executed by the Trustee under the Indenture by the manual
signature of one of its authorized officers.

    In case any provision in this Note Guarantee shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

    THE LAWS OF THE STATE OF NEW YORK SHALL GOVERN AND BE USED TO CONSTRUE THIS
NOTE GUARANTEE WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF
LAW TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF OTHER JURISDICTION WOULD
BE REQUIRED THEREBY.

    THE GUARANTORS, as named above
 
 
By:
 
 
 
         

--------------------------------------------------------------------------------

        Name:             Title:   Attorney-in-Fact

A1-F-11

--------------------------------------------------------------------------------


CROSS-REFERENCE TABLE*


Trust Indenture Act Section


--------------------------------------------------------------------------------

  Indenture Section

--------------------------------------------------------------------------------

310   (a)(1)   7.10     (a)(2)   7.10     (a)(3)   N.A.     (a)(4)   N.A.    
(a)(5)   7.10     (b)   7.10     (c)   N.A. 311   (a)   7.11     (b)   7.11    
(c)   N.A. 312   (a)   2.05     (b)   11.03     (c)   11.03 313   (a)   7.06    
(b)(1)   N.A.     (b)(2)   7.06; 7.07     (c)   7.06; 11.02     (d)   7.06 314  
(a)   10.04     (b)   N.A.     (c)(1)   10.03     (c)(2)   10.03     (c)(3)  
N.A.     (d)   N.A.     (e)   10.04     (f)   N.A. 315   (a)   7.01     (b)  
7.05     (c)   7.01     (d)   7.01     (e)   6.11 316   (a)(last sentence)  
2.09     (a)(1)(A)   6.05     (a)(1)(B)   6.04     (a)(2)   N.A.     (b)   6.07
    (c)   2.12 317   (a)(1)   6.08     (a)(2)   6.09     (b)   2.04 318   (a)  
N.A.     (b)   N.A.     (c)   N.A.

--------------------------------------------------------------------------------

N.A. means, not applicable.
*This Cross-Reference Table is not part of the Indenture.

--------------------------------------------------------------------------------


TABLE OF CONTENTS


ARTICLE 1  DEFINITIONS AND INCORPORATION BY REFERENCE   1 SECTION 1.01  
DEFINITIONS   1 SECTION 1.02   OTHER DEFINITIONS   14 SECTION 1.03  
INCORPORATION OF TIA PROVISIONS   15 SECTION 1.04   RULES OF CONSTRUCTION   15
ARTICLE 2  THE NOTES   15 SECTION 2.01   FORM AND DATING   15 SECTION 2.02  
EXECUTION AND AUTHENTICATION   15 SECTION 2.03   REGISTRAR AND PAYING AGENT   16
SECTION 2.04   PAYING AGENT TO HOLD MONEY IN TRUST   16 SECTION 2.05   HOLDER
LISTS   16 SECTION 2.06   TRANSFER AND EXCHANGE   17 SECTION 2.07   REPLACEMENT
NOTES   19 SECTION 2.08   OUTSTANDING NOTES   19 SECTION 2.09   TREASURY NOTES  
20 SECTION 2.10   TEMPORARY NOTES   20 SECTION 2.11   CANCELLATION   20 SECTION
2.12   [INTENTIONALLY OMITTED]   20 SECTION 2.13   CUSIP NUMBERS   20 ARTICLE
3  REDEMPTION AND PREPAYMENT   21 SECTION 3.01   NOTICES TO TRUSTEE   21 SECTION
3.02   SELECTION OF NOTES TO BE REDEEMED   21 SECTION 3.03   NOTICE OF
REDEMPTION   21 SECTION 3.04   EFFECT OF NOTICE OF REDEMPTION   22 SECTION 3.05
  DEPOSIT OF REDEMPTION PRICE   22 SECTION 3.06   NOTES REDEEMED IN PART   22
SECTION 3.07   OPTIONAL REDEMPTION   22 SECTION 3.08   MANDATORY REDEMPTION   23
SECTION 3.09   OFFER TO PURCHASE BY APPLICATION OF EXCESS PROCEEDS   23 SECTION
3.10   RESTRICTIONS ON REDEMPTION   24 ARTICLE 4  COVENANTS   24 SECTION 4.01  
PAYMENT OF NOTES   24 SECTION 4.02   MAINTENANCE OF OFFICE OR AGENCY   25
SECTION 4.03   REPORTS   25 SECTION 4.04   COMPLIANCE CERTIFICATE   25 SECTION
4.05   TAXES   26 SECTION 4.06   STAY, EXTENSION AND USURY LAWS   26 SECTION
4.07   RESTRICTED PAYMENTS   26

--------------------------------------------------------------------------------

SECTION 4.08   DIVIDEND AND OTHER PAYMENT RESTRICTIONS AFFECTING SUBSIDIARIES  
30 SECTION 4.09   INCURRENCE OF INDEBTEDNESS AND ISSUANCE OF PREFERRED STOCK  
31 SECTION 4.10   ASSET SALES   33 SECTION 4.11   TRANSACTIONS WITH AFFILIATES  
34 SECTION 4.12   LIENS   35 SECTION 4.13   CORPORATE EXISTENCE   35 SECTION
4.14   OFFER TO REPURCHASE UPON CHANGE OF CONTROL   35 SECTION 4.15  
[INTENTIONALLY OMITTED]   36 SECTION 4.16   LIMITATION ON SALE AND LEASEBACK
TRANSACTIONS   36 SECTION 4.17   PAYMENTS FOR CONSENT   37 SECTION 4.18  
ADDITIONAL NOTE GUARANTEES   37 ARTICLE 5  SUCCESSORS   37 SECTION 5.01  
MERGER, CONSOLIDATION, OR SALE OF ASSETS   37 SECTION 5.02   SUCCESSOR
CORPORATION SUBSTITUTED   38 ARTICLE 6  DEFAULTS AND REMEDIES   38 SECTION 6.01
  EVENTS OF DEFAULT   38 SECTION 6.02   ACCELERATION   39 SECTION 6.03   OTHER
REMEDIES   40 SECTION 6.04   WAIVER OF PAST DEFAULTS   40 SECTION 6.05   CONTROL
BY MAJORITY   40 SECTION 6.06   LIMITATION ON SUITS   40 SECTION 6.07   RIGHTS
OF HOLDERS OF NOTES TO RECEIVE PAYMENT   41 SECTION 6.08   COLLECTION SUIT BY
TRUSTEE   41 SECTION 6.09   TRUSTEE MAY FILE PROOFS OF CLAIM   41 SECTION 6.10  
PRIORITIES   42 SECTION 6.11   UNDERTAKING FOR COSTS   42 ARTICLE 7  TRUSTEE  
42 SECTION 7.01   DUTIES OF TRUSTEE   42 SECTION 7.02   RIGHTS OF TRUSTEE   43
SECTION 7.03   INDIVIDUAL RIGHTS OF TRUSTEE   44 SECTION 7.04   TRUSTEE'S
DISCLAIMER   44 SECTION 7.05   NOTICE OF DEFAULTS   44 SECTION 7.06   REPORTS BY
TRUSTEE TO HOLDERS OF THE NOTES   44 SECTION 7.07   COMPENSATION AND INDEMNITY  
45 SECTION 7.08   REPLACEMENT OF TRUSTEE   45 SECTION 7.09   SUCCESSOR TRUSTEE
BY MERGER, ETC.   46 SECTION 7.10   ELIGIBILITY; DISQUALIFICATION   46 SECTION
7.11   PREFERENTIAL COLLECTION OF CLAIMS AGAINST COMPANY   47

--------------------------------------------------------------------------------

ARTICLE 8  LEGAL DEFEASANCE AND COVENANT DEFEASANCE   47 SECTION 8.01   OPTION
TO EFFECT LEGAL DEFEASANCE OR COVENANT DEFEASANCE   47 SECTION 8.02   LEGAL
DEFEASANCE AND DISCHARGE   47 SECTION 8.03   COVENANT DEFEASANCE   47 SECTION
8.04   CONDITIONS TO LEGAL OR COVENANT DEFEASANCE   48 SECTION 8.05   DEPOSITED
MONEY AND GOVERNMENT SECURITIES TO BE HELD IN TRUST; OTHER MISCELLANEOUS
PROVISIONS   49 SECTION 8.06   REPAYMENT TO COMPANY   49 SECTION 8.07  
REINSTATEMENT   50 ARTICLE 9  AMENDMENT, SUPPLEMENT AND WAIVER   50 SECTION 9.01
  WITHOUT CONSENT OF HOLDERS OF NOTES   50 SECTION 9.02   WITH CONSENT OF
HOLDERS OF NOTES   50 SECTION 9.03   COMPLIANCE WITH TRUST INDENTURE ACT   52
SECTION 9.04   REVOCATION AND EFFECT OF CONSENTS   52 SECTION 9.05   NOTATION ON
OR EXCHANGE OF NOTES   52 SECTION 9.06   TRUSTEE TO SIGN AMENDMENTS, ETC.   52
ARTICLE 10  NOTE GUARANTEES   52 SECTION 10.01   GUARANTEES   52 SECTION 10.02  
LIMITATION ON GUARANTORS LIABILITY   53 SECTION 10.03   EXECUTION AND DELIVERY
OF NOTE GUARANTEES   54 SECTION 10.04   GUARANTORS MAY CONSOLIDATE, ETC. ON
CERTAIN TERMS   55 SECTION 10.05   RELEASES OF NOTE GUARANTEE   55 SECTION 10.06
  TRUSTEE'S COMPENSATION NOT PREJUDICED   55 ARTICLE 11  MISCELLANEOUS   55
SECTION 11.01   TRUST INDENTURE ACT CONTROLS   55 SECTION 11.02   NOTICES   56
SECTION 11.03   COMMUNICATION BY HOLDERS OF NOTES WITH OTHER HOLDERS OF NOTES  
57 SECTION 11.04   CERTIFICATE AND OPINION AS TO CONDITIONS PRECEDENT   57
SECTION 11.05   STATEMENTS REQUIRED IN CERTIFICATE OR OPINION   57 SECTION 11.06
  RULES BY TRUSTEE AND AGENTS   57 SECTION 11.07   NO PERSONAL LIABILITY OF
DIRECTORS, OFFICERS, EMPLOYEES AND SHAREHOLDERS; CONSENT TO SHAREHOLDER PAYMENT
  57 SECTION 11.08   GOVERNING LAW   58 SECTION 11.09   NO ADVERSE
INTERPRETATION OF OTHER AGREEMENTS   58 SECTION 11.10   SUCCESSORS   58 SECTION
11.11   SEVERABILITY   58 SECTION 11.12   COUNTERPART ORIGINALS   58 SECTION
11.13   TABLE OF CONTENTS, HEADINGS, ETC.   58   Trust Indenture Act
Section    Indenture Section    

--------------------------------------------------------------------------------

i

--------------------------------------------------------------------------------

EXHIBIT C

    [FORM OF REGISTRATION RIGHTS AGREEMENT]

Filed separately.

--------------------------------------------------------------------------------



QuickLinks


NOTE PURCHASE AGREEMENT
ARTICLE 1 ISSUANCE OF NOTES; CONSIDERATION; CONDITIONS
ARTICLE 2 REPRESENTATIONS BY THE COMPANY AND SUBSIDIARY GUARANTORS
ARTICLE 3 REPRESENTATIONS OF THE PURCHASERS
ARTICLE 4 MISCELLANEOUS
Form of Note
(Back of Note) 14% Senior Discount Notes due 2008
OPTION OF HOLDER TO ELECT PURCHASE
NOTE GUARANTEE
ARTICLE 1 DEFINITIONS AND INCORPORATION BY REFERENCE

SECTION 1.01 DEFINITIONS.



SECTION 1.02 OTHER DEFINITIONS.


SECTION 1.03 INCORPORATION OF TIA PROVISIONS.


SECTION 1.04 RULES OF CONSTRUCTION.



ARTICLE 2 THE NOTES

SECTION 2.01 FORM AND DATING.


SECTION 2.02 EXECUTION AND AUTHENTICATION.


SECTION 2.03 REGISTRAR AND PAYING AGENT.


SECTION 2.04 PAYING AGENT TO HOLD MONEY IN TRUST.


SECTION 2.05 HOLDER LISTS.


SECTION 2.06 TRANSFER AND EXCHANGE.


SECTION 2.07 REPLACEMENT NOTES.


SECTION 2.08 OUTSTANDING NOTES.


SECTION 2.09 TREASURY NOTES.


SECTION 2.10 TEMPORARY NOTES.


SECTION 2.11 CANCELLATION.


SECTION 2.12 [INTENTIONALLY OMITTED].


SECTION 2.13 CUSIP NUMBERS.



ARTICLE 3 REDEMPTION AND PREPAYMENT

SECTION 3.01 NOTICES TO TRUSTEE.


SECTION 3.02 SELECTION OF NOTES TO BE REDEEMED.


SECTION 3.03 NOTICE OF REDEMPTION.



SECTION 3.04 EFFECT OF NOTICE OF REDEMPTION.


SECTION 3.05 DEPOSIT OF REDEMPTION PRICE.


SECTION 3.06 NOTES REDEEMED IN PART.


SECTION 3.07 OPTIONAL REDEMPTION.


SECTION 3.08 MANDATORY REDEMPTION.


SECTION 3.09 OFFER TO PURCHASE BY APPLICATION OF EXCESS PROCEEDS.


SECTION 3.10 RESTRICTIONS ON REDEMPTION.



ARTICLE 4 COVENANTS

SECTION 4.01 PAYMENT OF NOTES.


SECTION 4.02 MAINTENANCE OF OFFICE OR AGENCY.


SECTION 4.03 REPORTS.


SECTION 4.04 COMPLIANCE CERTIFICATE.


SECTION 4.05 TAXES.


SECTION 4.06 STAY, EXTENSION AND USURY LAWS.


SECTION 4.07 RESTRICTED PAYMENTS.


SECTION 4.08 DIVIDEND AND OTHER PAYMENT RESTRICTIONS AFFECTING SUBSIDIARIES.


SECTION 4.09 INCURRENCE OF INDEBTEDNESS AND ISSUANCE OF PREFERRED STOCK.


SECTION 4.10 ASSET SALES.


SECTION 4.11 TRANSACTIONS WITH AFFILIATES.



SECTION 4.12 LIENS.


SECTION 4.13 CORPORATE EXISTENCE.


SECTION 4.14 OFFER TO REPURCHASE UPON CHANGE OF CONTROL.


SECTION 4.15 [INTENTIONALLY OMITTED].


SECTION 4.16 LIMITATION ON SALE AND LEASEBACK TRANSACTIONS.


SECTION 4.17 PAYMENTS FOR CONSENT.


SECTION 4.18 ADDITIONAL NOTE GUARANTEES.



ARTICLE 5 SUCCESSORS

SECTION 5.01 MERGER, CONSOLIDATION, OR SALE OF ASSETS.


SECTION 5.02 SUCCESSOR CORPORATION SUBSTITUTED.



ARTICLE 6 DEFAULTS AND REMEDIES

SECTION 6.01 EVENTS OF DEFAULT.


SECTION 6.02 ACCELERATION.


SECTION 6.03 OTHER REMEDIES.


SECTION 6.04 WAIVER OF PAST DEFAULTS.


SECTION 6.05 CONTROL BY MAJORITY.


SECTION 6.06 LIMITATION ON SUITS.


SECTION 6.07 RIGHTS OF HOLDERS OF NOTES TO RECEIVE PAYMENT.


SECTION 6.08 COLLECTION SUIT BY TRUSTEE.


SECTION 6.09 TRUSTEE MAY FILE PROOFS OF CLAIM.


SECTION 6.10 PRIORITIES.


SECTION 6.11 UNDERTAKING FOR COSTS.



ARTICLE 7 TRUSTEE

SECTION 7.01 DUTIES OF TRUSTEE.


SECTION 7.02 RIGHTS OF TRUSTEE.


SECTION 7.03 INDIVIDUAL RIGHTS OF TRUSTEE.


SECTION 7.04 TRUSTEE'S DISCLAIMER.


SECTION 7.05 NOTICE OF DEFAULTS.


SECTION 7.06 REPORTS BY TRUSTEE TO HOLDERS OF THE NOTES.


SECTION 7.07 COMPENSATION AND INDEMNITY.


SECTION 7.08 REPLACEMENT OF TRUSTEE


SECTION 7.09 SUCCESSOR TRUSTEE BY MERGER, ETC.


SECTION 7.10 ELIGIBILITY; DISQUALIFICATION.


SECTION 7.11 PREFERENTIAL COLLECTION OF CLAIMS AGAINST COMPANY.



ARTICLE 8 LEGAL DEFEASANCE AND COVENANT DEFEASANCE

SECTION 8.01 OPTION TO EFFECT LEGAL DEFEASANCE OR COVENANT DEFEASANCE.


SECTION 8.02 LEGAL DEFEASANCE AND DISCHARGE.


SECTION 8.03 COVENANT DEFEASANCE.


SECTION 8.04 CONDITIONS TO LEGAL OR COVENANT DEFEASANCE.


SECTION 8.05 DEPOSITED MONEY AND GOVERNMENT SECURITIES TO BE HELD IN TRUST;
OTHER MISCELLANEOUS PROVISIONS.


SECTION 8.06 REPAYMENT TO COMPANY.



SECTION 8.07 REINSTATEMENT.



ARTICLE 9 AMENDMENT, SUPPLEMENT AND WAIVER

SECTION 9.01 WITHOUT CONSENT OF HOLDERS OF NOTES.


SECTION 9.02 WITH CONSENT OF HOLDERS OF NOTES.


SECTION 9.03 COMPLIANCE WITH TRUST INDENTURE ACT.


SECTION 9.04 REVOCATION AND EFFECT OF CONSENTS.


SECTION 9.05 NOTATION ON OR EXCHANGE OF NOTES.


SECTION 9.06 TRUSTEE TO SIGN AMENDMENTS, ETC.



ARTICLE 10 NOTE GUARANTEES

SECTION 10.01 GUARANTEES.


SECTION 10.02 LIMITATION ON GUARANTORS LIABILITY.


SECTION 10.03 EXECUTION AND DELIVERY OF NOTE GUARANTEES.


SECTION 10.04 GUARANTORS MAY CONSOLIDATE, ETC. ON CERTAIN TERMS.


SECTION 10.05 RELEASES OF NOTE GUARANTEE.


SECTION 10.06 TRUSTEE'S COMPENSATION NOT PREJUDICED.



ARTICLE 11 MISCELLANEOUS

SECTION 11.01 TRUST INDENTURE ACT CONTROLS.


SECTION 11.02 NOTICES.


SECTION 11.03 COMMUNICATION BY HOLDERS OF NOTES WITH OTHER HOLDERS OF NOTES.


SECTION 11.04 CERTIFICATE AND OPINION AS TO CONDITIONS PRECEDENT.


SECTION 11.05 STATEMENTS REQUIRED IN CERTIFICATE OR OPINION.


SECTION 11.06 RULES BY TRUSTEE AND AGENTS.


SECTION 11.07 NO PERSONAL LIABILITY OF DIRECTORS, OFFICERS, EMPLOYEES AND
SHAREHOLDERS; CONSENT TO SHAREHOLDER PAYMENT.


SECTION 11.08 GOVERNING LAW.


SECTION 11.09 NO ADVERSE INTERPRETATION OF OTHER AGREEMENTS.


SECTION 11.10 SUCCESSORS


SECTION 11.11 SEVERABILITY


SECTION 11.12 COUNTERPART ORIGINALS


SECTION 11.13 TABLE OF CONTENTS, HEADINGS, ETC.



(Back of Note) 14% Senior Discount Notes due 2008
CROSS-REFERENCE TABLE*
TABLE OF CONTENTS
